 622DECISIONS OF THENATIONALLABOR RELATIONS BOARDAmerican Commercial Lines, Inc., and Its Subsidiar-ies:American Commercial Barge Line Compa-ny;American Barge Line Company; SouthernOhio Towing Company, Inc.,; Northern Towing,Inc.; Inland Tugs Company-River Division andCanal Division;Mac Towing,Inc.andSeafar-ers' International Union of North American, At-lantic,Gulf, Lakes and Inland Waters District,AFL-CIOAmerican Commercial Terminals,Inc.andUnitedIndustrialWorkers of America of the Seafarers'International Union of North America,Atlantic,Gulf, Lakes and Inland Waters District, AFL-CIOLouisiana Dock Company, Inc., and American Com-mercial Terminals,Inc.andUnited IndustrialWorkers of North America of the Seafarers'InternationalUnion,Atlantic,Gulf, Lakes andInland Waters District,AFL-CIOSeafarers'InternationalUnion of North America,Atlantic,Gulf, Lakes and Inland Waters Dis-trict,AFL-CIOandAmerican Barge LineCompany, Inland Tugs Company, SouthernOhio Towing Company, Inc., affiliated Compa-nies of American Commercial Barge Line Com-pany.Cases 9-CA-16993, 9-CA-17418, 9-CA-16703, 9-CA-17053, 9-CA-17553-1-2-3, and9-CB-4736September 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 23, 1984, Administrative Law JudgeRobertM. Schwarzbart issued the attached deci-sion.The Respondent Employers' filed exceptionsand a supporting brief and the Charging PartyUnions2 filed an answering brief. The Unions alsofiled exceptions and a supporting brief and the Re-spondent Employers3 filed answering briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord4 in light of the exceptions and briefs andIAmerican Commercial Barge Line Company(ACBL),Inland TugsCompany-River Division and Canal Division (ITC), American Commer-cialTerminals,Inc (ACT),and Louisiana Dock Company,Inc (LDC)2 Seafarers'InternationalUnion of North America,Atlantic,Gulf,Lakes and Inland Waters District,AFL-CIO(SIU) and United IndustrialWorkers of North America of the SIU (UIW).a ACBL, ITC, MAC Towing,Inc (MAC),LDC, ACT,and AmericanCommercial Lines, Inc (ACL).4 See also the discussion of Respondent Employers'motion to reopenthe record, infra,in the two paragraphs of text immediately preceding,and including, fn 12has decided to affirm the judge's rulings, findings,5and conclusions only to the extent consistent withthisDecisionand Order.Theseconsolidated casesinvolve twoseparatecollective-bargaining relationships.The first is be-tween the Seafarers'InternationalUnion (SIU) andcertainwholly owned subsidiaries of AmericanCommercial Lines, Inc.6 The judge found in Cases9-CA-16993 and 9-CA-17418 that the RespondentEmployersAmericanCommercialBargeLineCompany andInland TugsCompany-River Divi-sion and Canal Division-violated Section 8(a)(1),(3),and (5) by avoiding the use of the exclusivecontractual referral system by directly hiring cer-tain bargaining unit employees,but dismissed thecomplaint allegations as to the direct hiring of cer-tain other unit employees. The judge further foundinCase 9-CB-4736 that the Respondent SIU vio-lated Section 8(b)(3) by failing to provide ACBLand ITC withcertain requested information.The otherbargaining relationship at issue here isbetween the United Industrial Workers (UIW) andthe Employers, American Commercial Terminals,Inc. (ACT) and Louisiana Dock Company, Inc.(LDC). The judge found in Case 9-CA-16703 thatACT violated Section 8(a)(5) and (1) by unilateral-ly failing to honor the unrevoked dues deductionauthorizations of two bargaining unit employeesand by failing to disburse such dues to the Union inaccordance with the terms of their collective-bar-gaining agreement.The judge further found inCase 9-CA-17053 that ACT and LDC violatedSection 8(a)(5) and(1) by refusing to accede to theUIW'srequests to enforce the union-security clausein the collective-bargaining agreement by discharg-ing certain employees.The judge also dismissed al-legationsin Case 9-CA-17553-1-2-3 that ACT andLDC violated Section 8(a)(5) and (1) by failing tonotify the UIW of jobopenings and failing to usethe UIW's hiring hall.?sWe correct the following inadvertent errors made by the judge, noneof which affects our decision.In sec III,C,2 it was Jackson rather thanScottwhowas hired on August 17, 1981, along with Benecke andSumler In the last sentence of sec III,C,3 the word "cited"should read"denied" In sec.III,F,1House was hired onAugust 26,1980, not 1981In the first sentence of the "Discussion and Conclusions"portion of secIII,H theword "services" should read "survives."6We adopt the judge's findings as to the appropriate bargaining unitsrepresentedby the SIU.For the reasons set forth inAmericanCommer-cial Lines,291 NLRB 1066(1988), based on the Board'sfindings inMACTowing,262 NLRB 1331 (1982), the last contracts between the parties,and the mergers creatingITC-River Division,we find the SIU representsthe employeescovered bythe following three units- ITC-River Division(licensed employees);ITC-River Division (unlicensed employees); andITC-Canal Division(licensed and unlicensed employees)The judgealso dismissed an 8(a)(5) allegationthatACT and LDCunilaterally introduced a new health and welfare plan. No exceptionswere taken to this finding.296 NLRB No. 87 AMERICAN COMMERCIAL LINESWith respect to the 8(a)(1), (3), and(5) allega-tions concerningthe ACBL's andITC'savoidanceof the SIU exclusive hiring hall, we find merit incertain of the Respondent Employers'exceptions.Accordingly,we shall dismiss the complaint re-garding the hire of 8 individuals designated as"old" employees, adopt the judge's findings withrespect to 13 "new"employees,and reverse hisfindingsof violations about"new" employeesKingsmill and Olsson. We further find no merit tothe SIU's exceptions to the judge's findings of an8(b)(3) violation.We also adopt the judge's find-ings concerningthe appropriatebargaining unitsrepresented by the SIU.We shall adopt the judge's 8(a)(5)and (1) find-ings aboutACT'sfailure to honor the dues-check-off authorizations of two employees and otherwiseto enforce the union-security clause in the collec-tive-bargaining agreement with a unit representedby the UIW.8 Finally, we shall adopt the judge'srecommended dismissal of allegationsthatACTand LDC violated Section 8(a)(5) and(1) by failingto inform the UIW of job openings at their respec-tive facilities in Louisville,Kentucky,and Cairo, Il-linois.9With respect to LDC, we further find that8 For the following reasons we agree with the judge that it is not ap-propriate to defer the resolution of these two issues to the parties'arbitralprocess.InCollyer InsulatedWire,192 NLRB 837, 842 (1971), the Boardfound that the case was"eminently well suited to resolution by arbitra-tion" because"[t]he contract and its meaning"were"at the center of[the] dispute"That is not the situation here, where the meaning of thecontract does not constitute any part of the instant dispute In this regard,we note that the dues-checkoffand union-security clauses are clear andunambiguous,and the Respondent does not claim that its refusals toadhere to them were privileged by any provisions of the contractRather,the defenses the Respondent raises to the unfair labor practice al-legations primarily involvethe Act anditspolicies,e g., the interpreta-tion of an informal settlement agreement approvedby theRegional Di-rector,which restored to employees Doss and Knight their original se-niority,and the effect of the proviso to Sec.10(b) of the Act. "The ques-tions presented are therefore not ones of contract interpretation .They are legal questions concerning the National Labor Relations Actwhich are within the special competence of the Board rather than of anarbitrator"ColumbusPrintingPressmen Local 252 (R. W. Page),219NLRB 268, 270 (1975),enfd.543 F 2d 1161 (5th Cir. 1976)In agreeing with the judge's finding that the Union's claim for the duesof Doss and Knight is not time-barred by Sec. 10(b), we rely solely onhis rationale that in the absence of any express repudiation by Respond-ent ACT ofits obligation to deduct and forward their dues under the ap-plicable checkoff provisions,the Union is entitled to a reasonable periodto determine whether the nonpayment was a willful act or mere delin-quency,and that thus its filing of unfair labor practice charges on April16, 1981, was timely.We accordingly find it unnecessary to pass on hisdiscussion of a "continuing violation"rationale and of the effect of thependency of related unfair labor practice charges underlying a settlementagreement.B In adopting the judge's dismissal of the 8(a)(1), (3), and(5) allegationsthat the Respondents failed to notifythe Union ofjob openings and toutilize the exclusive hiring hall,we rely only on the finding that there isno evidence that the Union maintained an operating hiring hallWe finditunnecessary to address the judge's discussion of (1) the criteria that aunion must maintain in its referral procedures,and (2)the appropriateunit thatincludes LDC's employees at its facility in Cairo, Illinois.As statedby the judge in Section 1I1,B,2 of his decision,the parties inCases9-CA-16073, 9-CA-17053,and 9-CA-17553-1-2-3 stipulated thatthe judge should select as appropriate for collective bargaining one of thetwo units alternatively pled in the complaintsThe choicewas between a623there is no evidence it engaged in any unfair laborpractices,because there is no evidenceto supportthe judge's conclusion that it refused to honor con-tractual commitments to discharge employees whofailed to comply with relevantunion-security pro-visions(all such requests were madeto ACT solelywith respect to ACT employees). Accordingly, weshalldismiss all complaint allegations regardingLDC.Avoidance of SIU's Exclusive Hiring HallThe complaint alleges that since March 1981 theRespondents ACB and ITC have violated Section8(a)(5) and (1) by repudiating contractual hiringhall provisions stating that the SIU shall be the ex-clusive referral source of employees and that be-tweenMarch 17 and August 17, 1981, the Re-spondents also violated Section 8(a)(3) and (1) bydirectly hiring 23-named employees rather than ob-taining a like number of employees from the exclu-sive hiring hall. As stated by Judge Schwarzbart,these allegations represent a continuation of thehiring hallissuesraised inAmerican CommercialLines,291 NLRB 1066 (1988)(American Commer-cial Lines 1).In summarizing the factual and legalbackground of this proceeding, we draw both onJudge Schwarzbart's decision and our own analysisand findings inAmerican Commercial Lines I.The collective-bargaining agreements that ex-pired December 30, 1979,10 each provided in rele-vant part that the Respondents were "to secure allof its personnel through the hiring hall of theUnion" unless the Union was unable to furnish per-sonnel in ample time to prevent delays in vesselmovement. In that event, the Respondents werepermitted to "obtain employees from any availablesource."On August 31, 1979, as a result of a Board deci-sion declaring portions of the hiring hall provisionsunlawful,"' the Respondents ceased using the SIUsingle comprehensive multilocationunit of LDC and ACT employeesemployed at facilities in Harahan and Westwego,Louisiana,Hennepinand Cairo, Illinois; and Louisville,Kentucky;and a single location unitlimited to the employees employed byACT at Louisville.The judge se-lected the former unit,finding that it conformed to the unit set forth inthe parties'1979-1981 collective-bargaining agreement.However, as theGeneral Counsel has recognized,the scope of the unit has no bearing onthe merits of the unfair labor practice allegations in this caseWe note,nevertheless,that subsequent to Judge Schwarzbart's decision,the Boarddecided inLouisianaDockCo, 293 NLRB 233 (1989), that theRespond-ents had recognized a single unit consisting of the Lousiville employees10 The judge found that although the collective-bargaining agreementsexpired prior to the occurrence of the direct hires in 1981,the hiring hallprovisions in the contract are mandatory subjects of bargaining and assuch survive the originating agreement.See fns 46 and 47 of the judge'sdecision In agreeing with the judge's conclusion regarding the survivalof the contractual hiring hall provisions, we rely on the conformance ofthe judge's analysis with Board precedent discussed in detail inAmericanCommercial Lines I.11 Seafarers' Atlantic District (AmericanBarge Lines),244 NLRB 641(1979) 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhiring halls. The Seafarers Appeal Board (SAB), ajoint labormanagemententity, thereafter amendedthe shipping rules governing the operation of thehiring hall to comply with the Board's decision.Following the Respondents' refusal to accept theamendments or resume using the hiring halls, theUnion filed a grievance that was processed to arbi-tration. In an award dated December 2, 1980, thearbitration board found that the SAB had exclusiveauthority to amend the rules, that the amendmentswere effective October 26, 1979, and that the Re-spondents violated the collective-bargaining agree-ment after that date by refusing during the contrac-tual period to use the hiring halls. The award didnot order a remedy because the parties requestedthat that matter be left to their joint resolution.The arbitration board, with the consent of the par-ties, retained jurisdiction to fashion a remedy if theparties were unable to reachan agreement.After the close of the hearing in the instant case,the Respondent Companies, in support of their re-quest that the Board defer to the arbitration pro-ceeding, filed a motion with the judge seeking toreopen the record to receive into evidence a"remedy award" dated June 29, 1983, and servedon the parties on July 6, 1983. The General Coun-sel and the SIU filed briefs in opposition to the Re-spondents' motion and brief in support. The awardin question resulted from remedy hearings held inOctober and December 1982 and February 1983following the parties' inability to draft a mutuallysatisfactory remedy as provided in the underlyingarbitration award.The judge denied the Respondents' motion toreopen the record. However, for the reasons morefully set forth inAmerican Commercial Lines I,wenow grant the Respondents' motion. Accordingly,the arbitration board's remedy award of June 29,1983, and related records attached to Respondents'motion are received into evidence.12The arbitration award hearings were conductedto determine the appropriate remedy for the Re-spondents' failure to use the Union's hiring hallswhen obtaining new hires of unlicensed person-nel"between October 26 and December 30, 1979.12 On November 27, 1985,the Respondents filed a motion asking theBoard to receiveor take administrativenotice of a court order, judgment,and memorandum entry issuedSeptember 23, 1985,and a second order,judgment,and memorandum entry issuedNovember 20, 1985, by theUnited StatesDistrict Court for the SouthernDistrict of Indiana confirm-ing the arbitrationaward referredto above and ruling on motions relat-ing to arbitratorand attorney fees The Seafarers filed a response in op-position to the motion Inasmuch as the arbitrationaward addressed inthe court's ordersispertinent to issuesresolved inthisDecision andOrder,the Respondents'motion is granted.13 The arbitration board expressly declared thatitsaward did notcover the referral practices of licensedpersonnelThese hires constituted the basis for some of the8(a)(1), (3), and (5) allegations inAmerican Com-mercial Lines I.As we noted inAmerican Commer-cial Lines I,the arbitration board specifically foundthat the parties historically had recognized excep-tions under which the Respondents were free tohire unlicensed employees without first contactingthe union hiring halls, i.e., when the hiring hallswere closed, including on Saturday afternoons,Sundays, and holidays; and in various emergencysituations, including when a vessel would besailingshort-handed because of an employee's inadequatenotice or when a failure by the hiring halls to fill avacancy could delay the departure of a vessel. Thearbitration board further concluded that the Re-spondents were permitted, in accordance with wellestablished past practice, to rehire "old" employees(thosewith broken seniority) without using thehiring halls.Thus, according to the arbitrationboard, such hirings constituted exceptions to the"exclusive" nature of the parties' hiring hall ar-rangements.As discussed in detail by Judge Schwarzbart, theparties stipulated that resolution of the issues pre-sented in Cases 9-CA-17418 and 9-CA-16993 re-lating to the Respondents' crew dispatch procedureand the Union's hiring hall require consideration ofissuesalready fully litigated inAmerican Commer-cialLines Ibefore Judge Johnston. In order toavoid the risk of inconsistent rulings, the partiesstipulated that Judge Schwarzbart should followthe decision of Judge Johnston regarding these pre-viously litigatedissues.All parties clearly retainedtheir rights to except to Judge Johnston's findingsand they have done so. Here, the Respondents'brief supporting their exceptions, filed prior to theBoard's decision inAmerican Commercial Lines I,correctly notes that findings and conclusions relat-ing to the direct hire of "old" employees are di-rectly dependent on the disposition of the identicalissuesinAmerican Commercial Lines I.In that casewe found, and we here reaffirm, that the arbitra-tion boardin itsproceedings interpreted the con-tractual hiring hall provisions in relation to the par-ties'practices and has thus rendered an authorita-tive reading of the parties' hiring hallarrangementsfor unlicensed employees.We further found, andhere reaffirm, that this interpretation will be ap-plied in determining the merits of the relevantunfair labor practiceallegationsinvolving thehiring hall. Accordingly, we find that the Respond-ents may lawfully hire "old" or formerunlicensedemployees without contacting the hiring halls. Wethusdismissthe complaint concerning the rehire offormer employees James F. Hyden, Ronald H.Coulter,EddieL.Brandenburg,SamuelCarl AMERICAN COMMERCIAL LINESIsaacs,Robert E. Orwick, Robert E. Whipple,Howard D. Hardie,and Mike Benecke.14As noted above, we have also adopted the arbi-trators' finding that the Respondents are permittedto hire new employees directly when the hiringhallsare closed,including Saturday afternoons,Sundays,and holidays,and in emergencies such aswhen a vessel would be sailing short-handed be-cause of an employee's inadequate notice or whentheUnion's failure to fill a job vacancy mightdelaysailing.We therefore shall now evaluate thejudge's application of this contractual standard re-garding the hiring of 15-named individuals not ob-tained from the Union'shiring halls and hired forthe first time as new employees between March 27and August 17, 1981.The judgedismissed the complaint allegationsabout the direct hires of Edward Miller, LamontMoore,and Danny Scott on August 15, 1981, andJay Jackson on August 17, 1981. In each of theseinstances the judge found that the Respondents didattempt to contact the hiring hall to obtain crewmembers, but found on both days that the hall wasclosed during the contractually established operat-ing hours. Accordingly, we agree with the judgethat the Respondents did not violate Section8(a)(1), (3), and(5) by then directly hiring Miller,Moore,Scott,and Jackson in order to meet exist-ing crew needs and sailing schedules.We also agree with the judge's dismissal of theallegationregarding the direct hire of JerryLatham on June 7, 1981. A need for a crewmember for a particular vessel arose at 4:30 a.m. ona Sunday,a time when the hiring hall was notscheduled to reopen for more than 24 hours. TheRespondents'claim that the need was urgent andthus they could not wait until Monday morningwas corroborated by the fact that Latham washired on Sunday and boarded his vessel that sameday.The judge found further that the Respondents'direct hire of Nauyen Tai Tu on July 5, 1981, didconstitute an unlawful repudiation of the contrac-tual hiring hall provisions. Like Latham, Tu washired on a Sunday when the hall was closed.UnlikeLatham'ssituation,however, the judgefound no corroboration of the Respondents' claimof urgency. Tu did not board his ship until the fol-lowing day and although the hall was in factclosed on that Monday, the crew dispatcher whohired Tu did not know this and did not even in-quire concerning the normal hours of the hiringhall.We agree with the judge's finding, which was14 See fn. 74 of the judge's decision about Benecke In reaching thisconclusion,we presume,as we did inAmerican Commercial Lines 1,thatthe employee classifications filled were those of unlicensed personnel625based on the Respondents'failure to justify theirneed to bypass the referral system.We also agree with the judge's findings of viola-tionswith respect to the direct hires on May 7,1981, of BobbyHicks,J.N.Nimon, Thomas Ent-whistle, Johnny Goldman, and Jim Wilson. Thecrew dispatcher learned of the need for crew mem-bers 1 hour after the hiring hall closed for the dayand hired the five new employees that night. Theseindividuals reported to four different vessels atHarahan,Louisiana,the following day. The judgefound that the Respondents failed to offer specificnonconclusionary evidence to establish why thefive employees were so urgently needed and whythat requirement became known just after thehiring hall closed.We agree with the judge's find-ing that requiring the Respondents to make suchshowings is warranted in light of the Respondents'disregard of the hiring hall on numerous occasionsthat did not even colorably come within authorizedexceptions 15 and the fact that no clear savings intime or money resulted from the decision not towait until the hall reopened.At theRespondents'expense,Hicks reported from Florida and Wilsonfrom Arkansas. Essentially, as found by the judge,if the Respondents are not obligated to providereasonable,specific,nonconclusionary explanationsfor afterhour hires, when requested to do so by theUnion,then the hiring hall provisions could be ren-dered meaninglessby circumvention.We disagree, however, with the judge's findingsof violations concerning the direct hires of newemployees Harold Kingsmill and Marty Olsson.Here the record shows that the Respondents haveprovided specific and reasonable explanations forwhy it was necessary to hire the two employeesafter the hiring hall had closed for the day andwithout waiting until the hall reopened the nextmorning.Kingsmillwas hired after 8 p.m. onMarch 27, 1981, to replace a deckhand who failedto report to his vessel at 6 p.m. as scheduled. Al-though it is true that there is no evidence concern-ing when the vessel was scheduled to sail,it is ob-vious that the requirement for a deckhand at 6 p.m.meant that he was needed to prepare the vessel fordeparture.Similarly,Olsson was hired after 11 p.m.on July 27, 1981, by a captain of a vessel after twodeckhands whom the crew dispatcher was transfer-ring to that vessel had failed to report. According-ly,we shall dismiss the complaint allegations re-15 The partiesstipulated that the Respondents obtained only 10-12 re-ferrals from union hiring halls in 1981, that from January through August1979 the Respondents hired between225-240new employees withoutusing the hall, and that in 1978 the Respondentsdirectly hiredapproxi-mately 500 such new employees 626DECISIONSATIONS BOARDgarding the direct hiring of Kingsmill andOlsson.16AMENDED REMEDYWith respect to Cases 9-CA-16993 and 9-CA-17418, having found that ACBL and ITC unlawful-ly hired seven employees in derogation of its con-tractual obligation to use the SIU's exclusive hiringhall-namely, Nauyen Tai Tu, Gerald Lee Babb,Bobby Hicks, J. N. Nimon, Thomas Entwhistle,Johnny Ray Goldman, and Jim Wilson on thedates set forth in the judge's decision, we shallorder the Respondents jointly and severally tomake whole those work applicants who wouldhave been referred to them for employmentthrough the SIU's hiring halls were it not for theRespondents' unlawful conduct. Backpay is to becomputed as set forth in the judge's recommendedremedy with interest to be computed in the mannerprescribed inNew Horizons for the Retarded, 17Fur-ther, because of their failure to abide by the con-tractual hiring hall provisions, we shall require theRespondents to make whole the appropriate fringebenefit trust funds for losses suffered by reimburs-ing such funds to the extent that contributionswould have been made on behalf of those whowould have been referred to work were it not forthe Respondents' unlawful failure to use the SIU'shiring halls on the dates when the above-namedemployees were directly hired. See footnote 161 ofthe judge's decision.ORDERA. The National Labor Relations Board ordersthat the Respondents, Inland Tugs Company-RiverDivision and Canal Division and American Com-mercialBargeLines Company, acting for itself andon ITC's behalf, their officers, agents, successors,and assigns, shall1.Cease and desist from(a) Refusing to bargain in good faith with Seafar-ers' International Union of North America, Atlan-tic,Gulf, Lakes and Inland Waters District, AFL-CIO, as the exclusive representative of their em-ployees in the following three separate appropriateunits:iS The judgefound a violation regardingthe hire of Gerald Lee BabbJrThe Respondentdid not except to this finding Also the judge dis-missed the complaint concerning the hireof Paul FosterNo exceptionswere filed tothis finding14 283 NLRB 1173 (1987)Interest on and after January 1,1987, shallbe computed at the"short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendmentsto 26 U S C § 6621.Interest onamounts accruedprior to January. 1, 1987 (theeffectivedate of the 1986amendmentto 26 U S.C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Allheaddeckhands,deckhands,cooks,traineeengineersand tankermen employed byInland Tugs Company-River Division on boatsowned, operated and chartered on a bareboatbasis by it, excluding professional employees,guards and supervisors, as defined in the Act,and all other employees. This recognition shallnot apply to bareboat charters to other opera-tors, nor to crews of towboats of subsidiary oraffiliatedcompanies.All engineersand assistant engineers em-ployed by Inland Tugs Company-River Divi-sion on boats owned, operated or chartered ona bareboatbasisby it, excluding professionalemployees, guards and supervisors, as definedin the Act, and all other employees. This rec-ognition shall not apply to bareboat charters toother operators, nor to crews of tow boats ofsubsidiary or affiliated companies.All chief engineers, head deckhands, deck-hands, cooks, trainee engineers and tankermenemployed by Inland Tugs Company-Canal Di-vision on boats owned, operated or charteredon a bareboatbasisby it, excluding profession-al employees, guards and supervisors, as de-fined in the Act, and all other employees. Thisrecognition shall not apply to bareboat char-ters to other operators, nor to crews of tow-boats of subsidiary or affiliated companies.(b)Unilaterally repudiating, altering, or refusingto abide by provisions of the collective-bargainingagreement with the above-named Union by avoid-ing the use of the Union's exclusive hiring hallwhen hiring bargaining unit employees.(c)Discriminating against work applicants regis-tered for job referral at the above-named Union'sexclusive hiring halls by avoiding use of suchhiring halls when hiring bargaining unit employees.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed under the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain collec-tively with the above-named Union as the exclusivecollective-bargaining representative of the employ-ees in the above-described bargaining units, andembody in a signed agreement any understandingthat may be reached.(b) Comply with the terms and conditions of anycollective-bargainingagreementsto which they arebound by not avoiding use of the Union's exclusivehiring halls when hiring bargaining unit employees.(c)Make whole, with interest, any work appli-cantswho were registered at the Union's hiring AMERICAN COMMERCIAL LINEShall and who would have been referred for em-ployment for any loss of wages and other benefitsthat resulted from the Respondent Employers' un-lawful failure to apply the hiring hall provision oftheir contracts with the Union when hiring sevenemployees during the period between May 7 andJuly 16,1981, including the making of necessarycontributions on behalf of such unreferred discri-minatees to the appropriate fringe benefit funds asprovided for in the applicable collective-bargainingagreements,as more fully described in the amendedremedy section of this decision.(d) Preserve and, on request,make available toagents of the Board for examination and copyingthe payroll records, social security records, time-cards,personnel records, and all of the otherrecords necessary to analyze the amounts of moneydue under the terms of this Order.(e) Post at all their facilities where unit employ-eesarenormally employed,includingvessels,copies of the attached notice marked "AppendixA."18 Copies of the notice on forms provided bytheRegionalDirector for Region 9 after beingsigned by the Respondent Employers'authorizedrepresentatives shall be posted by these Respond-ents immediately upon receipt and be maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby the Respondent Employers to ensure that thenotices are not altered,defaced,or covered by anyother material.(f)Post,at the Respondents'option, at the sameplaces as set forth in the subparagraph immediatelyabove,when forwardedby theRegional Director,copiesof theRespondent Seafarers' InternationalUnion notice,marked"Appendix B."(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent Employers have taken tocomply.B.The National Labor Relations Board ordersthat the Respondent,Seafarers'International UnionofNorthAmerica,Atlantic,Gulf,Lakes andInlandWatersDistrict,AFL-CIO,itsofficers,agents, and representatives, shall1.Cease and desist from(a)Refusing to bargain collectively with InlandTugsCompany-River Division and Canal Division,and American Commercial Barge Line Company,acting for itself andon ITC's behalf,by refusing to'B If this Orderis enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of theNation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "627furnish themwith relevantand necessary informa-tion for the proper execution of their bargainingobligations concerning the employees in the fol-lowing three separate appropriate units:Allheaddeckhands,deckhands,cooks,trainee engineers and tankermenemployed byInland Tugs Company-River Division on boatsowned,operated or chartered on a bareboatbasisby it,excluding professional employees,guards and supervisors,as defined in the Act,and all other employees.Thisrecognition shallnot apply to bareboat charters to other opera-tors nor to crews of towboats of subsidiary oraffiliatedcompanies.All engineers and assistant engineers em-ployed by Inland Tugs Company-River Divi-sion on boats owned, operated or chartered ona bareboat basisby it,excluding professionalemployees,guards and supervisors,as definedin the Act, and all other employees. This rec-ognition shall not apply to bareboat charters toother operators,nor to crews of towboats ofsubsidiary or affiliated companies.All chief engineers,head deckhands, deck-hands, cooks,trainee engineers and tankermenemployed by Inland Tugs Company-Canal Di-vision on boats owned,operated or charteredon a bareboat basisby it,excluding profession-alemployees,guards and supervisors, as de-fined in the Act, and all other employees. Thisrecognition shall not apply to bareboat char-ters to other operators,nor to crews of tow-boats of subsidiary or affiliated companies.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them under Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a) Furnishthe above-named Companies,for pur-poses of inspection,hiring hall records at hiringhalls normally used by the Companies,including alldaily activity reports, registration cards, job orders,clinic cards,job calls, and SIU headquarters' com-puter printouts listing registrants at all hiring halllocations normally used by the above-named Com-panies.(b) Post at its business offices, hiring halls, and atall facilitieswhere notices to its members and tobargaining unit employees are customarily posted,copies of the attached notice marked"AppendixB."19 Copies of the notice on forms provided bytheRegionalDirector for Region 9, after beingsigned by the Respondent Union's authorized rep-" See fn.18, supra 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresentative,shallbe postedby theRespondentUnion immediately upon receipt and be maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to its members andunit employees are customarily posted.Reasonablesteps shall be taken by the Respondent Union toensure that the notices are not altered,defaced, orcovered by any othermaterial.(c) Furnish to the Regional Director for Region9,signed copies of the notices for posting byAmerican Commercial Barge Line Company andInland Tugs Company-River Division and CanalDivision in places at their various facilities and ves-selswhere notices to employees are customarilyposted. Copies of the notice, to be furnished by theRegional Director,shall, after being signed by theRespondent Union's authorized representative, asindicated,be returned to the Regional Director fordisposition by him.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent Union has taken to comply.C. The National LaborRelations Boards ordersthat the Respondent, American Commercial Termi-nals, Inc.,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Refusing to bargain in good faithwith UnitedIndustrialWorkers of North America of the Sea-farers' InternationalUnion, Atlantic,Gulf, Lakesand InlandWaters District, AFL-CIO as the ex-clusive representative of their employees in the unitappropriate for purposes of collective bargainingthat included:All employees employed by American Com-mercial Terminals,Inc., at its coal transfer andmanhole cover product facilities located inLouisville,Kentucky,excluding all office cleri-cal employees,professional employees,guards,and supervisors,as defined in the Act.(b)Unilaterally failing to honor the dues-deduc-tion authorizations of unit employees and failing topay over such dues to the above-named Union inaccordance with the terms and duration of any ap-plicable collective-bargaining agreement with theUnion.(c)Refusing and failing to comply with theunion-security requirements during the term of anycollective-bargaining agreement that provides forunion security.(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)Recognize and, on request,bargain collec-tively with the above-named Union as the exclusivecollective-bargaining representativeof the Re-spondent's employees in the bargaining unit, whichincludes the previously described Louisville em-ployees, and embody in a signed agreement any un-derstanding that may be reached.(b)Honor employee dues-deduction authoriza-tions submitted by the Union during the term ofany collective-bargaining agreement that providesfor the checkoff and payment to the Union ofunion dues and initiation fees.(c)Reimburse the above-named Union for lossesdue to the Respondent'sfailure to honor theUnion's dues-deduction authorizations,with respectto its employees John Doss and Joe Knight, asmorefully set forthin the amended remedy sectionof this Decision.(d)Comply with union-security requirementsduring the term of any collective-bargaining agree-ment that provides for union security.(e)Preserve and, on request,make available toagents of the Board for examination and copying,the payroll records, social security records, time-cards,personnel records, and all of the otherrecords necessary to analyze the amounts of moneydue under the terms of this order.(f)Post at their facilities where unit employeesare normally employed,including Louisville, Ken-tucky, copies of the attached notice marked "Ap-pendix C."20 Copies of the notice on forms provid-ed by the Regional Director for Region 9, afterbeing signed by the Respondent's authorized repre-sentatives, shall be posted by the Respondent im-mediately upon receipt for 60 days in places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent toensure that notices are not altered, defaced,or cov-ered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS ORDERED that all complaint allegationsagainst theabove-named Respondents be dismissedinsofar as they allege unfair labor practices not spe-cifically found.IT IS FURTHER ORDERED that all allegations thatLouisianaDock Company, Inc., American Com-mercial Lines, Inc., American Barge Line Compa-ny,Northern Towing, Inc., and Southern OhioTowing Company, Inc. violated the Act be dis-missed.20 See fn 18, supra AMERICAN COMMERCIAL LINES629APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwithSeafarers'InternationalUnion of NorthAmerica, Atlantic, Gulf, Lakes and Inland WatersDistrict,AFL-CIO asthe exclusive representativeof our employees in the following three separateunits appropriate for purposes of collective bar-gaining:Allheaddeckhands,deckhands,cooks,trainee engineers and tankermenemployed byInland Tugs Company-River Division on boatsowned,operated or chartered on a bareboatbasisby it,excluding professional employees,guards and supervisors,as definedin the Act,and all other employees.Thisrecognition shallnot apply to bareboat charters to other opera-tors, nor to crews of towboats of subsidiary oraffiliatedcompanies.All engineers and assistant engineers em-ployed by Inland Tugs Company-River Divi-sion on boats owned,operated or chartered ona bareboat basisby it,excluding professionalemployees, guards and supervisors,as definedin the Act,and all other employees.This rec-ognition shall not apply to bareboat charters toother operators, nor to crews of towboats ofsubsidiary or affiliated companies.All chief engineers,head deckhands, deck-hands, cooks,trainee engineers and tankermenemployed by Inland Tugs Company-Canal Di-vision on boats owned,operated or charteredon a bareboat basisby it,excluding profession-al employees,guards and supervisors, as de-fined in the Act, and all other employees. Thisrecognition shall not apply to bareboat char-ters to other operators,nor to crews of tow-boats of subsidiary or affiliated companies.WE WILL NOTunilaterally repudiate,unilaterallyalter,or refuse to abide by provisions of our collec-tive-bargaining agreement with the above-namedUnion by avoiding the use of the Union's exclusivehiring hall when hiring bargaining unit employees.WE WILL NOT discriminate against work appli-cants registered for job referral at the above-namedUnion's exclusive hiring halls by avoiding use ofsuch hiring halls when hiring bargaining unit em-ployees.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL recognize and, on request,bargain col-lectively with the above-named Union as the exclu-sive collective-bargaining representative of our em-ployees in the bargaining units described above andWE WILL embodyin a signed agreement any un-derstanding that may be reached.WE WILL comply with the terms and conditionsof any collective-bargaining agreement to whichwe are bound by not avoiding the use of theUnion's exclusive hiring hall when hiring bargain-ing unit employees.WE WILL make whole,with interest,work appli-cantswho were registered for job referral at theabove-named Union's exclusive hiring halls for anylosses they may have suffered as a result of ourfailure to apply the hiring hall provisions of thecollective-bargaining agreement,andWE WILLmake the necessary payments on their behalf to theappropriate fringe benefit trust funds.AMERICANCOMMERCIALBARGELINE COMPANYAPPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain collectively withInland Tugs Company-River Division and CanalDivision and American Commercial Barge LineCompany by refusing to furnish them relevant andnecessary information for the proper execution oftheir bargaining obligations concerning the employ-ees in the following separate units appropriate forpurposesof collectivebargaining:Allheaddeckhands,deckhands,cooks,trainee engineers and tankermenemployed byInland Tugs Company-River Division on boatsowned,operated or chartered on a bareboatbasis by it, excluding professional employees,guards and supervisors,as defined in the Act,and all other employees.Thisrecognition shallnot apply to bareboat charters to other opera-tors, nor to crews of towboats of subsidiary oraffiliatedcompanies. 630DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAll engineersand assistant engineers em-ployed by Inland Tugs Company-River Divi-sion on boats owned,operated or chartered ona bareboat basis by it,excluding professionalemployees,guards and supervisors,as definedin the Act, and all other employees. This rec-ognition shall not apply to bareboat charters toother operators, nor to crews of towboats ofsubsidiary or affiliated companies.All chief engineers, head deckhands, deck-hands, cooks,trainee engineers and tankermenemployed by Inland Tugs Company-Canal Di-vision on boats owned, operated or charteredon a bareboat basisby it,excluding profession-alemployees, guards and supervisors, as de-fined in the Act, and all other employees. Thisrecognition shall not apply to bareboat char-ters to other operators, nor to crews of tow-boats of subsidiary or affiliated companies.WE WILLNOT in any like or related manner re-strain or coerce employees in the exercise of rightsguaranteed them under Section 7 of the NationalLabor Relations Act.WE WILL give the aforementioned Companiesaccess to our hiring hall records, for purposes ofinspection, at all hiring halls normally used bytheseCompanies, including all daily activity re-ports, registration cards, job orders,clinic cards,job calls, and our headquarters' computer print-outs listing registrants at all hiring hall locationsnormally used by these Companies.SEAFARERS'INTERNATIONAL UNIONOFNORTHAMERICA,ATLANTIC,GULF, LAKES AND INLAND WATERSDISTRICT, AFL-CIOAPPENDIX CNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectivelywithUnitedIndustrialWorkers ofNorthAmerica of the Seafarers' InternationalUnion of North America, Atlantic, Gulf, Lakes andInlandWaters District, AFL-CIO as the exclusivecollective-bargaining representative in the unit ofour employees described below. The appropriatecollective-bargaining unit includes:All employees employed by American Com-mercial Terminals,Inc., at its coal transfer andmanhole cover product facilities located inLouisville, Kentucky,excludingall office cleri-cal employees,professional employees,guardsand supervisors, as defined in the Act.WE WILL NOT unilaterally fail to honor the dues-deduction authorizations of unit employees and topay over such dues to the above-named Union inaccordance with the terms and duration of any ap-plicable collective-bargaining agreement with theUnion.WE WILL NOT refuse or fail to comply with theunion-security requirements during the term of anycollective-bargaining agreement that provides forunion security.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of rights guaranteed under Section 7 of theNational Labor Relations Act.WE WILLrecognize and, on request, bargain col-lectively with the above-named Union as the exclu-sive collective-bargaining representative of our em-ployees in the bargaining unit which includes thepreviously described Louisville employees and WEWILL embodyin a signed agreement any under-standing that may be reached.WE WILL honor employee dues-deduction au-thorizations submitted by the Union during theterm of any collective-bargaining agreement thatprovides for the checkoff and payment to theUnionof union dues and initiation fees.WE WILL reimburse the Union, with interest, forany losses due to our failure to honor the uniondues-deduction authorizations of unit employees.WE WILL comply with union-security require-ments during the term of any collective-bargainingagreement that provides for union security.AMERICANCOMMERCIALTERMI-NALS, INC.Raymond D. NeuschandVyrone A. Cravanas,for theGeneral Counsel.Vance D. Miller, Esq. (Moller, Talent, Kuelthau & Welch),of St. Louis, Montana, andDavid W. Miller, Esq. (Rob-erts,Ryder, Rogers & Neighbors),of Indianapolis, Indi-ana, for the Respondent Companies.IrwinH.Cutler Jr.andAlphonsoONeil-White,Esqs.(Segal, Isenberg, Sales & Stewart),of Louisville,Ken-tucky,Howard Schulman, Esq., (Schulman & Abar-bane),of New York, New York (on the brief), for theUnions. AMERICAN COMMERCIAL LINES631DECISIONSTATEMENT OF THE CASEROBERTM. SCHWARZBART,AdministrativeLawJudge.These consolidated cases were heard in NewAlbany, Indiana, pursuant to charges filed respectively,by Seafarers'InternationalUnion of North America, At-lantic,Gulf,Lakes and Inland Waters District, AFL-CIO (SIU), and United IndustrialWorkers of NorthAmerica of the Seafarers' International Union of NorthAmerica, Atlantic, Gulf, Lakesand InlandWaters Dis-trict,AFL-CIO (UIW).'Thesematters consider incidents involving two sepa-rate bargaining relationships-that between SIU2 and thefollowing wholly owned subsidiaries of American Com-mercial Lines,Inc.:American Commercial Barge LineCompany (ACBL),3 AmericanBargeLineCompany(ABL); Southern Ohio Towing Company, Inc. (SOTC);Northern Towing Inc. (NTI);and InlandTugs Compa-ny-River Division and Canal Division (ITC), in the firstinstance.The secondbargaining relationship is betweenUIW and Lousiana Dock Company, Inc. (LDC), andAmerican Commercial Terminals, Inc. (ACT). UIW rep-resents a single multilocation unit ofemployees of LDCand ACTthat is separate from the three bargaining unitsrepresented by SIU.Accordingly,allegations involvingthe respective units represented by SIU and UIW will beconsecutively and separately considered.4Consolidatedcomplaints issued pursuant to charges separatelyfiled bythe two Unions allege that the Respondent Companieshave variously violated Section 8(a)(1), (3), and (5) oftheNationalLaborRelationsAct (the Act). A cross-complaint issued at thebehest of ABL, ITC, SOTC, af-'The parties' names and the caption appear as amended at the hearing.2 In accordance with the parties' stipulation,Ifind that SIU and UIWare separate labor organizationsa All Respondent Companies referred to in this decision,whether con-tractuallyinvolved with SIU or UIW,as explainedbelow, are whollyowned subsidiariesof ACL, which,during the relevant period, was awholly ownedsubsidiaryof Texas Gas Transmission Corporation, forwhich ACL servedas an intermediate holding company.ACL consists oftwo functionallydiverse divisions,the InlandWaterwaysServices Divi-sion and theTrucking Services Division All employeesherein are withinthe InlandWaterways Services Division,Barging Grouping,of whichACBL isthe lead company.As such, ACBL,among other things, em-ploys crewdispatcherswho providecrews for vesselsoperated by Com-panies under contract withSIU and UIW,and bargedispatchers who co-ordinate the assignment and movementof theseoperating companies'bargesACBL alsoprovides personnel and labor and industrial relationsservices to the operating companies By the timeof theevents consideredhere,above-named operating companies,such asSOTC, ABL, and NTI,had been merged,directly orindirectly, into ITC. except for MACTowing, Inc (MAC), which,as will be discussedbelow, isnot actuallyinvolved in this proceedingThe foregoing factsare summarized from theBoard's decision inMAC Towing,262 NLRB 1331, 1332 (1982), and Ad-ministrativeLaw Judge Thomas D Johnston'sdecision inAmericanCommercial Lines,291NLRB 1066 (1989), of which official notice istakenMACapparently had been joined in his proceedingto ProtectSIU's representational claims before the issuanceof the aboveMACTowingdecision.The significanceof Judge Johnston's decision, nowpending on appeal,beforethe Board,on the present mater will be de-tailed below4While the matters affectingSIU and UIW donot overlap,as ACBLprovides labor relations servicesfor ITCand asSIU doesthe same forUIW, the sameprincipal representatives formanagement and laborappear throughout-ACBL Vice President for LaborRelations RobertW Kilroy, and SIU Port Agent Michael G. Worleyfiliated companiesof ACBL,and consolidatedherewith,alleges that SIU has violated Section 8(b)(3) of the Act.5The Respondents,inanswering the respective com-plaints, deny commission of unfair labor practices.Issues1.Whether ACBL and ITCjointly andseverally vio-lated Section 8(a)(5) and(1) of theAct by repudiatingthe hiring hall provisionsof collective-bargaining agree-ments establishingSIU as theexclusive referral source ofemployees for employment,thereby also discouragingmembership in SIU in violation of Section 8(a)(3) and(1).2.Whether the SIUviolated Section8(b)(3) of the Actby refusing to permitACBL and ITC toexamine certainhiring hall records,as requested,necessary and relevantto enable those Companies to perform their collective-bargaining functions.3.Whether ACT violatedSection 8(a)(5) and (1) ofthe Actby repudiating the provisions of its collective-bargaining agreementwith UIW which provided for thededuction of union dues from the wages of employeeswho hadauthorized same,and for the remission of suchdues to the UIW.4.Whether ACT and LDC,in refusingto complywithUIW's requestthat 15 employees be discharged forfailure to tender union dues,violated Section 8(a)(5) and(1) the Actby repudiating the union-security clause ofthe collective-bargaining agreementwith UIW.5.Whether ACT and LDC,in directly hiring 15 em-ployees, violated Section 8(a)(5) and(1) of the Act by re-pudiating collective-bargaining agreement requirementsthat notice be givento UIW of jobopenings and that theUnion'shiringhallbeused as the exclusive referralsource of employees for employment,thereby also dis-couraging membershipinUIWin violation of Section8(a)(3) and(1) of the Act.6.Whether ACT violatedSection 8(a)(5) and (1) ofthe Actby unilaterally implementing a health and wel-s The docket entries are as followsThe charge in Case 9-CB-4736 was filed November 12, 1980, andcomplaint issued December 30, 1980 An Order severing Case9-CB-4736from certain other matters with which it had been consolidated for hear-ing and approving a settlement agreement was issuedon April 17, 1981This settlement was set aside by an order issued February 24, 1982, andthe complaint was reinstated The original charge in Case 9-CA-16703was filed on April 16, 1981, and the original and amended complaints inthatmatter issued on May 22 and June 12, 1982, respectively The re-spective original and amended charges in Case 9-CA-16993 werefiled onJune 16 and 29, 1981,and complaint issued on July 17, 1981 The chargeand amended charges in Case 9-CA-17053 werefiled, respectively, onJune 29 andJuly 15,1981, and complaint issued on August 13,1981Thecharge and amended charge in Case 9-CA-17418 werefiled on Septem-ber 14 and October 13, 1981, respectively,and complaint issued on Octo-ber 22, 1981 The charges in Case 9-CA-17553-1-2-3, were filed on Oc-tober 15, 1981, followed by complainton November27, 1981. After issu-ance of several earlier consolidation orders, all the foregoing cases werefinally consolidated for hearingby Order,dated February24, 1982 Thehearing was conducted on March 30,31 and April 1 and 2,1982, but is-suance of decision was delayed by the parties' stipulation discussed, infraAt the hearing,the complaints and, correspondingly,the answers in allmatters except Case9-CB-4736 wereamended and settlement agree-ments were approved in Cases9-CA-16853-1and 9-CB-4887,also origi-nally consolidated with the above matters. 632DECISIONS OF THENATIONALLABOR RELATIONS BOARDfare plan among its employees without notice to or bar-gainingwith UIW.All parties appeared at the hearing, were representedby counsel and were given the opportunity to be heard,to present evidence,to examine and cross-examine wit-nesses andto filebriefs.Briefs thereafterfiledby theGeneral Counsel,the Companies,6and the Unions.7On the entire records in these cases,9 the briefs of theparties asreferredto above, and my observation of thewitnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONA. The Companies InvolvedACL, aDelaware corporation based in Houston,Texas, as noted,isengaged as an intermediate holdingcompany providing administrative and financial servicesto its below-named subsidiaries.During the 12-monthperiod preceding issuance of the first of the various com-plaintsherein,a representative period,ACL, in thecourse and conduct of its business operations,derivedgross revenues in excess of $50,000 from the provision ofsuch services to its subsidiary companies,ACBL, ABL,SOTC, NTC, ITC, MAC, ACT, LDC, and MAC.ACBL, ABL, SOTC, NTI, ITC,Delaware corpora-tions, andMAC, aLouisiana corporation, have or havehad offices in Jeffersonville,Indiana,' 0 and are, and/ora ACL fileda separate brief from thatof theother alleged Respondent-Employers.rOnly the Companies exercised the option provided in my post-hear-ing Order of September 14, 1982,issued at the parties' request,filing asupplemental brief after the issuance of Administrative Law JudgeThomas D Johnston's decision inAmerican Commercial Liner,to arguethe effect of that decision on issues raised in Cases9-CA-16993 and 9-CA-17418 As willbe explicated,Judge Johnston's decision,which willbe frequently referred to, is of particular relevance to this proceeding asthe parties,instead of relitigating Certain matters tried before JudgeJohnston that are germane here,stipulated that I be bound by JudgeJohnston's findings on those matters,and that both his decision and myown be considered together on appeal by the Board9 The Companies'motion,opposed bythe Unions,that parts of theUnions'brief be stricken as unsupportedby the record,upon careful con-sideration,isgranted only to the extent relating to references in theUnions'brief characterizing the strike against certain of the RespondentCompanies,including ACT, from July 15,1980, to September 15, 1980,as an unfair labor practicestrikeThenatureof thisstrike was not allegedor litigated here or in the related proceedingsbefore JudgeJohnston(AmericanCommercial Lines,supra at 1155fn 124),and there is no mean-ingful evidence to support the Unions repeated descriptions of this workstoppage as an unfair labor practicestrikeAsthese unsubstantiated refer-ences to the strike as an unfair labor practice strike necessarily compre-hend that it was caused and/or prolongedby unidentifiedunlawful con-duct on the part of at least someof theRespondent Companies and mayaffect other pending proceedings between these parties, the Unions' char-acterizations of the strike areprejudicialand are hereby stricken.MiamiFoundry Corp.,252 NLRB 2fn. I (1980),OperatingEngineers,Local 18(Ohio Contractors),220 NLRB 147 fn. 3 (1975) As theCompanies' dis-agreements with the Unions'interpretations of the evidence in the recorddo not support their further motions to strike other segments of theUnions'brief,thesemotions are hereby denied.KellerMfg.Co., 237NLRB 712 fn1(1978)9 The Companies'motion with respect to Cases 9-CA-16993 and 9-CA-17418, opposed bytheGeneral Counsel and the Unions,that thehearing be reopened for purposes of receiving and deferring to a posth-earing arbitration remedy award,will be considered below as part of thediscussionof those cases10 Jeffersonville is acrossthe OhioRiver fromLouisville,Kentucky.were, engaged in the interstate transportation of freightand commodities throughout the several States of theUnited States."In the above-described representativeperiod,each of the foregoing Companies has performedservices valued in excess of $50,000 outside the State ofIndiana.LDC, a Louisianacorporation with an office and placeof business in Mound City, Illinois, andACT, a Dela-ware corporation,with an office and place of business inLouisville,Kentucky,are both whollyowned subsidiar-ies of ACL.LDC is engaged in the businessof shipyardrepair and servicing,whileACT is engagedin the inter-state and intrastate transportationof freightand com-modities throughout the several States of the UnitedStates.In the above-described representativeperiod,LDCpurchased and received at itsMound City facility, goodsand materials valued in excess of$50,000directly frompoints in the United States outside the State of Illinois,whileACT, inthe conduct of itsLouisvillebusiness op-erations,derived gross revenues in excessof $50,000from the transportation of freight and commodities fromthe Stateof Kentucky directly topoints outside the Stateof Kentucky.ACL, ACBL, ABL, SOTC, NTI, ITC, MAC, LDC,and ACTeach are, or were,employers engaged in com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.12The hearing in this consolidated proceeding was con-ducted after the close of the aforementioned hearingbefore Judge Johnston,but beforethe issuance of his de-cision.As noted,to avoid relitigation of certain matterstried in the comprehensive proceeding before JudgeJohnston,'a the parties stipulatedwithrespect to Cases9-CA-16993 and 9-CA-17418,herein,where unlawfulfailure to use SIU's exclusive hiring halls as the sourcefor employees was alleged,that I should adopt JudgeJohnston's findings as to the operation methods of theCompanies'crew dispatch offices and SIU's hiring hallprocedures, including,Judge Johnston's findings regard-ing the Companies'need to use the hiring halls when"old" employeesare availablefor hire." The parties fur-ther stipulated concerning those cases and Case 9-CB-4736,involving the same parties, that I need not make11As noted inAmerican Commercial Lines,supra at 1092,on or aboutMay 1, 1979,NTI ceasedoperations and its employees and equipmentwere transferredto SOTC pursuantto an agreement between NTI andSIU, the relevant employees'collective-bargaining representative Subse-quently,SOTC and ABLended their corporate existence by a corporateresolution,effective on or aboutApril 1,1980, in which their operations,their SIU-represented employees and their equipment were merged intothe operationsof ITC-River Division12While the record shows, and I find, that NTI, ABL, and SOTC hadbeen employers engaged in commerce within the meaning of the Act, noevidence was presented to show thattheycontinued in business duringthe times relevant here As the matters presently alleged post-date thecessation of these Companies'operations, the evidence does not supportcomplaint allegationsthatNTI, ABL, and SOTChad violated Sec8(a)(1), (3), and(5) of the Act Accordingly, those allegations are herebydismissedis The transcriptrecord ofJudge Johnston'shearing approximated9000 pages14 "Old" employees are defined here as individuals previously em-ployed by the Companies but who donot have a current seniority date AMERICAN COMMERCIAL LINESthe bargaining unit determinations,but should rely onthose made by Judge Johnston when his decision shouldissue.In so stipulating,at a time when the Board's afore-said decisioninMAC Towing,15was still expected, theparties were in agreement that SIU, at all relevant times,was the collective-bargaining agent for appropriate unitsof the Companies' employees who were covered by cer-taincollective-bargaining agreements described in therecord.11.THE LABOR ORGANIZATIONS INVOLVEDSIU andUIW, as stipulated by the parties,are separatelabor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn significant part, as noted, Cases 9-CA-16993 and 9-CA-17418, consolidated herein, continueAmerican Com-mercial Lines,supra, heard by Administrative Law JudgeThomas D. Johnston.16 Reiterating, the parties stipulatedthat the issuance of my decision should await that ofJudge Johnston so that I might have the benefit of andrely on his findings on the matters described above relat-ing to Cases 9-CA-16993 and 9-CA-17418. In thosematters and in Case 9-CB-4736, involving the same par-ties, by stipulation, I also am to rely on Judge Johnston'sfindings as to appropriate unit. Judge Johnston's deci-sion, in turn, was not expected until issuance by theBoard of its then-pending unit clarification decision inMAC Towing,supra, which appeared on July 27, 1982. Inagreeing that I should be bound by Judge Johnston's de-cision in specified areas, the parties fully reserved theirrights of appeal but are in accord that Judge Johnston'sdecision and my own be considered on appeal togetherby the Board.MAC Towing,held, contrary to SIU,thatMAC is not an accretion to the Employer's operations,that its employees were represented by Inland River-man'sAssociation, a rival union to SIU, and that itwould be inappropriate in the context of unit clarifica-tion to seek to join previously existing separate bargain-ing units into one fleetwide unit. As the Board has foundthatMAC's relevant employees are represented in a sep-arate bargaining unit by another labor organization, andas the record in this proceeding contains no evidence ofunlawful conduct by MAC, all complaint allegations thatMAC has violated Section 8(a)(1), (3), and (5) of the Actare dismissed.15 262 NLRB 1331 (1982)16 The matters before Judge Johnston, heard in the period from May1981, through January 15, 1982,involved 15 consolidated complaints, in-cluding respective cross-complaints commencing with Cases9-CA-14657and 9-CB-4584 In his decision,Judge Johnston found,among otherthings, that ACBL, ACL, SOTC, and ITC hadviolated Sec 8(a)(1), (3),and (5)of the Actin certain respects,and that MAC had violated Sec8(a)(1) and(3) of the Act, but dismissed an allegation that these Compa-nies had violated Sec 8(a)(2) of the ActHe also dismissed all allegationsof unfair labor practices as againstACL and NTIJudge Johnston fur-ther found that SIU had violated Sec8(b)(3) of the Actby refusing tofurnish certain information relevant and necessary for the Companies'proper execution of bargaining responsibilities.633Issues involved here also later weredescribed by Ad-ministrativeLaw JudgeRichard J.Lintonin his decisioninLouisianaDockCo.,17 in considering whether certainaspects of these consolidated matters could affect a deci-sion in the proceedingbeforehim, which involved lateroccurrencesatACT's Louisville,Kentucky,facility.Judge Linton found that these proceedings would notaffectmattersbeforehim, and concludedthatACT, asLDC's successoratLouisville,violated Section 8(a)(1),(2), and(5) of the Act byunilaterallywithdrawing rec-ognitionfrom UIWas bargaining representative of itsemployees and by recognizing a Teamsters local unionthat did not have the support of a majority of the unitemployees.18The matters joined in this consolidated proceeding, asnoted,involve two separate bargaining relationships.Employeesof ITC19arewithin three bargaining unitsrepresentedby SIU,while employeesof LDC and ACTare separately representedby UIWin a single multiloca-tion unit.OtherCompanies named in the pleadings arenot involved either because they no longer were opera-tive during the times relevant or becausethey did notviolate the Act.B. The Appropriate Bargaining Units1.SIU-represented unitsCases 9-CA-16993, 9-CA-17418, and9-CB-4736Consistent with the above-noted stipulation of the par-ties that Judge Johnston's unit determinations be adoptedwith respect to the above-referred cases, I find the fol-lowing three separate bargaining units of SIU-represent-ed employees,allof whom are employedby ITC, to beappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act,20 and that, at alltimes material herein,SIU is and has been the exclusivebargaining representative of the employees of, ITC in thefollowing separate units:21All head deckhands, deckhands, cooks, traineeengineers and tankermenemployed by ITC-RiverDivision on boats owned operated and chartered ona bareboat basis by it, excluding professional em-ployees, guards and supervisors,as defined in theAct, and all other employees.This recognition shallnot apply to bareboat charters to other operators,nor to crews of towboat of subsidiary or affiliatedcompanies.17 297 NLRB No 65(Dec. 15, 1989)18 Also,as part of the stormy background,seeSeafarers' Atlantic Dis-trict(BargeLines),244 NLRB 641 (1979)19 Although ACBLdoes not itself employ SIU-represented employees,ACBL appearsas corespondentwith ITC in Cases 9-CA-16993 and 9-CA-17418 as it hires employees on behalfof ITC towork within SIU-represented units asITC employees20 TheBoard, inMAC Towing,supra,found that no engineers work onthe towboat or harbor boatsof ITC-Canal Division21 As a result of their above-described mergers into ITC, these unitsalso include the former employeesof ABL and SOTC and,through earli-ermergerinto SOTC, of NTI.As each unit is covered by a separateagreement.SIU had two contractswith ITC coveringthe River Divisionand one contract covering the Canal Division 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll engineers and assistant engineers employedby ITC-River Division on boats owned,operated orchartered on a bareboat basis by it,excluding pro-fessional employees,guards and supervisors as de-fined in the Act, and all other employees.This rec-ognition shall not apply to bareboat charters toother operators,nor to crews of towboat of subsidi-ary or affiliated companies.All chief engineers,head deckhands,deckhands,cooks, trainee engineers and tankermen employedby ITC-Canal Division on boats owned,operated orchartered on a bareboat basis by it,excluding pro-fessional employees,guards, and supervisors as de-fined in the Act, and all other employees.This rec-ognition shall not apply to bareboat charters toother operators,nor to crews of towboat of subsidi-ary or affiliated companies.As the Board inMAC Towing,supra,found thatMAC's relevant employees are represented in a separatebargaining unit by Inland Riverman'sAssociation ofAmerica(IRA), a rival labor organization to SIU, and,as the record in this matter contains no evidence of un-lawful conduct by MAC,allcomplaint allegations thatMAC has violated Section 8(a)(1), (3), and(5) of the Actare hereby dismissed.The above units, as found by Judge Johnston,are re-flective of the parties'bargaining history as embodied inthe collective-bargaining agreements between ITC andSIU. The most recent of these contracts signed on Feb-ruary 1, 1977, was effective retroactively from December31, 1976,through December 30, 1979.Since the 1979 ex-piration,there has been no new collective-bargainingagreement.2.UIW-represented unitsCases9-CA-16703, 9-CA-17503, and 9-CA-17553-1-2-3In accordance with the further stipulation of the par-ties at the hearing that I select one of the two units alter-natively pleaded in the complaints of the above cases asappropriate,I hereby find the following unit to be appro-priate for purposes of collective bargaining within themeaning of Section 9(b) of the Act and that,at all timesmaterialUIW has been the exclusive representative ofsuch employeesof LDC and ACT:All employees employed byLDC and ACTat theirHarahan and Westwego,Louisiana,fleeting22 andrepair facility;theirCairo, Illinois,fleeting andrepair facility;theirHennepin,barge cleaning andunloading facility; and their coal transfer and man-hole cover product facilities located at AmericanCommercial Terminals in Louisville,Kentucky, ex-cluding all office clerical employees,professional22 Fleeting services,or building tow, refers to the arrangement ofbarges lined up for a given tow in the order in which they will bedropped off along the way Employee groups who build tow are knownas "bull gangs."employees,guards, and supervisors,as defined inthe Act.23Cases Involving Seafarers'International Union,American Commercial Barge Line Company, andInland Tugs Company-River Division and CanalDivisionC. Alleged Avoidanceof SIU'sExclusive HiringHall-Cases9-CA-16993 and 9-CA-174181.The facts24The General Counsel and SIU contend that sinceMarch 1981, Respondents ACBL,25 and ITC-River Di-vision and Canal Division have unlawfully repudiatedcontractual hiring hall provisions that establish SIU asthe exclusive source for the referral of employees tothese Companies for employment,and that from March17 to August 17, 1981, these Respondents contravenedthe Act by directly hiring 23 named employees insteadof filling those positions by a like number of employeesobtained from SIU's exclusive hiring hall.The Companies,contrary to the General Counsel andSIU, contend that the parties by past practice have inter-preted the hiring hall provision of the various collective-23 In selecting the above unit over the alternatively pleaded unitof."All employees,including leadmen,mechanics, helpers,laborers andapprentices,employed by ACT and LDC at their Louisville,Kentucky,facility,excluding all office and clerical employees, professional employ-ees, guards and supervisors,as defined in the Act,"the selected multilo-cation unit appeared more germane as certain alleged unlawful conductrelated to the Cairo, Illinois facility,as well as the Louisville,Kentuckyfacility.Also, the unit found herein conforms to that in the parties' lastcollective-bargaining agreement, effectiveAugust 19,1976, throughAugust 19, 1981. In explaining the need for this unusual alternative pro-cedure, the General Counsel represented that, at the time of the hearing,the Regional office could not take a position as to which of these twounits were appropriate as that issue then was pending before the GeneralCounsel'sDivision of Advice as part of a case arising in a differentRegion The other parties agreed with the General Counsel that one ofthese two units is appropriate for the purpose of this proceeding only,stipulated that they would not litigate the unit in question,and that Ishould designate one of the two pleaded units as appropriate.In selectingthe unit indicated as most warranted by the applicable facts,it is notedthat in Judge Linton's above-cited decision, which also involves ACT'sLouisville facility,he found,under other circumstances,that,the secondunit, limited to employees of that facility,was appropriate. While there isan appeal to decisional uniformity, in Judge Linton's case,unlike thepresent situation, all events occurred in Louisville.24 Consistent with Judge Johnston's findings inAmerican CommercialLines,supra at 1093 fn 15 in part, based onMAC Towing,supra,that asACL, the parent company, never has had a collective-bargaining agree-ment with SIU;does not itself employ SIU-represented employees, doesnot provide operational control over its subsidiary companies;does notreceive reports concerning labor relations;does not approve the hiringand firing of management personnel of its subsidiaries or the benefitlevels negotiated by them with SIU, and as there is no evidence here thatACL has violated the Act,all allegations in the consolidated complaintsthatACL has violated Sec.8(a)(1), (3), and(5) of the Act are herebydismissed.25 Unlike ACL,itsparent company, ACBL is operationally involved,acting,inter alia,as hiring agent and labor relations representative for itsoperating subsidiary,ITC, which,in turn,is under contract with SIU Al-though ACBL has never,itself,been party to a collective-bargainingagreement with SIU and does not directly employ bargaining unit em-ployees,ACBL management and dispatchers,inhiring employees forwork on ITC-owned vessels,decide for ITC whether to use SIU's exclu-sive hiring hallsTherefore,ACBL is properly joined as a party Re-spondent to this proceeding AMERICAN COMMERCIAL LINES635bargaining agreements,including that contained in themost recent,expired contract,as not requiring that thehiring halls be asked for referrals when "old" or formeremployees are available for rehire.The Companies arguethat under past practice, such former employees may berehired directly.26The Companies contend that certain of the new em-ployees among those named,who had had no relevantprior seniority dates when hired and whose direct hire isalleged as unlawful,were so employed only after unsuc-cessful efforts had been made to contact SIU hiring halls.Article I, section 2, of the most recent collective-bar-gaining agreement between ITC and SIU,effective De-cember 31, 1976, to December 30, 1979, provides:The Unionagreesto furnish the Company withcapable, competent and physically fit persons, whenand wheretheyare requiredto fillvacancies neces-sitating the employment of employees covered here-under,in ample time to prevent any delay in thescheduled departure of any vessel covered by thisAgreement. . . .the Company agrees to secure allitspersonnel through the hiring halls of the Union.The Company is required to give the Union at leasttwenty-four (24) hours notice in order for the Unionto have sufficient time to comply with the above.If, for any reason, the Union does not furnish theCompany with capable, competent and physicallyfitpersons when and where they are required to fillsuch vacancies,in ample time to prevent any delayin the scheduled departure of any vessel covered bythisAgreement,the Company may obtain employ-ees from any available source, inwhichcase theUnion shall be notified, in writing, within three (3)days ofsuch hiring.ArticleI,section6,of the- contract incorporates theunlicensed shipping rules and provides that employees bereferred by the Union according to their seniorityclassi-fications.Article II of the contract establishes a one-step griev-ance procedure, whereby Union representatives are tomeetwith Companyrepresentatives on complaints, dis-putes or grievances,within 7 days after the vesselreaches port, excluding Saturdays, Sundays, and holi-days.If the parties are unable to reach agreement, thesecond step is binding arbitration before a three-memberpanel.Each side designates one member of the panel,and the two thus selected name a third impartial arbitra-tor.Alternative procedures are provided in the eventthat there is difficulty in reaching agreement on the thirdimpartial arbitrator.ITC, whichdirectly employs the employees herein, isdivided into separate Canal and River Divisions. TheCanalDivision, based in New Orleans,Louisiana, en-gages in the harboring and movement of barges in aregion restricted to the area of Baton Rouge, Louisiana,south to the Gulf of Mexico and along the Gulf Coast.26 As noted,the parties stipulatedthat SIU's hiring hall, the Compa-nies' crew dispatch proceduresand theissue of the applicability of thehiring hall to "old" employees had been fully litigated before JudgeJohnstonand that Ishould accept his findingsin these mattersCanal Division towboats are smaller than those in theRiver Division,require fewer crewmembers and movesmaller tows.As noted,no engineers are employed onCanal Division vessels.The Canal Division has its owngeneralmanager, marine superintendent,port captains,crew dispatchers,and barge dispatchers.ITC'sRiver Division,based in Jeffersonville,Indiana,isengaged in towing operations.River Division crewdispatchers obtain personnelfor thatdivision's boats, andits barge dispatchers assign work to the division's vessels.In the context of the above contractual hiring-hallclause, the parties stipulated that the following "old" em-ployees were directly rehiredby ACBL for ITC on thedates indicated below,without recourse to SIU hiringhalls, and were afforded new seniority dates as of theirrehire:JamesF. HydenMarch 21, 1981Ronald H.CoulterMarch 22, 1981EddieL. BrandenburgMay 6, 1981Robert E. OrwickJune 27, 1981Robert E. WhippleJune 27, 1981Howard D.HardieAugust 15, 1981Samuel Carl IsaacsAugust 15, 1981Mike ThomasBeneckeAugust 17, 1981The parties furtherstipulated that the individualsnamed below,who, also, had not been obtained fromSIU'shiring hall,were hiredfor the firsttime as newemployeesby ITCon the indicated dates:Harold KingsmillMarch 27, 1981Nauyen Tai TuJuly 6, 1981Gerald Lee BabbJuly 16,1981Paul FosterJuly 25,1981Marty OlssonJuly 28,1981Edward Craig MillerAugust 15,1981Lamont MooreAugust 15,1981Danny ScottAugust 15,1981Jay JacksonAugust 17,1981Jerry LathamJune17, 1981Bobby HicksMay 8,1981J.N. NimonMay 7,1981Thomas EnthwistleMay 8,1981Johnny GoldmanMay 7,1981Jim WilsonMay 8,1981The parties stipulated that, of the above new employ-ees,Ringsmill,Nauyen Tai Tu, Babb,Foster,Olsson,Latham,Hicks,Nimon,Enthwistle,Goldman, andWilson were hiredfor ITC by ACBL'sNew Orleans,Louisiana, crew dispatch office, and that when the NewOrleans crew dispatch office called an SIU hiring hall,that office normally and customarily called the SIU NewOrleans hiring hall and not the Union'shiring halls atany other location.The parties further stipulated that employees Miller,Moore, Scott, and Jackson were hiredfor ITC byACBL's Jeffersonville, Indiana, crew dispatch office, andthat the Jeffersonville crew dispatch office, when itcalled an SIU hiring hall tofill jobswhere employeeswere to board boats at Jeffersonville,normally and cus- 636DECISIONS OF THENATIONALLABOR RELATIONS BOARDtomarily called the SIU Jeffersonville hiring hall and notthe Union's hiring halls at any other location.In accordance with the parties' stipulation that I bebound by Judge Johnston's findings concerning the oper-ations of the SIU hiring hall and ITC's crew dispatchsystem,the following relevant passages are excerptedfrom his decision inAmerican Commercial Lines,supra at1126:Respondent'sJeffersonville(RiverDivision)office ships all deckhands,leaddeckhands andcookswith the exception of those employedthrough the Canal Division who are shippedthrough the Harahan, Louisiana, office. Chief engi-neers, assistant engineers and trainee engineers areshipped by Superintendent of Boat MaintenanceBreen's office.The shipping procedures used by theJeffersonville office . . . covers current employees,old employees, employees referred by the Unionhiring hall and new employees.Current employeesare those employees presently employed without abreak in their seniority which runs from their mostrecent date of hire.Old employeesare those employ-eeswho previously worked for Respondents buthave since had a break in their seniority whichoccurs where employees are discharged; quit andleave the vessel short-handed; fail to show up for anassignment without notifying the office what hap-pened; and have been gone for over 6 months with-outworking.New employeesare those employeeswho have never worked for Respondents previous-ly. [Emphasis added.]Under this procedure the names of both currentand old employees who contact the crew dispatchoffice seeking work have their names logged in asbeing ready to return to work. When jobs are avail-able, taking into consideration the location, time andjob classification,they are then assigned to suchjobs subject to the approval of the captain of thevessel who is contacted.Crewdispatchers may also contact for jobs regu-lar employees81 whose acquired time off period82 isup and employees requested by captains of the ves-sels.No distinction is made between shipping currentan old employees except during the period betweenDecember and March when work is slow becausevessels are laid up.Then only currentemployeesare shipped unless that group of names is exhaustedwhereupon old employees are then shipped.New employees are hired by applying directlyfor employment with Respondents or being referredby the Unionhiring hall. Respondents'portcaptainscan also hire employees in emergencies.Emergen-cies . . . exist where there is short notice and thevessel is operating shorthanded and it is necessaryto hire the person for the job because of time andtheydo not have anyone else available.After Respondents have exhausted hiring all thecurrent and old employees available for work whohave contacted them,aswell as those employeeswhose acquired time off period is about up whomthey contact to see if they are ready to go back towork early, Respondents then contact the Unionhiring hall to hire employees if there is sufficienttime to do so.Supervisor of payroll and personnelAnita Sue Eve estimated it takes approximately 24hours to go through the Union hiring hall which in-cludes contacting the Union,getting the name ofthe person to be referred,contacting the captain ofthe vessel for approval and assigning the person. Ifthere is not sufficient time to use the Union hiringhallRespondents hire employees off the bank, i.e.,without going through the Union hiring hall.[E]very 10 days to 2 weeks up until December31, 1979,when they stopped,Respondents wouldfurnish the Union with a list of the emergency hirescontaining the employees'names and their address-es, telephone numbers, job classifications,social se-curity numbers and the vesselstheyboarded withthe dates.Respondents also furnishedtheUnionwith the boat payroll records which showed thevessels employees were working on and the dates.81 Regular employeesare those so designatedby the captain ofthe vessel to work regularly on their vesselsWhile they are regu-larly employedon boats, and without breaks in their seniority, theydo not ships through the Union hiring hallwhich theparties agreeis consistent with the contract provisions82 Employees work so many days on the vessels and then areentitled toso many days offJudge Johnston found that on August 31, 1979, 3 daysafter the Board issued its decision inSeafarers' AtlanticDistrict (American Barge Lines),supra,27 the RespondentCompanies stopped using SIU's hiring halls and discon-tinued contributions to the Union Hiring Hall TrustFund. InAmerican Barge Lines,the Board found SIU'shiring hall system to be in violation of Section 8(b)(1)(A)and (2) in that it favored job seekers who were SIUmembers over nonmembers and required signatory em-ployers to discriminate with respect to hiring. This there-afterwas corrected by amending the Unlicensed Ship-pingRules,which govern hiring hall operations, estab-lish seniority classifications used by the Union in makingreferrals, and are incorporated into the collective-bar-gaining agreement. Adherence to these seniority prefer-ences, in tandem with the union-security requirementsbinding on signatory employers, had been deemed atfault.Judge Johnston found that in October 1979 theCompanies agreed that the Shipping Rules, as amendedto remedy the problem, brought the referral system intocomplete conformity with the Board's decision and re-jected the Companies' further contention that their legalobligation to resume use of the hiring hall was condi-tioned upon the parties reaching a new agreement onprocedures to get employees sent from the hiringhalls.28Judge Johnston concluded that since October 1979 theBoard's earlier objections to the lawfulness of the SIUhiring hall system, as raised inAmercian Barge Lines,27 244 NLRB 64128AmericanCommercial Lines,supra at 1129 AMERICAN COMMERCIAL LINES637supra, had been laid to rest and that the Companies wereobliged to continue its use.Although not the subject of stipulation,Judge John-ston inAmerican Commercial Lines,supraat 1126-1127,made the following findings concerning the historic useof SIU's hiring halls:During the period between September 1 and De-cember 30,1979, Respondent's Jeffersonville officehired approximately 154 employees as new unit em-ployeeswithout calling or attempting to call theUnion hiring hall. Prior to September Respondentswith subsequent knowledge of the Union frequentlyhired a substantial number of employees off thebank without first contacting the Union hiring hallin order to fill such job vacanices and the Union hasbeen aware of such conduct since at least1977. Re-spondents prior to September 1 also frequentlyhired a substantial number of employees throughthe Union hiring hall and has done so at least since1977.From September 1 to aboutApril 1,1981,Re-spondent's Jeffersonville crew dispatch office pro-cured from the Union hiring hall four employees inOctober and one employee each month in Decem-ber 1979 and in January and March 1981. From De-cember 30,until about January 1, 1981, that officedid not call or attempt to call the Union hiring hallto secure any employees in the units represented bythe Union but did contact or attempted to contactthe Union'shiring hall twice in January 1981 andonce each in February 1981 and March 1981 toobtain employees.During the period December 30to July 14, 1980, Respondents hired numerous indi-viduals as new unit employees without securing orattempting to secure those employees through theUnion hiring hall.Respondent's records including payroll records,employment cards, and crew change logs reflectthat for the period January 1, 1978 through Decem-ber 31,1979 Respondents's crew dispatch office re-hired approximately 469 employees83 after their se-niority had been broken during this period whereasonly approximately 93 such employees were rehiredthrough the Union hiring hall during that time.as Respondents hired approximately13 of theseemployees afterfirst contactingtheUnion hiring hall whichcould not furnishthem.Judge Johnston's decision describes numerous protestsby SIU officials concerning the Companies' hiring hallevasions. In the present matter, the Companies, whilestipulating above-named individuals were hired on thedates shown without having been referred by a SIUhiring hall, contend that they acted properly under ap-plied contractual interpretations and past practice, andthat,therefore,thecollective-bargainingagreementhiring hall provision was not repudiated. This, of course,is disputed.The Companies have two basic points. First, that eightof the employees named who were hired directly were"old" employees,defined as persons who previously hadworked for the Companies but since have had a break intheir seniority.Seniority,as noted,is lost when employ-ees are discharged;quit and leave the boat short-handed;fail to show up for an assignment without notifying theCompanies as to cause;and have been gone or laid offformore than 6 consecutive months. The Companiescontend that,under past practices,they are free to di-rectly rehire such "old" employees without recourse toSIU's hiring hall. Second,the Companies argue that theother employees had been hired without referral eitherbecause the hiring hall had been closed during the week-days when the men were needed,or the employees werehired on weekends or after hours in response to emer-gency crewing requirements and that it would delayscheduled departure times to await the services of thehiring hall.Hyden, Coulter,Brandenburg,Orwick, Whipple,Hardie, and Isaacs-the"old" employees29Anita Sue Eve, ACBL's supervisorfor personnel andpayroll,30 testified that consistentwiththe Respondents'above interpretationof the contractualhiringhall provi-sion and pastpractice, 8 of the 23above-namedemploy-ees were rehiredas "old employees" withoutcontactingthe SIUhiringhall.These includedJamesF.Hyden,Ronald H.Coulter,Eddie L. Brandenburg, Robert E.Orwick, Robert E. Whipple, Howard D.Hardie, SamuelCarl Isaacs,and MikeThomasBenecke.The undisputedwork histories of some ofthese employeeswith theCompanies before their disputed directreemploymentare worthnoting.31Hyden was first hired on December 4, 1971, as a leaddeckhand on the Motor Vessel (M/V)ClydeButcher.Hecontinuedwith the Companiesuntil quitting on Decem-ber 20, 1971, therebybreaking his seniority.Hyden re-turned towork for theCompanieson April 17, 1972, onthe,M/VJ.E. Alquistand continued in the Companies'employ untilhis senority was nextbroken on August 22,1972,whenhe quit leavingtheClyde Butchershort-handed.He turnedto work for theRespondents again onOctober 10, 1972, aboard theFloyd H. Blaske.Hyden'ssenioritywas broken between that trip and thenext be-cause he was gone for more than6 months.He returnedto workon June 8,1973, aboard theStephen Foster,hisseniority continuing untilbroken on February 19, 1979,when hequit, leavingthe boat short-handed. Hyden at-temptedto return on September2, 1975, but showed updrunkand wasput off the boat.32Hyden again was re-tainedon November 30, 1975, aboard theOwen Childress,and continuedto work until July 18, 1977, when his se-niority was brokenwhen he again quit leavingtheSonnyIveyshort-handed. Hydenreturnedto work on July 30,29 Although Benecke,too, was regarded as an"old" employee, his hirewill be considered below in a separate context30 Eve,who testified in the proceeding before Judge Johnston,super-visesACBL's crew dispatchers at Jeffersonville,Indiana.Eve reports toCaptain CarlCannon,ACBL'smarine superintendent at Jeffersonville,who, in turn,is responsible to Jack Bullard, vice president of operations.2i The followingwork histories are undisputed.S2 In September 1975, Hyden had no seniority as it had been lost whenhe had resigned,leaving theStephen Fostershort-handed 638DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1977, above theSonny Ivey.33Hyden's seniority next wasbroken on March 3, 1978, because he failed to show upfor theHenry D.He was rehiredagainon March 10,1978, aboard theSonny Iveywith seniority from the dateof his last rehire. Hyden's seniorityagain wasbroken onApril 8, 1978, when he failed to show up. The Compa-nies attempted to ship Hyden on April 17 and August 25,1978, but on bothoccasionshe failed to show. FollowinghisAugust 25 nonappearance, Hyden was suspended for30 days.Hyden returned to work on November 29, 1978,aboard thePat Breenwith seniority as of that date. Hissenioritywas broken on October 3, 1980. The Respond-ents attempted to rehire him on November 19, 1980, buthe again failed to show up for an accepted job assign-ment.Hydenagainreturned to the Company on March 21,1981, aboard theCharles E. Peters,with seniority as ofthat date. The hiring hall had not been contacted at thattimebecauseHyden was considered an "old" employee.Itwas this rehire that is disputed in the proceeding. It isundisputed that when Hyden was reshipped through theCompanies' Jeffersonville crew dispatch office from 1977throughMarch 21, 1981, the hiring hall had not beencontacted and no grievance had ever been filed concern-ing his rehire without use of the hall.Ronald Coulter's work history with the Respondentswas briefer. Coulter was first hired on July 27, 1979,aboard theHenry D.34Coulter worked for the Compa-niesuntilOctober 11, 1979, when his seniority wasbroken because he had quit leaving theHenry D.short-handed. Coulter returned on October 31, 1979, aboardtheJohnMatthews,with seniority as of the date of hisrehire.He worked until February 8, 1981, when he wasdischarged from theJ.W. Hersheyfor being drunk,thereby breaking his seniority.Coulter returned to work on March 22, 1981, the dateof his alleged unlawful hire, aboard theCarl A. Shelton,having been hired through the Jeffersonville crew dis-patch office. The Union was not contacted at that timebecause Coulter was regarded as an old employee.Ed Brandenburg first was hired on June 2, 1979, ontheDan J. Hullman.Brandenburg continued until his se-nioritywas broken on April 16, 1980, because he couldnot be contacted and was gone for more than the 6-month period after which unemployed employees' se-niority is lost.On July 14, 1980, Brandenburg returned to work fortheCompany and remained until February 13, 1981,when he quit, leaving M/VH. ONeilshort-handed.Brandenburg was rehired on May 6, 1981, aboard theDel Butcher.The union hall was not contacted beforeBrandenburg was shipped to the Butcher as Brandenburgwas considered an old employee.The union hiring hall was not contacted before RobertOrwick was first hired by ABCL on July 1, 1978, and no'3 The log entryfor July 30, 1977, showsthat Hyden was rehired fromthe Respondents'Jeffersonville crew dispatchofficeThehiring hall hadnot been contacted34 Although when Coulter was hired forhis first jobwith the Compa-nies by the Jeffersonville crew dispatchingoffice,the hall had not beencontacted no grievance was filed over this circumventiongrievance was filed because of the Companies' failure touse the hiring hall.Orwick continued to work until Oc-tober 18, 1978,when he quit leaving his vessel short-handed.He returned to work on January 27, 1979, andcontinued in the Companies'employ until June30, 1979,when his seniority was broken.The June 27,1981 rehire dispute in this matter was oc-casioned by Orwick's next return to work, on that date,after being shipped through the Jeffersonville crew dis-patch office.Eve explained that Orwick was rehired asan "old"employee without resort to the hiring hall, al-though at the time he had not worked for the Companyfor approximately 2 years, because it was the Companies'practice that anyone who previously had worked for theCompany would be called back before the Companywould contact the hall. Eve did not know of any outerlimit concerning lapsed time away from the Respondents'employ that would effect the status of an "old" employ-ee.Anyone who ever had been previously employed bythe Company would be considered for reemployment inthat category if they reapplied.35In addition to the above, Eve testified that the follow-ing individuals also were rehiredas "old"employees onthedates shown without prior notification to thehiring96 hall:Robert E. WhippleJune 27, 1981Howard HardieAugust 15,1981Sam IsaacsAugust 15,1981Mike BeneckeAugust 17,1981Miller, Scott, Moore, Jackson, and BeneckeSupervisor Eve testified regarding reasons why certainother new,as opposed'to "old,"employees were hireddirectlywithout referral from the SIU hall, althoughpreviously not employed by the Companies.With respect to the disputed August 15, 1981 hires ofEdward Craig Miller, Donnle Scott, and Lamont Moore,and of Jay Jackson, hired on August 17, 1981, the partiesstipulated thatMiller,Moore, Scott, and Jackson wereengaged by the Jeffersonville crew dispatch office asnew employees on the above-indicated dates, and thatthey had not been obtained through the hiring hall. Everelated that on Saturday,August 15, 1981, about 9 a.m.,she was called by Captain Carl Cannon,ACBL'smarinesuperintendent, who informed her that it was necessaryto crew theSonny Iveythat night in time for its sched-uled midnight departure. A normal crew for theSonnyIveywould consist of seven employees.Four current em-ployees had been hired on August 15 for theIvey,leav-35 No grievance had been filedby the Unionconcerning the Compa-nies' failure to use the hiring hall when it earlier had rehiredOrwick onJanuary 27, 197936 Hardie's rehire on August 15,1981,marked his fifth period of em-ployment by the Respondents since October1975On oneoccasion, onSeptember20, 1979,he was discharged for fighting aboard his assignedvessel.Prior to hisAugust 1981 rehire,he had notworked for the Com-panies sinceJuly 22,1980,when he had resigned.The Respondents, in-consistent with their own premise,earlier in June 1978, had hired Hardiethrough the hiring hall although he had beenpreviously employed Evetestified in explanation of this that the hall had been contacted at the timebecause theCompanieshad not known that Hardie was available. AMERICAN COMMERCIAL LINES639ing three vacancies who, as noted,were needed by mid-night.Eve testified that Miller,Moore, and Scott were re-tained on August 15 for theIveyfrom a pool of appli-cants maintainedby ACBL forhiring purposes in situa-tionswhere that Company could not fill jobs by usingactive employeesor bygoing through the SIU hiringhall.Thepool consistedof jobapplicants some of whommay have worked for the Company before and otherswho were inexperienced.The Companies contend that it had been necessary touse this pool to hire Miller, Moore,and Scott on August15, 1981, and,also, in hiring Jay Jackson,and Mike Ben-ecke37 for a different vessel on August 17, as serious ef-forts to reach the appropriate Jeffersonville hiring hallhad been unsuccessful.38The task of crewing theSonny Iveyon August 15,before Miller, Scott and Moore were hired, had fallen toMary Krall, an ACBL crew dispatcher in Jeffersonville,who reported to supervisor Eve. Krall related that at8:30 a.m. on August 15, she received a call from Evewho told her that theSonny Iveyrequired one lead deck-hand,five deckhands,and a cook that night.Krall, at 9 a.m., telephoned the Jeffersonville hiringhall, but received no answer. She then called Robert W.Kilroy, ACBL's vice president of labor relations, and re-ported that she could not get an answer at the hiringhall.Kilroy said that he would try and promised to callher.Kilroy related that he then personally called the SIUhall in Jeffersonville several times but also was not ableto get an answer.He thendrove to the SIU hall,arrivingthere around 9:30 a.m. He parked his car in front of thehall and observed that the drapes were closed. Kilroythen knocked several times, waited and knocked severaltimes again,receiving no response.Kilroy then calledKrall, told her that the hiring hall was closed and in-structed her to obtain employees from the Companies'own sources.Itwas then that Krall went to the employ-ee pool and filled the three remaining open jobs on theSonny Iveywith Moore, Scott, and Miller.Krall also was instrumental in the hire of Jackson andBenecke on August 17. She first learned of the need foremployees on theFrank Phippson that date when,around 4 p.m., boat's the captain called with a request tofill three vacancies. Krall testified that she attempted tofillthese jobs by calling previous employees,but re-ceived an affirmative response only from Benecke.Before filling the two remaining jobs from the newemployees'pool,Krall tried dialing the SIU Jefferson-ville hall approximately fivetimesbetween 4:15 to 4:45p.m. The line always was busy. She then called Kilroyand told him of her efforts to reach the hall. Kilroy re-plied that he, too, had tried earlier to reach the hall andalso had received a busy signal.Kilroy, after finding thehall closed, authorized Krall to hire new employees from37 Benecke was described above as an"old" employee39 The parties stipulated thatJac/vonandBeneckeboarded the M/VFrank Phippson August 17 at Harahan,LouisianaHarahan is a suburb ofNew Orleansthe Company's employee pool. In this manner, Jacksonwas hired.39Supervisor Eve and crew dispatchers Krall and NancyVenegas4O testified that they had not known of the exist-ence of a toll-free telephone number established by theUnion at its hiring hall in St. Louis, Missouri,to receivejob calls on weekends and holidays. The Companieswere given notice of this toll-free number in the follow-ing letter,datedMarch 9, 1981, to Kilroy from MikeSacco, SIU vice president:In order to facilitate hiringby SIUinland compa-nies on Sundays and holidays,the SIU has again es-tablished a toll-free number for job calls at the SIUhall in St.Louis. Thisnumber, 800-(seven digit tele-phone number),will be manned on Sundays andholidays from 8 a.m. to 12 noon Central Time.Itgoes without saying that we continue to re-quire that contract and shipping rules provisions re-garding proper advance notice of job requirementsand other provisions continueto be observed.All SIU hiring halls continue to be open eachweek day from 8 a.m. to 5 p.m. and Saturday from8 a.m. to 12 noon for regular operations.We believemost week-end job needs could be met at thesetimes.The letter ended with a statement of the need for co-operation.41Hicks,Wilson, Entwhistle, Nimon, and GoldmanCrew dispatcher Venegasalso was instrumental in thehire of the other new employees who, as stipulated, hadbeen engaged without referral from an SIU hall. She ex-plained the circumstancesby whichthey came to be em-ployed, as follows.Bobby Hicks, Jim Wilson,Thomas Entwhistle, andJohn M. Nimon were hired by Venegas after Venegashad receiveda call onMay 7, 1981, around 6 p.m., fromMarine Superintendent Clark that he needed to ship fivedeckhands immediately.Venegas then called the SIUhall in New Orleans about 6:10 p.m. Receiving noanswer, she went through job applications kept at her39 Kilroy testified that on August 17, around 3.30 p.m,before speakingtoKrall,he had received a busy signal when he tried to call the unionhallAfter speaking to Krall that day, but before telling her to act, heagain drove approximately 2 miles from his office to the SIU hall, arriv-ing there approximately 4 45 p in.He found the office closed.40 Venegas is the only ACBL crew dispatcher in New Orleans, Louisi-anaHer job,as is Krall's in Jeffersonville,is to dispatch deckhands toITC tugboats,to arrange their transportation, and to maintain relevantrecords. Venagas reports to Captain Ted Ewing,New Orleans port cap-tain,and to Captain Donald Clark,marine superintendent41 Kilroy testified that he did not transmit the information contained intheMarch 9, 1981, letter to anyone in the Companies,explaining, thatduring the 1977 contract negotiations,the Company had rejected SIUPresident Frank Drozak's statement that the Union was going to install atoll-free number to be used by the Companies on the weekends to getpeople dispatched to the boats.On that occasion, Jack Wofford, thenACBL vicepresident of operations,had replied to Drozak that the Com-pany was having enough problems getting the people to the boats fromthe halls in the area and,as far as he was concerned,the Company wasnot interested in implementing any "800" number This matter was notbrought up again until SIU's above March 1981 letter 640DECISIONSOF THE NATIONALLABOR RELATIONS BOARDhome, explaining that these were stored there as she ison call to fill crewing needs on a 24-hour basis.Accord-ingly, she must keep applications in reserve to meetafter-hours emergency needs.42Venegas again called the union hall that evening at 7clock.When there again was no answer,she then pro-ceeded to call individuals from the applications at herhome.In so doing,she called four of the men in issue,Hicks,Wilson,Entwhistle,and Nimon.Venegas reached and hired Hicks by telephone onMay 7, about 10:30 p.m. That evening she also similarlyhiredWilson, Entwhistle, and Nimon and, then, about 11p.m., called Captain Clark to inform him his personnelrequest was completed.Clarkreplied that he would con-tactsomeonehe knew whom he would be able to put onthe boat. The next day, Clark told Venegas that he hadhired Johnnie Ray Goldman during the previous night.43The fivemen hiredon May 7 by Venegas and Clark,respectively,Hicks,Wilson,Entwhistle,Nimon, andGoldman,all boarded different vessels on May 8.Venegas explained that she had hired the four men shehad called on May 7 without obtaining referrals fromSIU's hall as the Union had not answered her calls. Shecould not have waited until the next day to call the hallbecause Captain Clark had informed her that he neededthe men immediately.She had not used current employ-ees to fill these positions as none had been available.FosterFosterwho agreed to come to New Orleans thatevening.The need for his services was immediate. Shearranged a flight for Foster to arrive in New Orleansabout 11 p.m. on July 25, met him at the airport and per-sonally took him to the boat around 11:30 p.m.Nauyen Tai TuNauyen Tai Tu was hired by Venegas on July 6, 1981,as a deckhand on board theW. O. Watsonfollowing acall from Clark on the evening of Sunday, July 5. Clarkreported that theWatsonneeded a man as soon as possi-ble.Venegas obtained Nauyen Tai Tu's name from theJeffersonville crew dispatch office, called and asked if hewas ready to go to work. When he said that he was,Venegasmade arrangementsfor him to travel to NewOrleans where he boarded theWatsonon July 6.Venegas explained, in connection with Nauyen TaiTu's hire, thatshe had not used current employees asnone were available and had not called the SIU hiringhall after receivingClark's call as it was a Sunday. Shesimilarly did not wait until the next day, Monday,July 6,to contact the hiring hall as she had been told that some-one was neededthe firstthing in the morning.Althoughthe hiring hall actually was closed that July 6 as part ofthe Fourth of July weekend observance, this played norole in Venegas'decision not to call the hall as she ad-mittedly had not known at the time that it would beclosed.Venegas testified that she had employed Paul Foster, anew employee on July 25,1981, as adeckhand on theJames E. Philpott,to replace deckhand Joe Forrester,whom she supposedly had dispatched to thePhilpottforthemorning of July 25.Although Forrester, then cur-rently employed by the Companies,was to arrive atNew Orleans to board the Philpott around 6:30 a.m., 2hours later,he still had not appeared.When VenegascalledForrester'sCincinnati,Ohiohome, he still wasthere.He gave an explanation and offered to leave onthe 12:30 p.m.flight if Venegas would arrange same.Venegas did so, but at around 12 noon,Forrester calledto state that he did not think he could make the flightbut was goingto try.He promised to call Venegas fromthe airport,which he did,announcing that he had missedthe flight.Venegas then arranged another flight for For-rester, to arrive in New Orleans on July 25 at 5 p.m. By6:30 p.m., Forrester still had not arrived. Venegas thencalledACBL's crew dispatching office in Jeffersonville,which pulled Foster's application.44 Venegas then called42 Venegas related that she kept at most 10 applicationsfrom deck-hands at her home,whom she selected for hire on the basis of experiencerather than in the chronological order in which they had been filed withACBL Thiswas because if someone was needed immediately,the crew-member wouldhave tobe experienced In practice,Venegas,where pos-sible, preferred to call the Jeffersonville crew dispatch office before usingthe applications at her home as that office had on file applications of indi-viduals who had been trained at the National RiverAcademy43 Asmattersworkedout, Goldman,whose direct hire at the time alsois in issue here,first begantowork forthe Company on May 8, 1981,took one 10-day trip and resigned44 Although Venegas had been the New Orleans crew dispatcher sinceFebruary11, 1981, even to the time of the hearing,she never had beentold the hours of operationsof the New Orleanshiring hallWhile sheLathamJeffrey Latham first was hired by Venegas on July 7,1981, following a 4:30 a.m. call tnat day from Clark whotold her that someone was needed immediately for theJames E. Philpott.Venegas called the SIU hiring hallaround 5 a.m. When no one answered,she went throughthe job applications at her home and called Latham whoboarded thePhilpottthat day.Venegas explained that she had obtained Latham fromher own sources instead of from the hiring hall as no onethere had answered her call.KingsmillHarold Kingsmillwas first employed on March 27,1981, by Clarkas a deckhandaboard theIke D.,Venegasrelatedthat at 7:30 p.m., Clark had called her at homeand informedher that a deckhandwas needed immedi-ately as someone in that classification, a deckhand ex-pectedto reportat 6 p.m., had not shownup. No one atthe SIU New Orleanshallanswered her calls madeabout 7:45 and 8 p.m. She then went to the office toreviewapplicationsto see if therewas anyoneshe couldhire locally.When she discoveredthat there were no im-mediately availablelocallybasedjob applicants, shecalled Clarkand so informedhim. Clark replied that heknewsomeone inthe area whom they could hire, and,accordingly,Kingsmill was retained.had attempted to call the hall at 7 p in.in connection with her May 7personnel needs, by July of that year she realized that the hiring hall wasnot open after 6 p in AMERICAN COMMERCIAL LINES641OlssonMarty Olsson also was hired by Clark on July 27,1981, after two deckhands Venegas had been in the proc-ess of transferring to thePhilpottdid not report.WhenVenegas was unsuccessful in replacing the missing deck-hands, she informed Clark on July 27 around 11 p.m.Clark then hired Olsson.In addition to the above-named individuals,whosedirect hire by the Respondents is alleged as unlawful,Venegas hired approximately three other employees towork for ITC between March 27 and July 28, 1981. Allthree of these individuals were obtained from the SIUNew Orleans hiring hall although,in each case, eitherClark or Ewing had notified her that personnel wereneeded urgently for hire.On these three occasions whenshe did call the union hall, employees were referred.Neither Ewing nor anyone else in management, asnoted,had advised Venegas of the availability of SIU'stoll-free telephone number for referrals on weekends andholidays.Also,Venegas never requested informationfrom union officials about what should be done to obtainreferrals after the hiring hall's normal business hours, nordid she request the home telephone number of any hiringhall officials,or even inquire as to what the hall's busi-ness hours were.Venegas never reported to SIU that onMay 7, and on other dates, she had been unable to reachthe hall and had hired directly.She originally was in-structed by Ewing and Clark on becoming crew dis-patcher that she was to call the SIU New Orleans hallwhen it was necessary to fill jobs either during or afternormal business hours if there were no current employ-ees available for dispatch.She was not instructed tonotify the Union about employees who had not been ob-tained through the hiring hall.In 1981, ACBL and ITC used SIU's hiring halls thenlocated in Jeffersonville,Indiana;Paducah,Kentucky; St.Louis,Missouri;New Orleans,Louisiana;and PineyPoint,Maryland.SIU's headquarter's office is in Brook-lyn,New York.Although the hiring halls in Jefferson-ville and Paducah were closed at the end of Septemberand in October 1981, respectively, they still were in op-eration during the events considered here.The record shows that in 1978,without going throughSIU's referral system,theRespondents hired approxi-mately 500 new employees who had not previouslyworked for the Respondent Companies.From January 1,1979, through August 31, 1979, the Respondents hiredbetween 225 and 240 new employees without first goingthrough the union halls.452.Discussion and findingsAlthough the relevant collective-bargaining agree-ments expired before the occurrence of the events con-sidered herein,the hiring hall provisions in these con-45 On a more detailed basis,the record shows that the Respondentscalled SIU's hiring halls on four Sundays in 1979, between June 10 andAugust 19,to obtainjob referrals,and that the calls had been unan-swered.No grievances were filed when the Companies directly hiredfour new employees to fill those vacanciestracts are mandatory subjects of bargaining46 and, assuch,survive the originating agreements.47 It is settledthat, absent impasse during good-faith bargaining withthe union,nondiscriminatory48 hiring hall provisions arenot subject to unilateral change.An employer's refusal tohonor the terms and conditions of a contractuallygrounded accord by which it is bound is violative ofSection 8(a)(1), (3), and(5) of the Act.49"Old" employeesHere, it is undisputed thatACBL directlyhired eight"old," or former employees,Hyden,Coulter, Branden-burg, Orwick,Whipple, Hardie, Isaacs, and Benecke, towork for its sister company, ITC, withoutattempting tofirst contact SIU's hiring hall for referrals.As noted, theparties stipulated that the issueof "old"employees hadbeen fully litigated during that part of the proceedingbefore Judge Johnston analogous to this, and that Ishould be bound by his conclusions on this point subjectto the parties'right to appeal both decisions to the Boardfor simultaneous review.Infinding that the Respondents violated Section8(a)(1) and(5) of the Act by repudiating the contractualhiring hall provisions,as alleged here,Judge Johnstonheld that:The hiring hall provisions of the contract, whichare clear and unambiguous on their face, providefor an exclusive hiring hall whereby Respondentsare required to secure all of their unit employeesthrough the Union hiring hall except in those caseswhere the Union is unable to furnish them.Anotherexception although not contained in these provi-sions themselves allows those employees,who areregularly employed aboard a vessel,without breaksin their current seniority,to be employed directlyby Respondents.Although the evidence reveals Re-spondents have with the Union'sknowledge hiredemployees directly without contacting the Union'shiring hall as required under the contracts, theUnion had protested such conduct to Respondents'representativeswho offered various excuses fordoing so.[AmericanCommercial Lines,supra at1129.]More directly, on the matterof "old"employees,Judge Johnston,with respect to the direct rehire of aformer worker, held, at 1157:However, having lost his seniority the contractprovisions precluded Respondents from hiring himdirectly.The fact Respondents had previously hiredsuch employees directly as discussed,supra,wouldafford no defense to Respondents since the Union49 Tom Joyce Floors, Inc,149 NLRB 896, 905 (1964), enfd. 353 F.2d768 (9th Cir 1965),Associated General Contractors Houston Chapter,143NLRB 409, 413 (1963), enfd. 349 F 2d 449 (5th Cir 1965),certdenied382 US 1026 (1966)49Oneita KnittingMills v.NLRB,375 F 2d 385, 388 (4th Cir 1967)48 Thereisno contention that the hiring hall provisions in this matterare discriminatory.49Appalachian Construction,235 NLRB 685,686 (1978) 642DECISIONSOF THE NATIONALLABOR RELATIONS BOARDhad not agreed to such an exception or waived itscontractual rights but instead had protested suchconduct.Judge Johnston therefor concluded that the uncompli-cated contract language establishing the referral systemrequired the Respondents to fill all their job vacanciesfrom the SIU hiring hall except where the Respondent isunable to furnish employees and where current employ-ees are available.As former,or "old,"employees did notcome within either of these exceptions to the mandatoryuse of the hiring hall, he found that the Respondents hadviolated Section 8(a)(1) and(5) of the Act in directlyhiring an"old" employee without going through thehiring hall. Based on Judge Johnston'sdecision, in thecontext of the above authority and the parties' stipula-tion,it is concluded that in directly hiring seven of theabove-named eight "old"employees,50 the Companiesunilaterally repudiated the contractual hiring hall provi-sion in violation of Section 8(a)(1), (3), and(5) of theAct.In so concluding,I note that the Respondents'defini-tion of"old" employee is extremely broad as there is noouter time limit from when a former employee's seniorityis lost to when he might again be hired without recourseto the hiring hall. Accordingly,under a maximal exampleconsistent with the Companies'concept, the Respondentswould not be obligated to use the SIU hiring hall to fill ajob vacancy if they could locate a former employee whohad not been employed by them for 40 years.On a lesserscale, the disputed rehires of Orwick and Isaacs tookplace after each had been away from the Companies for2 years or more.The Respondents'asserted bond to its "old"employ-ees appears to be unrequited.In the 9-1/2 years ofHyden's intermittent associationwith theRespondentsbefore his contested rehire, he had quit leaving his boatshort-handed on four occasions.Five times when hireddirectly, he did not show up for agreed-to jobassign-ments, and on one of these instances was suspended bythe Respondentsfor 30days.On another occasion whenhe did show up on a direct rehire, having earlier lost hisseniority by leaving his boat short-handed, he turned updrunk and was put off the boat.When again rehired asan "old"employee on the date contested here, he hadnot been employed by the Respondents for approximate-ly 5-1/2 months,having last lost his seniority by failingto appear.Coulter,whose periodic involvement with the Re-spondents was much briefer then Hyden's,was directlyrehired as an"old" employee in preference to using thehiring hall although his two prior terms of employmentended when he, respectively,quit leaving his boat short-handed and was fired for intoxication.Virtually all the10 former employees hired"off the bank"in preferenceto the referral system had records of having left theirboats short-handed,and, before his rehire,Hardie hadbeen terminated for fighting.The Respondents'willing-so For reasons to be given below,Ifind that although Benecke wasrehired as an "old"employee on August 17, 1981, without referral fromthe hall,the circumstances were such as to warrant direct hire on thatoccasion Therefore,no violation is found in his hireness to directly rehire certain of these employees tendsto underscore the extent to which they were prepared togo to avoid using the hiring halls.Ialso accept Judge Johnston's above-quoted findingthat the Union did not acquiesce to the Respondents'practice of directly hiring former employees simply be-cause it did not file grievances concerning various inci-dents when SIU knew of such hires. The Union has ac-tively protested the Companies'practices in bypassingthe hall and has pursued its efforts to vindicate the refer-ral system in respective Board proceedings before JudgeJohnston and here.Miller,Moore, Scott, Jackson,and BeneckeThe recordshows that certain employees alleged inthe complaints were not directly hired until serious, butunsuccessful,attempts were made to contact SIU's hiringhall.Only then were these employees hired to enable theCompanies'vessels to meet their sailing schedules. Di-rectlyhired employees in this category include EdwardCraigMiller,Lamont Moore, Danny Scott,and JayJackson.Moore, Miller, and Scott were hired by the Jefferson-ville crew dispatch office on Saturday,August 15, 1981,at 8:30 a.m. in response to Captain Cannon's initial callto Supervisor Eve requesting virtually an entire newcrew for M/VSonny Iveyby thatmidnight.51All butthree berths were filled by transferring current employ-ees to theIvey,in exercise of the Companies'valid andundisputed option.Moore, Miller,and Scott,new em-ployees,were directly hired only after crew dispatcherKrall had unsuccessfully tried to call the hall and afterACBL VicePresident Kilroy, responding to a call fromKraal,physicallywent to the SIU Jeffersonville hallwhen it was supposed to be open,and found it closed.Scott, Benecke, and a third employee, Jamie Sumler,52were hired directly by Krall on Monday, August 17,1981,when, under circumstances almost identical toAugust 15, Krall found it necessary to call Kilroy toreport five unsuccessful attempts to reach SIU's hiringhall in her efforts to crew theFrank Phippsin time for its10:30 departure that night.Kilroy again drove to the halland, for a second time in 2 days, found it closed duringestablished operating hours.Itwas only after these ear-nest efforts to contact the hall had proved unsuccessfulthatKrallwas authorized on August 15 and 17 to useher own resources to meet existing crewing needs andsailing schedules.As the hall was not evaded on thoseoccasions,Ifind that the Respondents did not violateSection 8(a)(1), (3), and(5) of theAct bydirectly hiringScott,Moore, Miller, Jackson,and Benecke.5351 Under the Shipping Rules,the hiring hall is open on Saturdays from8 am to noon52 Sumler's hire was not alleged as unlawful5a Although it as found above that it would have been unlawful torehire Benecke a an "old"employee without referral from SIU's hall, hisdirect rehire on August 17, 1981, when the Union was unavailable to fur-nish employees,rendered the transaction valid. Under the circumstancesapplicable here,itwas appropriate to directly reemploy Benecke a his"old" employee status was rendered moot AMERICAN COMMERCIAL LINES643Hicks,Nimon, Entwhistle,Wilson,and GoldmanHicks, Nimon,Entwhistle,and Wilson were hired byVenegas at New Orleans after she had received a callfrom Marine Superintendent Clark on53 Thursday, May7, 1981, at 6 p.m.64 that five deckhands were needed im-mediately for four ITC boats. Venegas called SIU thatevening at 6:10 and 7 p.m., respectively. She then con-tacted Hicks,Nimon,Entwhistle,and Wilson during thenight of May 7 from job applications stored at her home,and they boarded their respective boats at Harahan atvarious times during the afternoon of May 8. Goldmanwas hired directly by Clark during the night of May 7afterVenegas reported that she could find only four ofthe five men requested,and he, too,joined his vessel onMay 8.In no case were any of these employees referredby SIU.The Respondents contend that they had been obligedto hire the above five employees directly because of animmediate need to crew four boats, a problem that hadarisen 1 hour after the SIU hiring hall was closed for thenight.These hirings were undertaken immediately as theCompanies could not wait until the hall opened the nextday.Token calls had been placed to the hall on theevening of May 7.The General Counsel and Union argue that the Re-spondent,in relying solely on Venegas'testimony, hadnot explained why the urgent need for the five deck-hands to crew four vessels had not come up until 1 hourafter the hall was closed, and that, in view of the Re-spondents'failure to call as witnesses either Marine Su-perintendentClark,Port Captain Ewing, or the vessels'captains to testify as to why three of their boats suddenlyneeded one additional deckhand and a fourth boat, twoadditional hands, a presumption is warranted that, ifcalled to testify, they would not have supported theCompanies'position.The Unionargues that in trying to evade the hiringhall,Venegas had spent even more of the Respondents'time and money by bringing employee to the New Orle-ans area from their homes in Florida, Arkansas, and fromother distant points to board these vessels well into thefollowing day, while, the hiring hall early the next daymighthave provided crewmembers from the Harahanarea,56 if requested.The Union contends that the asserted urgent need fordeckhands at Harahan was further countered by the factthat Louisiana Dock Company, Inc., also an affiliate ofACBL,employs a group of employees at Harahanknown as the "bull gang"which makes tow for ITCboats in that area.The availabilityof this service in Har-ahan would enableITC'sboats to function with less thanfull crews.53 Although it was found above that it would have been unlawful torehire Benecke as an "old"employee without referral from SIU's hall, hisdirect rehire on August 17, 1981, when the Union was unavailable to fur-nish employees,rendered the transaction valid Under the circumstancesapplicable here,itwas appropriate to directly reemploy Benecke as his"old" employee status was rendered moot54 From Mondays to Fridays,the hiring hall is open from 8 a.m to 5p in.55 This argument as to who the hiring hall might have provided if con-tacted,of course,is speculative as unsupported by evidenceEmphasizing the costly distances traveled and otherexpenses incurred in connection with those hired on thenight of May7; and notingthe improbabilitythatman-agement would not learn of the need to complete thecrewing of four vessels until 1 hour after the hiring hallclosed for the night;the absence of any specific reasonsin the record as to the need to crew those boats beforethe local hiring hall opened the next day, particularly asthose hired did not report until well into May 8; theGeneral Counsel and Union argue that the timing and as-serted urgency was geared to avoidance of the hall.The Respondents, in fact, did not offer specific, non-conclusionary evidence to establish why five employeeswould be so urgently needed to crew four boats in theHarahan area, and why that immediate requirementshould have been known only 1 hour after the hiring hallhad closed for the day. The asserted immediacy was pre-sented by Venegas only in conclusionary terms withoutunderlying facts.AllVenegas could describe was thatClark had told her the employes had to be hired immedi-ately.She did not know why, and,as indicated, no onewho did was called to testify.It is axiomatic that man-agement controlled the scheduled movement of thesevessels and had a continuing responsibility for knowingwho would be on board. On May 7, the Companiesmight well have known of their needs an hour sooner.In finding that, in these circumstances,direct testimo-ny was necessary from Respondents'officials as to justwhen they learned that these boats were short-handed inrelation to the sailing schedule, it is noted that, in NewOrleans, Venegas, although on duty "around the clocks"to help crew the Companies' boats, hired only three em-ployees on referrals from SIU's hall in 1981. In total forthat year, the Respondents obtained approximately 10 to12 referrals from SIU hiring halls.Earlier, in 1978, without going through SIU's referralsystem,the Respondents hired about 500 new employees,and from January 1, 1979, through August 31, 1979, theRespondents hired between 225 to 240 new employees,also without using the hall. The above figures are stipu-lated.In the context of such large-scale historical nonuse ofSIU's hiring halls, to which the Companies, with verylimited exceptions,were bound,I find that it was incum-bent on the Companies, in seeking to rebut the GeneralCounsel's prima facie case, to present through the testi-mony of their own relevant qualified officials the specificreasonsfor thetiming andthe urgency of the May 7hires so as to justify the use of unreferred employees.Such a showing is particularly warranted inasmuch asthere was no clear savings of time and money since cer-tainof these employees were hired out-of-stateandbrought to Harahan at some delay and expense.Hicks re-ported to his Harahan-moored vessel from Pace, Florida,whileWilson boarded his boat there on arrival fromSpringdale,Arkansas.It, therefore,is concluded that in hiring Hicks, Nimon,Entwhistle,Goldman, and Wilson on May 7, 1981, theRespondent unilaterally repudiated its contractuai obliga-tion to utilize SIU's exclusive hiring hall in violation ofSection 8(a)(1), (3), and(5) of the Act. 644DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIn so finding,no reliance is placed on the SIU's argu-mentthat the Companies had failed in a duty to reachthe hiring hall after hours by not utilizing the toll-freetelephone number linkedto SIU's St. Louis,Missouri,hall and announced in the Union's letter of March 9,1981.This toll-free line had been established by theUnion to receive calls for work referrals from the Com-panies' various crew dispatching offices on Sundays, andholidays, when local hiring halls, such as at Jeffersonvilleand New Orleans, were closed.The hours of operation for the SIU hiring hall are setforthin the Shipping Rules and wereincorporated byreference into the collective-bargaining agreement. Assuch,these hours are among the contractual terms estab-lishing the referral system and cannot be changed unilat-erally by either side. According to Kilroy's undisputedtestimony, a proposal by SIU to establish such a toll-freenumber had been rejectedby theRespondents during the1977 contractnegotiations and the telephone number wasnot put into place untilthe Union'sMarch 1981,letterunilaterally implementing same.The toll-free number inquestion constitutes an attempt by SIU to broaden thecontractual obligation to use its referral system by in-cluding days and times never agreed to by the parties.Validation of this effort here would give SIU a benefitthat it had not been able to obtain at the bargainingtable.56For like reasons, I find no merit to SIU's argumentthat the Respondents' crew dispatchers and other hiringpersonnelwere compelled to attempt to contact SIUhiring hall officials at their homes or elsewhere shouldthe need to hire occur after-hours. Although as illustrat-ed by Venegas' continued on-call status, the crewing ofthe Companies' boats is a 7-day-a-week, around-the-clockactivity, the parties incorporated in their contract specif-ic days and daytime hours when use of the hiring hallwas mandatory.In spite of the irregular hiring times,there is no evidence of any agreement concerning use ofthe hiring hall outside of the specified hours.Therefore,therewas no obligation to resort to the hall exceptduring its scheduled hours of operation,as set forth inthe Shipping Rules incorporated in the collective-bar-gaining agreement.Accordingly,in findingthe five May 7 hires to havebeen unlawful although done after hours, I do not ques-tion the Companies'right, in appropriate circumstancesand subject to accountability, to directly hire employeeswhen the relevant hiring halls are normally closed with-out using the toll-free St. Louis telephone number, andwithout tracking down union officials at their after-hourspursuits.However, the Companies, when requested bythe Union, are obligated to specifically and reasonablyexplain their need to hire after hours in nonconclusionaryterms.Absent such a standard,the hiring hall provisionscould be, and,perhaps, have been, rendered meaninglessby circumvention.It is the Respondents' failure to pro-vide specific,reasonable, and nonconclusionary justifica-56 Kilroy'sfurther testimony that,having received SIU's letter an-nouncing the toll-free number,he did not thereafter communicate its con-tents to anyone in the Respondents'employ is not germane Under appli-cable agency principles,Kilroy's knowledge as a ranking management of-ficial and statutory supervisor is imputableto his Companytion for the May 7 hires in this proceeding that material-ly contributed to the finding of violation.Kingsmill and LathamKingsmill and Latham were hired as new employeesaboard different vessels on March 27 and June 7, 1981,respectively.Neither had been referred by SIU's hiringhall.Venegas testified that Kingsmill was hired after she re-ceived a call from Clark on Friday, March 27, at 7:30p.m. that a deckhand was needed immediately on M/VIke D.,as the deckhand who was supposed to arrive at 6p.m. had not come in.Afterplacing unanswered calls tothe SIU New Orleans hall at 7:45 and 8 p.m., and afterfailing to find someone locally from her store of job ap-plications,Venegas reported her difficulty to Clark, whothat night hired Kingsmill.As was thecasewith the May 7hires, no witness ap-peared for the Companies to describe as of personalknowledge the need to circumvent the hall,which hadclosed but 2-1/2 hours before and was scheduled toreopen at 8 a.m. the next day. While Venegas relatedthat an expected deckhand had failed to appear at 6 p.m.and had to be replaced,there is no evidence as to whentheIke D.was scheduled to leave.Therefore,noting that the referral system soon wouldagain be open,Ifind that the Respondents did not meettheir burden of providing a specific and reasonable expla-nation in nonconclusionary terms as to why it had beennecessary to hire Kingsmill instead of using the hiringhall.A different situation is presented by Latham, whomVenegas hired on Sunday, June 7, 1981, a day when thehiring hall was and had been closed since noon of thepreceding day. Venegas testified that on June 7 about4:30 a.m., Clark had called her at home with news that ahand was needed immediatelyfor one of the Company'svessels.After going through the motions of calling thehiring hall at 5 a.m., she contacted Latham from her ap-plications cache and he boarded the relevant boat thatday.Essentially,the problem where the hours of the hall,as here,are not coextensive with the general hiring proc-ess, is a matter of achieving a balance between the rightof the Companies to operate their business and to movetheir boats on schedule with necessary personnel onboard,as against their contractual obligation to hire ex-clusively through the SIU hall, subject to limited excep-tions.One of these noted exceptions, however, is theCompanies' right to hire directly when SIU cannot pro-vide "capable,competent and physically fit personswhen and where they are required...in ample time toprevent any delay of the work schedule."57 According-ly, it is contractually recognized that SIU, in operatingitshiring hall during delimited days and hours, cannotdelay the work schedule.In this context,what distinguishes Latham's hire fromthat of the five May 7 hires, or that of Kingsmill, is thecorroborative effect of the general timing. The call to fill51 Collective-bargaining agreement,art II, sec 1(a) AMERICAN COMMERCIAL LINESthe job vacancy ultimately taken by Latham came veryearly on Sunday morning, when the hall had been closedfor some time and was not scheduled to open again formore than 24 hours. Latham was hired quickly andboarded his boat that same day. There was no issue thatif the Companies had called for help just a bit sooner orhad waited a bit longer, they might have reached thehall.Unlike other 5 examples discussed above, Venegas'testimony concerning immediate need to hire was cor-roborated by what actuallywas done.In these circumstances,and in the absence of contraryevidence by the other parties, I find that while Latham'shire on June 7, 1981, was in violation of Section 8(a)(1),(3), and (5) of the Act,58Kingsmill'shire on March 27,1981, was in violation of the foregoing provisions of law.Nauyen Tai TuTu was directly hiredas a newemployee by Venegason the night of Sunday, July 5, 1981. Unlike Latham, Tudid not board his vessel until the next day. Earlier thatevening, Clark had informed Venegas that a man wasneeded on M/VW.O.Watsonas soon as possible. Vene-gas explained that no current employees had been avail-able at the time and that she had not waited until thenext day to call the SIU hall because she had been toldthat the employee would be needed the first thing in themorning.Even though the hiring hall was not open on July 5and 6,the Respondents have not justified their assertedneed to bypass the referral system to hire Tu. As withothers, the Companies adduced no nonconclusionary evi-dence as to when there first was knowledge of the va-cancy and when the boat for which Tu was hired was toleave.Accordingly,there is no substantive showing as towhy the Companies could not have waited until the halldid open.From the evidence,itwas immaterial to Vene-gas whether the hall would be open on July 6. She didnot know and never even inquired as to the normal oper-ating hours of the hiring hall. Tit's hire is distinguishablefrom the timing-corroborated hire of Latham in that ev-erything concerning Latham's hire including his board-ing of the vessel,occurred in the same Sunday, givingprobity to the Companies'claims of urgency.As far asVenegas knew, by the time Latham reported, the hallcould have been open.Accordingly, in hiring Tu without referral on July 5,1981, I find that the Company repudiated the contractualhiring hall provision in violation of Section 8(a)(1), (3),and (5) of the Act.Foster and OlssonVenegas' description of the circumstances under whichFoster was directly hired after the hall had closed on thenight of July 25, 1981,was far more detailed than mostof her otherexplanations.Foster was hiredas a replace-ment for a deckhand named Forrester who originallyse Nothing in this decision concerning Latham's hire on a Sunday isintended to automatically permit hiring on Sundays without concern forthe hiring hall.Each situation where the general rule that the referralsystem must be used is not followed must be evaluated on its own factsand merits.645was supposed to have boarded his boat in the New Orle-ans area on July 25,at 6:30 a.m., after arrival from hisCincinnati,Ohiohome.59Venegas, as detailed above, described how Forresterrepeatedly disappointed her throughout that day, promis-ing again and again to appear,butmissing two laterflights she had arrangedfor him.In the sequence ofevents, it was not until well into the eveningof July 25,when Forrester did not come in on the second flight,that Venegas found it necessary to replace him. The ur-gency ofobtaining an immediate replacement was em-phasized by the fact that when Venegas did engageFoster by phone that night, she not only arranged hisflight, but picked him up at the airport at 11 p.m. anddelivered him to his boat a half-hour later.In these circumstances,although the precise sailingtime does not appear in the record,Venegas did providea valid explanation as to why, in view of Forrester's ex-pected availability,she had not sought a referral fromthe SIU hall,and her initiatives in immediately hiringFoster,supplemented by the expense of flying him toNew Orleans and by personally driving him from the air-port to the boat late at night,corroborates the Compa-nies' claim of immediacy as to warrant not waiting forthe hall to open the next day.Accordingly,I find that in hiring Foster without refer-ral from SIU'shall, there was no violation of Section8(a)(1), (3), and(5) of the Act.Olsson, too,was hired by the Respondents on thenight ofJuly 27,1981, as a replacement for two then-currrently employed deckhands who were supposed totransfer to M/VJames E. Philpott,but who did not showup. Venegas testified that she received a call at 9:30 thatnight that help was needed on thePhilpott.At 11 p.m.Venegas was unsuccessful in locating the two missingdeckhands and in her efforts to replace them,she report-ed her difficulties to Clark who,later that night, hiredOlsson.Although both Foster and Olsson were hired as re-placements after the hall had closed for the night, Ols-son's hire differs from that of Foster in that there is noshowing either as to when Olsson reached his vessel orwhen it was scheduled to sail.In particular,there was noevidence of any special circumstance tending to corrobo-rate a need for promptness,as with Foster whom Vene-gas flew in at night, and, shortly before midnight, per-sonally delivered from airport to boat.As there was no specific and reasonable explanation,presented in nonconclusionary terms, as towhy the Re-spondents could not wait until the hiring hall opened onTuesday, July 28,to replace the missing deckhands, it isconcluded that Olsson's hire on July 27, 1981, was in re-pudiation of the contractual hiring hall provisions andviolative of Section 8(a)(1), (3), and (5) of the Act.sa As Forrester was a current employee on July 25, there is no issuehere that the Respondents'later use of Foster to replace him was merelythe hasty covering of one unlawful hiring by another 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBabbThe parties stipulated that Gerald Lee Babb, Jr., washired by the Companies for the first time on July 16,1981,without having been obtained from SIU's hiringhall.As no explanation of any kind was given for hishire without use of the hall, which, in the normal courseof business, the Respondents presumptively are obligatedto use, I find, for the above reasons that his hire was inviolation of Section 8(a)(1), (3), and (5) of the Act.3.Respondent's posthearing motion for receipt ofand deferral to a subsequently issuedarbitration awardContrary to the parties' stipulation in Cases 9-CA-16993 and 9-CA-17418 that I should be bound by JudgeJohnston's findings as to the applicability of the contrac-tual hiring hall provisions to "old" employees and alsoby his conclusions concerning hiring hall operations andcrew dispatching procedures,80 the Companies, after theclose of the hearing and filing of briefs, moved that therecord in these cases be reopened to receive as newlydiscovered evidence a supplementary arbitration award,issued July 6, 1983, subsequent to the close of this hear-ing.The Respondents further move that I defer to thisaward, which, in relevant respects, is inconsistent withJudge Johnston's findings. The Companies' briefed argu-ments in support of their motion were opposed in briefsfiled by the General Counsel and SIU.In agreementwith Judge Johnston, I have foundabove that the contractual hiring hall provisions are"clear and unambiguous on their face," and that the Re-spondents are required to secure all of their unit employ-ees through SIU's exclusive referral system except: (1)when the Union is unable or unavailable to furnish com-petent personnel, and (2) where regularly employed em-ployees, without break in current seniority, are availablefor directassignmentto fill vacancies. As "old" employ-ees do not come within these limited exceptions, likeJudge Johnston, I have found above that the Respond-ents violated the Act by pursuing a policy of directlyhiring them in avoidance of the referral system.In the stipulatedareas, it ison the issue of the Compa-nies' obligation to use the hall when "old" employees areavailable that my findings principally differ from those inthe supplementary award, as I have upheld the Respond-ents'position that they are not obligated to attempt touse SIU's hiring halls when the halls are scheduled to beclosed-i.e., byusingSIU's toll-free telephone number inSt.Louis to make requests for weekend and holiday re-ferrals;,by callingunionofficials after hours at home, orelsewhere.As found above, thehiringhalls'operatinghours are incorporated into the contract and cannot beunilaterally expanded.6160 The parties, as noted, also stipulated that I accept Judge Johnston'sfindings as to the appropriate bargainingunitsin these matters61 Unlike the Companies, I also have held above that the Respondentsare obliged, when hiring while the halls are closed, upon explain to theUnion in specific terms why it had been necessary to hire when they did,rather than to await the availability of the hallsIfind nothing in the Board's recent decisions inUnitedTechnologiesCorp.,62andOlinCorp.,63thatwould re-quire deferral to arbitration in this instance. In their dis-sentingopinioninGeneralAmericanTransportationCorp.,64 cited with approval by the Board majority inUnited Technology Corp.,65former Members Penello andWalther observed that "the Board ... has refused todefer [to arbitration] . . . where the respondent's con-duct constitutes a rejection of the principles of collectivebargaining. . . ."The large scale nonuse of SIU's hiring halls, in myview, constitutes a repudiation of the contractual hiringhall provisions and a rejection of the bargaining princi-ple.From stipulated facts, it was found above that in1978, 500 new employees were hired by the Companieswithout use of SIU's referral system. In the first 8months of 1979, this figure approximated 225 to 240. In1981, by contrast, only 10 to 12 new employees were ob-tained from the hall. More specifically, although Vene-gas was available 24 hours a day, 7 days a week, to helpstaff the Companies' boats as their only crew dispatcherinNew Orleans, in 1981 he hired only three employeeson referrals from SIU. This figure was not surprising, asVenegas did not know when the hall was open. She de-scribed her few perfunctory efforts to reach the hall lateat night or in the very early morning hours, before pur-suing herprinciple practice of hiring directly.Basichiring hall use, contrary to the Companies' argu-ments, isnot a subtle or complex concept. A contractual-ly obligated employer either uses the hall as required, ordoes not. Here, the Companies plainly did not. Theirpresent statedinterestin arbitrating a subgroup such as'old" employees is hardly coextensive with the scope ofwhat is involved, whichis large scalerejection of thecontractual referral system. This subgroup cannot be re-alistically extricated from the overall problem.Becauseof this scopelimitation,under the new deferral standardsinOlin Corp.,supra,66for determining whether the arbi-trator had considered the unfair labor practice, the con-tractualissuehere is not factually parallel to the unfairlabor practice issue.The Respondents joined the otherparties in stipulatingthat the prior proceeding before Judge Johnston, and,thus, the Board, should provide the forum for litigationof the statedissues.The parties' decision to so stipulatewas informed and deliberate, having been made withknowledge of the content of the record they had madebefore Judge Johnstonand, also, aswill bediscussed, inanticipationof and in preference to the forthcoming sup-plementary arbitration proceeding. Stipulations made arebinding on the participating parties and on theadminis-82 268 NLRB 557 (1984)63 268 NLRB573 (1984)64 228 NLRB 808, 817 (1977)65 Supra at 560.66 InOlin Corp.,supra at 574, in determiningwhether to defer to arbi-tration,the Boardwould findthat "an arbitrator has adequately consid-ered the unfair labor practice if (1) the contractual issue is factually paral-lel to the unfair labor practices issue,and (2)the arbitrator was presentedgenerallywith the facts relevant to resolving the unfair labor practicecase." AMERICAN COMMERCIAL LINEStrative law judge.67 InDucane Heating Corp.,68the ad-ministrative law judge in her Board-approved decision,noted that were it not for the parties' stipulation, shewould have found a violation of the Act based on therecord.The significance of the parties'stipulation here is notreduced by the Companies' reference to the supplementa-ry award as"newly-discovered evidence,"which, atmost,is a qualified description as it is part of a proceed-ing that had been going on for years.The supplementaryaward follows an original arbitration award, based on agrievance filed in October 1979 protesting the Compa-nies' failure to use the hall. In the original award,issuedDecember 2, 1980, and referred to inAmercian Commer-cialLines,supra at1128-1129 a somewhat differentlyconstituted arbitration panel found that the Respondentshad breached the hiring hall provisions by directly hiring59 employees. The arbitrators retained jurisdiction in theevent the parties were unable to agree upon remedy. Theissue then before the panel at the supplementary hearingrelated to the appropriate remedy for the Companies'failure to use SIU's hiring hall in obtaining 59 new hiresfrom October 26 to December 30, 1979, when the con-tract expired.When the parties stipulated that Judge Johnston wasto be the forum for the issues noted, they had beenunable to fashion a remedy commensurate with the origi-nal award for approximately 15 months and the Union,sinceApril 23,1981, had had an outstanding written re-quest that the arbitration panel assert its jurisdiction toaward an appropriate remedy. Therefore, when the par-ties stipulated in the hearing before me, they knew thatthe supplementary arbitration proceeding was a pendingreality to which they could have deferred, In view of thefinding by the original arbitration panel that the Re-spondents had contravened the contractual hiring hallclause inthe hire of 59 employees within a period of 2months, it is not difficult to understand why the Re-spondents had opted to rely on the record before JudgeJohnston.Against this background,the companies'subse-quent advocacy of the supplementary award in disregardof their stipulation at the hearing represents the embrace-ment of a given result rather than of the arbitral proc-ess.69Finally, contrary to the third deferral standard inSpielbergMfg. Co.,70reaffirmed inOlin Corp.,supra, andUnited Technologies,supra, the supplementary award, incertain respects,isrepugnantto the Act. Contrary toGulletGin Co. Y. NLRB,71the supplementary award67 UnimediaCorp., 235 NLRB 1561,1564, fn 9(1978);Kroger Co,211NLRB 363, 364 (1974).se 254 NLRB112, 120 (1981)69 Cases citedby theRespondentswherearbitration awards issuedafter the close of Board hearingwere receivedas newly discovered evi-dence,such asGraphic CommunicationsLocal 271 (U.S Playing Cards),204 NLRB 418 fn. 5 (1973),McLean Trucking Co,202 NLRB 710 (1973),andTheKansasCity Star Co.,236 NLRB866 (1978),are inapposite as,unlike the present matter,there had been no stipulation in those mattersto litigate outstanding issues before the Board as the forumof choice.70 112 NLRB 1080.1082 (1985)InSpielberg,the Board held that itwould defer to an arbitrator's award if- (1) the proceedings were fair andregular, (2) the parties had agreed to be bound,and (3)the award wasnot clearly repugnant to the purposes and policiesof the Act.71 340 U.S 361. 364 (1951).647specified that any unemployment compensation received"would be usedas anoffset to any monetary award(backpay)." Also, no provision was made by the arbitra-tion panel for payment of interest on backpay.Not lessat odds with Board policy is the "make whole" remedyin the supplementary award, which arbitrarily cut off en-titlement for lost earnings after the contract expirationdate, December 30, 1979. UnderAtlas Tack Corp.,72suchemployees would be made whole for all losses caused bytheRespondents'unfair labor practices,which wouldcontinue in the instant case beyond the above contractexpiration date, as the obligation to use the exclusive re-ferral system survives the contract.For the abovereasons,theRespondents'motion toreopen the record for purposes of receiving and defer-ring to the supplementary arbitration award hereby iscited.7 a4. Summary of findings in Cases 9-CA-16993 and9-CA-17418For the above reasons, it is found that the Respondentrepudiated the hiring hall provisions of the collective-bargaining agreement in violation of Section 8(a)(1), (3),and (5)of theAct bydirectly hiring the following indi-viduals on the above-designated dates as "old" or newer..ployees,respectively,as shown below:"Old" employees74James F. HydenRobert E. OrwickRonald H. CoulterRobert E. WhippleEddie L. Brandenburg Howard D.HardieSamuel Carl IsaacsNew employeesHarold KingsmillBobby HicksNauyen Tai TuJ.N. NimonGerald Lee BabbThomas EntwhistleMarty OlssonJohnny GoldmanJim WilsonD. SIU's Refusal toFurnish Requested Hiring HallRecords-Case 9-CB-47361.The factsIn a cross-complaint,the General Counsel alleges thatSIU had failed to bargain in violation of Section 8(b)(3)of the Act and in breach of its obligations under an earli-er informal settlement agreement in this matter, since setaside, by failing to comply with the Companies'75 re-72 226 NLRB 222 (1976), enfd 559 F 2d 120 (1stCir.1977) (unpub-lished).7a To preserve the record,the supplementary award and movingpapers,the parties'briefs and the Respondents'reply brief are included inthe rejected exhibit file74 It was found above that although Mike Thomas Benecke was hiredon August17, 1981, by theCompanies as an"old" employee,no viola-tion occurred as the Union,at that time,was unavailable to furnish em-ployees Thisrendered the circumstances of his hire moot75 Althoughthe charge in this matterwas filed by ABL, ITC, andSOTC, affiliated companiesof ACBL,consistent with the above findings,ACBL and ITCare the only two remaining cognizable Charging Parties 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpeated demands for information relating to the operationof its hiring halls.Such data, it is argued,was necessaryto enable the Companies to perform their collective-bar-gaining functions.The General Counsel and Companies further contendthat SIU, by failing to furnish the Companies with therequested hiring hall information after having promisedto do so in the settlement agreement,violated the termsof the agreement, thereby justifying the Regional Direc-tor in vacating the agreement.SIU, in turn,denies that the requested information wasnecessary and relevant to enable the Companies to per-form their collective-bargaining functions with respect toeither contract negotiations or administration,and arguesthat it was not required to provide the requested data asthe Companies had unlawfully avoided using SIU's ex-clusive hiring hall to secure its new employees,renderingthe materials unnecessary and irrelevant.The Union fur-ther argues that there was no need to furnish the infor-mation sought as the language of the Settlement Agree-ment related the data to use only during contract negoti-ations,which,theUnion contends,were no longer inprogress because the Companies had not bargained ingood faith with SIU.76In the aforesaid settlement agreement,approved by theRegional Director for Region 9 on about April 15, 1981,SIU had agreed to the following:WE WILL furnish information requested byAmerican Commercial Barge Lines, and its affili-ated companies relating to the operation of thehiring hallswhich is relevant and necessary toenable American Commercial Barge Lines to per-form their collective bargaining function during thecourse of contract negotiations.WE WILL NOTengage in a refusal to furnish toAmerican Commercial Barge Lines and its affiliatedcompanies such information relevant and necessaryto the bargaining process.WE WILL NOTengage inany like conduct inderogation of our statutory duty to bargain.7776 The parties'last negotiating session for a new contract had been inApril 1980.77 Theoriginally settledcontroversy in Case 9-CA-4736arose duringthe preceding year.Then,in response to a September 15, 1980,telegramfrom Irwin HCutler, Jr, SIU's counsel,observing that SIU had re-ceived nojob ordersfrom the Companies since the aforesaid 1980 strikehad ended on September 12, and that the Union expected the Companiesto immediately begin compliance with their obligation to use the hiringhalls as required in a then outstanding 100) injunction stipulation,Kilroy,about September 19, called Cutler During their conversation,which cov-ered a variety of matters,Kilroy reassured Cutler that the Companywould begin to use the SIU hiring hall pursuant to the 100) settlementagreementHe alsoinformed Cutler that the Companies wanted to seethe hiring hallrecords,daily activity reports, registration cards, employ-mentcards, etc ,so that he could be assured that the SIU port agentswere properly registering and shipping individuals in accordance withthe Shipping Rules.Cutler promised to pass the matter on to the Unionand to report back to Kilroy In Cutler's reply letter of September 22,1980, he advisedKilroythat he had taken the matter up with the Union,as promised and that the Union would not permit company representa-tives to inspect the requestedrecords "becausewe do not believe that thecompany is entitled to that information for any legitimate reason."In a RegionalOffice letter, dated April 9, 1981, toRobert W. Kilroy, ACBL vice president for labor rela-tions,urging the Companies to join in the settlementagreement,the Board agent observed that the wordingof the above-quoted settlement language was almostidentical to that contained in the complaint.The letterexpressed the Regional Office's view that by signing thisagreement,SIU had agreed to furnish information re-garding the operations of its hiring halls as Kilroy hadrequested.The letter continued "This agreement wouldrequire them to furnish such information during the bar-gaining process with the only condition being that suchbe relevant and necessary."InKilroy'sApril 10 reply to the Board agent, henoted that the Companies had entered into the above set-tlement agreement on the Region's representation thatthe Companies would be allowed to examine any rele-vant and material hiring hall records to enable them toperform their collective-bargaining functions and con-tract negotiations,aswell as administration,and also toensure that SIU agents were properly administering thehiring hall shipping rules.78On February 24, 1982, because of SIU's later conduct,described below,the Regional Director issued both anorder withdrawing approval of the settlement agreementand the present complaint.Events leading to this actionfollow.On April 7, 1981, Kilroy wrote to Michael G. Worley,then SIU port agent at Jeffersonville,Indiana, notingthat the Company had employed Steve Hibbs on April 3to replace Gary Van Winkle who had been referred bythe Union, but refused employment by the Company asVan Winkle had been terminated earlier and was notconsidered eligible to be shipped on company vessels. Inhis letter,Rilroy requested that he be advised of VanWinkle's seniority rating, at which SIU hiring hall hewas registered,Van Winkle's date of registration and thetime and place he was dispatched to theMN Henry D.Kilroy also requested the same information regardingemployeeBobby Rose, who had been successfullyshipped by SIU to the M/VSonny Iveyon April 4.SIU attorney Cutler replied in writing to Kilroy onApril 17, acknowledging receipt of Kilroy's April 7 cor-respondence requesting information about Van Winkleand Rose.Cutler's response furnished the requested in-formation concerning Rose, but refused the informationconcerning Van Winkle as the Companies had "refusedto employ him for reasons unrelated to his seniorityrating, the hiring hall atwhich hewas registered, thedate of his registration,and the time and place he wasdispatched to theHenry D."The Companies were in-formed that if they wished to pursue the matter, theyshould advise the Union of the specific reasons why therequested information was relevant or necessary beforefurther consideration would be given to their request.In hisApril 24 reply to Cutler, Kilroy wrote that itwas his understanding from the Regional Office that,under the terms of the settlement agreement,the Union78 As noted,the Shipping Rules govern administration of SIU's hiringhalls AMERICAN COMMERCIAL LINESwas to provide all requested information on individualsregistered at SIU hiring halls and to allow Companies'representatives to to examine"any relevant and materialhiring hall records to enable the Company to perform itscollective bargaining functions and contract negotiations,aswell as administration,and also to ensure that agentsof the SIU were properly administering the hiring hallshipping rules."Kilroy,citing the settlement,also re-quested an opportunityto examinethe daily activityreport of the Jeffersonville hiring hall, which he identi-fiedas the same report as submittedby thelocal officesto SIU headquarters that lists those registered at the halland records jobs ordered and men shipped each day.Kilroy noted that if there was no response to this requestto inspect the records at the Jeffersonville office by theclose of business on May 1, 1981, the Companies wouldassume that the Union was refusing to allow such an ex-amination and would move the Regional Office to re-issue the complaint in Case 9-CB-4736.79Cutler, in an April 28 letter, affirmed the Union's in-tention to discharge all obligations imposed by the settle-ment agreement and by law. However,Cutler noted thatKilroy's request had not been as to which day's daily ac-tivity report he wished to inspect, that the Companieshad no liability for the method by which persons wereshipped to companies other than Kilroy's and that infor-mation concerning persons shipped to other companiescould not be relevant or necessary to ACBL and ITC infulfillingtheircollective-bargainingobligations.TheUnion offered to provide,at reasonable times and placesand upon appropriate appointment,all information re-quested by the Companies to show that those of theiremployees who had been shipped by the hiring hall wereproperly referred in accordance with the Shipping Rulesand with the law. As an example of compliance, Cutlerreminded Kilroy that he had been provided with all in-formation he had requested concerning Rose, who hadbeen referred and hired.Kilroy testified that after receiving Cutler's aboveApril 28 letter, he went to the SIU's Jeffersonville hiringhallonMay 1, accompanied by attorney Vance D.Miller.80 There, Kilroy asked the office secretary, LindaMutchler, to provide him with the daily activity reportsfor 90 days prior to theshipmentof BobbyRose andGary Van Winkle. Mutchler replied that she would haveto first speak to Worley, who then was in attorney Cut-ler'soffice.She offered to call Cutler's office.WhileWorley waited, Mutchler placed three telephone calls 1579 Daily activity reports are completed for each day the SIU hiringhalls are open.These multipage reports list each individual who is regis-tered and/or shipped that day and contains various other informationabout the individuals named in the report,including their social securitynumbers, union book numbers, seniority,rating and highest ratings-i.e.whether deckhand,head deckhand,or chief engineer,as opposed to as-sistant engineer,whether a graduate of the Harry Lundburg School ofSeamanship,a special school where seamen are trained, and whether theemployee has lifeboat certification These reports show whether the workapplicant has a Seafarers'welfare plan clinic card, has completed a fire-fighting course,and holds a United States passportThesereports furthershow the list of job vacancies called into a given hiring hall by contract-ing employers on the day in question,and indicate the vessel from whichthe request for personnel was received80 Vance D Miller appeared with David W Miller as cocounsel forthe Companies here and before Judge Johnston649minutes apart during which,on each occasion,she spoketo someone whom she addressed as "Mr.Cutler."Aftereach call, she told Kilroy that Worley was in conferenceand could not be disturbed. After the third such report,Mutchler asked if Kilroy wanted to make a later appoint-ment to look at the hiring hall records.Kilroy repliedthat he would be back at 10 a.m. on Monday, May 4.Kilroy, however, did not return to the SIU hall as hereceived a telegram,dated May 1, from Worley cancel-ing the May 4 meeting.In his telegram,Worley ex-plained that he had been subpoenaed to attend a May 4hearing in Louisville. e 1On May 4, Kilroy wrote to Emil C. Farkas, theBoard'sRegional Director for Region 9, enclosing copiesof all the above-described correspondence sent to and re-ceived from the Unionsincehis April 7 letter to Worley.Kilroy reiterated his understanding that the Region's po-sitionwas that if the Companies were required to use theSIU hiring hall, they were entitled to examine any rele-vant and material hiring hall records to see that theUnion was complying with the Shipping Rules.Kilroydescribed his May 1 visit to the SIU hall,complainingthat he had been unable either to examine the records orto speak to Worley in the course of three attempted tele-phone calls.Worley's May 1 telegram canceling Kilroy'sproposed May 4 return visit was among the correspond-ence attached.Kilroy wrote that it had not been neces-sary for Worley to be present when Companies' repre-sentatives inspected the daily activity sheets as thosedocuments spoke for themselves and required no inter-pretation.Declaring that the Union had no intention ofcomplying with the settlement agreement,Kilroy askedthe Regional Director to review the settlement and re-issue the complaint in Case 9-CB-4736.Kilroy next wrote to Regional Director Farkas onJune 19, where he expressed disappointment at nothaving received an answer to his May 4 letter in whichhe had outlined problems his Companies had beenhaving in obtaining compliancewiththe settlementagreement concerning access to shipping records at vari-ous SIU halls.He repeated that if the Companies wererequired to use the hiring halls, they were entitled to seethe records.In this letter,Kilroy expanded the scope ofthe Companies'demand,also asking,for the first time, toexamine computer printouts compiled from the daily ac-tivity reports,registration cards, telephone logs, andclinic card examination records at the Union'halls in Jef-fersonville,Paducah,St.Louis, and New Orleans.82 Heagain noted that as the Union was not complying withthe terms of the settlement, the complaint should be re-issued.RegionalOfficeComplianceSupervisorWilliamMolony sent a mailgram,dated June23, to SIU attorneyCutler,with a copy to Kilroy, noting the Employers'complaints that the Union had not complied with theterms of the earlier informal settlement agreement by notfurnishing information relating to the operation of its81 On May 4,Worley was scheduled to appear in the hearing conduct-ed by Judge Johnston82 All previous requests had related to records only at the Jefferson-ville hiring hall. 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhiring halls"relevant and necessary to enable employerto perform collective bargaining function during courseof contract negotiations."SIU was reminded that theCompanies specifically had been denied reports, comput-er printouts, registration cards, telephone logs, cliniccardexam,and records at Jeffersonville, Paducah, St.Louis, and New Orleans,and, that absent immediatecompliance with the settlement,the Companies were re-questing that it be set aside and complaint reissued.Molony asked the Union to advise by the close of busi-ness on June 29 what steps if any it had taken to comply.Cutler replied to Molony by a lengthy letter of June26, to which he attached copies of the following above-described prior correspondence: Kilroy's April 7 letter toWorley; Cutler's April 17 reply to Kilroy; Kilroy's April24 letter to Cutler; and Cutler's April 28 response toKilroy.In his June 26 letter, Cutler began by emphasizing Mo-lony's stated inability to provide him with details as todateswhen the Employers claimed that they had re-quested information from the Union or the persons fromwhom those requests were made.83Molony's attentionwas called to Cutler'sattachedApril 17 letter where the Union had provided the Com-panies with the requested information concerning BobbyRose, but had declined to furnish same concerning GaryVan Winkle, as Van Winkle had not been hired by theCompany for reasons unrelated to the operation of thehiring hall.Cutlernoted thatKilroy,instead of providingreasons as to why the information concerning VanWinklewas relevant or necessary,by his attached April24 letter, had asked when it would be convenient for himto inspect the "Daily Activity Reports" of the Jefferson-ville hiring hall. Cutler had pointed out in his also pro-vided April 28 letter that although Kilroy's request hadnot been clear, the Union offered to provide, "upon anappropriate appointment,"information to show thatthose Companies' employees who had been shipped bythe hiring hall were properly referred under the shippingrules and in accordance with the law. Cutler noted thatKilroy had not made such an appointment but, with acompanion,had appeared unannounced at the Jefferson-ville office on or about April 30, 1981, asking that theoffice secretary provide the hiring hall records for theirinspection.Cutler summarized the events of that daywhen Worley had not been available to authorize Kil-roy's inspection of the records, essentially as describedabove.He noted that the telegram later had been sent toKilroy advising that his proposal to return on May 4 at10 a.m. was not convenient because, as Kilroy wellknew, a hearing on "massive unfair labor practice com-plaints againstACBL"was scheduled for that same dayand that Worley's presence was necessary there. Kilroydid not make an appointment for a more convenient timeas had been suggested.Finally,Cutler observed that the remedial notice ofthe settlement agreement seemed to distinguish between93 Cutler's point,accurately taken,was that many of the documents re-ferred to in Molony's June 23 mailgram to SIU had not been previouslyrequested of the Union by the Companies,which,until then,had nar-rowed their requests both as to scope of what it wanted to see, and as tolocations affectedthe Union's obligationto provideinformation necessaryfor contractnegotiations and informationnecessary for"the bargaining process." In theUnion's view, the dutyto furnishinformationfor the formerpurpose was morecertainthan for thelatter.Cutlernotedthat the Compa-nieswerenot then engagedin contractnegotiations withtheUnionand, becauseof the Company'snumerousunfair labor practicesas found by Judge Johnston, whichincluded refusals to bargain, no good-faith negotiationswere or could be possibleuntil theunfair laborpracticeshad beenfully remedied. Cutler concludedas follows:In addition,as numerous complaintsissued byRegional DirectorFarkas show, the Company hasrepeatedly refused to honorits obligation to use thehiring hall. It is ironic,indeed,that the same em-ployerwhorefuses to use the hiring hall, andwhoserefusal todo sohas beenalleged by the Re-gionalDirector to be a violationof the Act, cannow come to (the regionaloffice)and complain be-cause theUnion hasnot givenit information. TheCompany'smotive is clear, and it isnotto engage ingoodfaith negotiationsor good faithadministrationof a collectivebargaining relationship.Be that asitmay, thefact remainsthat the em-ployer,to ourknowledge,has not made a properrequest forinformation it is entitledto under thesettlement agreementin the abovecase... .The firstrequest for informationof the scope referredto in Kilroy's June19 letter tothe RegionalDirectorthatwas madedirectly to the Union was in Kilroy'sletter of July 6 to Cutler, which, afterreferringto sever-al items of business,concluded:Finally, we are again renewing our request to in-spect hiring hall records at Jeffersonville, Paducah,New Orleans and St. Louis, including,but not limit-ed to, all registration cards, daily activity sheets, joborders, clinic cards, job calls, and SIU headquarters'computer print-outs listing registrants at all loca-tions.Please advise when we may see these recordsto verify that Port Agents are complying with theshipping rules.Cutler's July 15 reply to Kilroy's aboveletter, in rele-vant part, was:Yourletter indicates that you are"renewing"your request; however, your previous requests ofApril7 and 24, 1981 were limited to the "Daily Ac-tivityReport" of the Jeffersonville hiring hall andinformation as to specific employees who wereshipped to your Company from the Jeffersonvillehiring hall.You request a broad range of information fromfour hiring halls without limit as to time.Your re-questwould include information about personsshipped to Companies other than yours.The unitfor collective bargaining includes, of course, em-ployees ofonly ACLsubsidiaries and not of otherCompanies.As we had stated in the past, you have AMERICAN COMMERCIAL LINESno liability for the method that those persons areshipped and information regarding them cannot berelevant or necessary to your Companies in fulfill-ing their collective bargaining functions,nor can itbe necessary and relevant to verify that the Union'sport agents are complying with the Shipping Ruleswhen employees are shipped to your Company.Itwas our understanding,when the SettlementAgreement in Case 9-CB-4736 was entered into,that you would be entitled only to that informationwhich would verify that employees shipped to yourcompanies were shipped according to the ShippingRules and the law. The Union has remained willingto allow inspection of records which would reflectthat the hiring halls were operated properly withrespect to Inland Tugs Co. and any other ACBL af-filiates.The Settlement Agreement certainly doesnot contemplate a "fishing expedition"at the whimof the Company, but instead,contemplates the pro-vision of information which is relevant and neces-sary so that the Company may carry out its collec-tive bargaining function.Cutler concluded his letter essentially by repeating theabove-quoted paragraph in his letter to Compliance Su-pervisorMolony to the effect that the settlement agree-ment distinguished between furnishing information neces-sary to the Companies for contract negotiations and in-formation necessary for the bargaining process;that theCompanies were not then engaged in contract negotia-tions;and that the Companies'conduct, illustrated by thevarious refusal-to-bargain complaints issued against themby the Regional Director,preclude meaningful contractnegotiations.By the precise language of the settlementagreement,the Union had agreed to furnish informationnecessary for contract negotiations.Cutler reiterated thatthe Union would,upon proper request and appointment,make available for inspection information necessary todetermine whether the hiring halls were operated prop-erly on a day when Kilroy'sCompanies sought employ-ees therefrom. He again denied that Kilroy's Companieswere entitled to information as to days on which ACBLand ITC did not seek employees from the hiring halls,nor concerning individuals who were shipped to othercompanies under contract to use SIU's hiring halls.Kilroy explained the Companies'need for the variousrequested hiring hall documents in a July 17 letter toCompliance Supervisor Molony, to which he attachedCutler's above-described letter of July 15, a presettle-ment January 1981 exchange of correspondence betweenhimself and Worley reflecting company difficulties withthe hiring hall, and blank copies of various forms usedby SIU in operating its referral system.Kilroy's descrip-tion of the various requested hiring hall documents andhis reasons for wanting to see them,as set forth in hisJuly 17 letter,were as follows:Daily Activity Report[T]his document lists by day those individualsregistered at SIU hiring halls. These documents aresubmitted to SIU headquarters and are the source651documents for the computer print-out showing reg-istrants at all ports .. .Under the Shipping Rules, an individual, whenregistering,isgiven a seniority rating depending onwork experience and/or. . .a preference based onunion membership or attendance at an SIU school.This registration under the rules. . .isgood for aperiod of 90 days,providedit is validated monthlyby the SIU port agent.Only those individuals withvalidated shipping cards are eligible to be shipped.Only by viewing the daily activity reports for theprevious 90 days, on any particular day, can we de-termine if an individual was properly shipped andwhether or not his registration card was validated.This report also shows what jobs were ordered,by what employer and who was shipped and onwhat basis.Only by viewing the reports for the pre-vious 90 days can we determine whether BobbyRose was properly registered and shipped on April4,1981 from the Jeffersonville hall to the M/VSonnyIvey.If you will note the above mentionedcomputer printout does not list Bobby Rose.Registration Cards[T]hese cards. . .are sequentially numbered andthis number shows up on the daily activity sheet.This is a duplicate ticket document-one half re-tained by the hall,the other half given to the regis-trant.Only by viewing these cards in sequence canwe verify that all registrants were placed on thedaily activity sheet and properly registered,there-fore being able to verify if Rose was properly regis-tered and shipped,as claimed by the SIU.Clinic CardsIndividuals have been shipped from Paducah andJeffersonville without valid clinic cards to our ves-sels.The rules state no one shall be registered orshippedwithout this card.Although the rule hasonly recently been enforced at Jeffersonville, weare entitled to verify with the individual employeeand the daily activity report whether or not the em-ployee possesses this card and is physically fit.Without this card the registration is not valid.Job Orders/Job CallsUnder the rules job calls are to be at 10:00 a.m.,11:00 a.m. and 3:00 p.m. Job orders show when thejob was received,by whom taken and at what time.Job calls show when the job was announced and bywhom claimed on what seniority or preference.These will verify proper posting and claiming ofjobs by identifying the registrants claiming the joband verification of the registration on the daily ac-tivity reports and registration cards.On the Beach ReportThis is the computer print-out sent from SIUheadquarters to hiring halls. This will verify wheth-er a discrepancy exists between registration records 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the hiring halls and information turned into head-quarters.The SIUhas taken the position. . . thatotherlists of registrants exist and this must be estab-lishedand verifiedas no other lists are provided forunder the shipping rules.In his aboveJuly 17letter toMolony, Kilroy againfirmly restatedhisviewthatSIU was not going tocomplywith the settlement agreement and stronglypressed the RegionalOffice toset aside the settlementagreement and reissue complaint.84On August 25, 1981, Kilroy wrote toWorley advisingthathe personallywouldvisit SIU'sJeffersonville officeon Thursday, August 27,1981, at 10 a.m. "for the pur-pose of inspecting all hiring hall records maintained atthe hiring hall, including,but not limitedto, the DailyActivityReports, registration cards, cliniccards, jobcalls, job orders,and any print-outs generated by theSIU headquartersoffice . . . called Onthe Beach Re-ports."Enclosed with Kilroy's lettertoWorley was an-otherletter of that datefrom Kilroyto Richard Osborne,management trusteefor thehiring hall trust fund, con-firming a phone conversationwithhim that the Compa-nies would be granted access to the records requested.Shortly aftersending his above letterof August 25,Kilroy, during a telephone conversationwith Worley, re-peated his desire to visit the hall afterLaborDay to seethe records after LaborDay. He toldWorley that hewas still interested in all previously described records re-lating to the registration and shipping of individuals andin thedaily activityreports forthe 90 days prior to theshipmentof Van Winkleand Rose.AlthoughWorleyagreed to arrangefor Kilroyto come to the hiring halland promisedto report backto him with the details,Kilroywas not called but, instead,receivedfrom Worleythe following telegram,dated September 3:At thepresent time, we will not furnish you theinformationwhichyou requested in your letter ofAugust 25. Therefore,I am canceling your appoint-ment to inspect hiring hall records on September 4.Please direct any future requests for information orinspectionof recordsat hiring halls to me (or) toIrwin Cutler.Kilroy also did not receive an answer to his August 28letter toDavid Heindel, SIU patrolman in New Orle-ans.85In that letter, Kilroy had asked to be advised whya certain employee, discharged after being referred fromthe hiring hall, had been referred where the original jobrequest had not been processed via the Shipping Rules-specified job call procedure.Kilroy also requested acopy of the inland daily activity report for August 27,1981, in connection with the referral of another employ-ee who had been accepted by the Companies as it wasthe Employers' understanding that employee had Class"B" (lower) seniority and had been registered at the hall84 No such explication of the Companies'need to view the hiring hallrecords as was presented to the Regional Office in Kilroy's above July 17letterwas given to the Union.85 As noted above,the duties of an SIU partolman are analogous tothose of the business agent of a local uniononly the day beforehe was shipped.The employee's reg-istration card also was requested as was permission forcrew dispatcher Venegas, onbehalf of theCompanies inNew Orleans,to inspect the inlanddaily activityreportsfor the preceding90 days.In his letter, Kilroy explainedthat the request was being made to ensure that agents ofSIU are fullycompliant with the Shipping Rules.The last item in this series was a letter,dated February8, 1982, to the RegionalOffice, in which Cutler, at theRegion's request,stated,inwriting,the terms underwhich SIU would bewilling to settleCase 9-CB-4736.Cutlerpresented the Union's position as follows:The Unionisnot willing to provide to the em-ployer access to all hiring hall records at the portsfrom whichthe employer has normally secured re-ferrals.The Unionisnot willing to grant the em-ployer access to any records except those pertainingto the referral of employees to Inland Tugs Compa-ny or otheraffiliatesofAmerican CommercialBarge LinesCompany. The Unionisready andwilling to provide information to the employerwhich willdemonstratethat thehiring hall is oper-ated lawfully at all times when the hiring hall shipsemployees to the employer,but the Union will notpermit the employer to examine hiring hall recordsrelative to the shipping of employees to other com-panies.At no timedid SIUpermit Companies' representativesto examine any records or documents described in Kil-roy's testimony.The Unioncalled no witnesses to testify.2.Discussion and conclusionsHospital Employees(SinaiHospital),86AdministrativeLaw Judge Silberman noted that:Among the obligations imposed upon a labor or-ganization by Section 8(b)(3) and(d) is to give theemployer whose employees it represents all infor-mation which it possesses,requested by the employ-er, that is relevant and reasonably necessary inorder for the employer to discharge his collectivebargaining functions,which includes information re-lating to the administration of the collective bar-gaining agreement as well as to its negotiation."This duty on the part of a labor organization to pro-vide information is the reciprocal of a similar obli-gation on the part of the employer."[T]he right tothe information arises out of `need"for it shown bythe circumstances of the particular situation.Whileit is often stated that the information sought must be"relevant," more than abstract relevance is required.The fact that the information will be merely "help-86 248 NLRB 631, 646, enfd. 673 F 2d 1314 (T) (4th Cir 1981) Al-though the Board,in findingthat the Respondent inSinai Hospital,supra,had violated Section 8(b)(3) of the Act by not providing certain request-ed health and welfare fund records, reached a result contrary to that ofthe administrative law judge, the judge's restatementof the basic ruleconcerning a union's bargainingobligation to furnish requested data ashere quoted, is correct AMERICAN COMMERCIAL LINES653ful" is not enough.' 18 The test of relevancy is .. ."the probability that the desired information rele-vant, and that it would be ofuse . . . incarryingout . . . statutory duties and responsibilities." 19" SeeLocal 13, Detroit Newspaper Printing and Graphic Com-municationsUnion, International Printing and Graphic Communica-tionsUnion. AFL-CIO (The Oakland Press Co.),233 NLRs 994(1977) [Enfd 598 F 2d 267 (D.C Cir 1979)]1aTheAmerican Oil Company, a Texas Corporation,164 NLRB29, 33 (1967).19NLRB Y Acme Industrial Co.,385 U.S 432, 437 (1967)The Board further has ruled that an employer contrac-tually bound to a work referral system, whether or notactually engaged in contract negotiations, may properlyrequest hiring hall records as necessary and relevant con-cerning employees available for referral through the hall,although such employees were not referred to or em-ployed by the company seeking the information. 97 TheBoard has held that in order for an employer to formu-latemeaningful proposals during pending or future con-tract negotiations concerning job referrals and employeecompensation, it can be essential that the employer knowhow the union's exclusive referral system operates andthat it have information as to the general availability ofworkers. The Board, in effect, has held in this regardthat aunion'soverall referral practices in the operationof its exclusive hall can have an impact on the quality,effectiveness, and ultimate cost of bargaining unit person-nelwho ultimately are employed by companies obligedto use its referral system.88A Union's duty to respond to a request for necessaryand relevant data is not suspended by the pendency ofcollateral litigation that tests the parties' bargaining obli-gation.89As public rights are at issue under the Act, aUnion's defense of "unclean hands" on the part of theemployer who seeks necessary and relevant data, estopneither a company from filing a charge against a unionthat violates the Act by withholding such information,nor the Board from vindicating such public rights inher-ent in the Act where infringed.90Applying these principles, it is noted that althoughSIU argues that by the terms of the former settlementagreement it is obligated to furnish only information nec-essary and relevant to enable ACBL and its affiliatedcompanies "to perform their collective bargaining func-tion during the course of contract negotiations," whichnegotiations SIU contends have been rendered inoper-ative sinceApril 1980 by the Companies' separatelycharged unlawful conduct, this position is erroneous bothin fact and in law. First, the Union's obligation to furnish97Oakland Press,233 NLRB at 996,AsbestosWorkers Local 80 (WestVirginiaMaster Insulators Assn.),248 NLRB 143, 144 (1980)88 IbidAlso seeElectricalWorkers, Local 1186 (Pacific Electrical),264NLRB 712, 722 (1982), where an employer's rightto inspectthe Union'shiring hall recordsunder an exclusivereferral system to determine com-pliancewith requirements of contract and law wasspecifically recog-nizedThe allegation concerning their nonproductionwas dismissed onother grounds89 St.Elizabeth Community Hospital,237 NLRB 849, 850 (1978);Mont-gomery Ward Co,228 NLRB 1330, 1331 (1977)90 SeeHotel & Restaurant Employees Local 355 (Doral Beach Hotel),245 NLRB 774, 776 (1979), and cases citednecessary and relevant data concerning hiring hall oper-ations does not arise merely from its interpretation of thesettlement agreement but, as noted by Judge Silbermanin the above-quoted passage, from its general bargainingobligation under Section 8(d) of the Act. This duty hasbeen construed to include an obligation to furnish appro-priately requested information, not only during contractnegotiations, as phrased in the first paragraph of the set-tlement agreement notice, which is emphasized by SIU,but also as may be required to enable the Companies toevaluate present referral practices in order to facilitatecontract administration, and to prepare for future negoti-ations.91This responsibility to furnish data for broaderpurposes was specifically recognized in the second para-graph of the settlement agreement notice not emphasizedby the Union, where SIU agreed to not "engage in a re-fusal to furnish American Commercial Barge Lines anditsaffiliatedcompanies such information relevant andnecessary to the bargaining process."Therefore, SIU's position of being obligated to furnishthe Companies with hiring hall information only duringthe course of contract negotiations is contrary to its re-sponsibilities arising both under the Act and the expresslanguage of the settlement to which it had -agreed.It is the Union's consistent, inflexible refusals to fur-nish data that diminish its most telling points: (1) thatwhile the Companies were campaigning to have the set-tlement agreement set aside, they materially expandedtheir demands for information; and (2) that by Kilroy'sJune 19, 1981 letter to the Regional Director, the Com-panies,were furthering their efforts to have the settle-ment agreement vacated by complaining that the Unionhad refused to provide a wider variety of hiring hallrecords than ever had previously been requested of theUnion, including records at three additional hiring halllocations to which no reference had earlier been made.When the Companies first began to request hiring hallinformation on April 7, 1981, all that was sought was theseniority ratings, dates and halls of registration, and thetimes and places of dispatch to their respective vessels oftwo employees-Van Winkle and Rose. This was fol-lowed by the April 24 request to see the daily activityreports at the Jeffersonville hall only. Kilroy's accessclaims culminated in the June 19 demand for the addi-tional documents at the four locations, made to the Re-gionalOffice.The records referred to there by Kilroywere not directly requested of SIU until Kilroy's corre-spondence of July 6.Ido not condone tactics used by the Companies inseeking to have the settlement agreement overturned,which included arguments of noncompliance based onSIU's asserted refusals to provide more records and atmore hiring hall locations than had been previously re-quested; and complaints that SIU representatives werenot available on short notice to keep record inspectionappointments unilaterally made by Kilroy. This was par-ticularly true of the canceled appointment for May 4,when Kilroy knew, or should have known, that Worleywould be scheduled to attend the hearing before Judge91 SeeAsbestosWorkers Local80 (West Virginia),supra at 144 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohnston.There certainly was no substance to Kilroy'sassertion in hisMay 4 letter to the Regional Directorthat the Companies should be entitled to examine recordsduring the involuntary absence of union representatives.However,the above points are not controlling as theydo not affect the basic difficulty; SIU's consistent refusalsbefore and since the settlement agreement to grant theCompanies more than unlawfully limited access to hiringhall records.Whether the Union was being asked to pro-vide simple data concerning one hiring hall, as in April1981,ormore comprehensive information concerningfour halls as in July of that year,SIU's position wasalways the same.In Cutler's letter of February 8, 1982,to the Regional Office,he reiterated SIU's refusal to pro-vide the Companies with"access to any records exceptthose pertaining to the referral of employees to InlandTugs Company or other affiliates of American Commer-cial Barge Lines Company. . .at times when the hiringhall ships employees to the employer,but the Union willnot permit the employer to examine hiring hall recordsrelative to the shipping of employees to other compa-nies."The Union's offer, as stated,ismuch too narrowto fulfill itsbargaining obligation in this regard. More-over,while the Union'sposition as to what records itwould providehas remainedfixedand uncompromising,the Companies'access demands, relating to hiring hallrecords are not irrelevant or unnecessary because of theirexpanded scope, or because all had not been requested inthe firstinstance.92Finally, under the above-cited authority,the "cleanhands" doctrine asserted against the Companies by theUnion provides no defense to the Company's accessclaims.Under this defense, the Union argues that as theCompanies had been found by Judge Johnston in collat-eral litigation to have bargained in bad faith in a varietyof ways, including evasion of the hiring halls, the Unionwas under no duty to furnish the requested data. TheUnion,in pressing its own claims against the Companiesis fortunate that its argument in this respect has not beenadopted93 as, in the same decision,Judge Johnston alsoconcluded that SIU had violated Section 8(b)(3) of theAct by refusing to provide other requested records. Thisismentioned only to illustrate that a party's bargainingrights as against its partner rest on law rather than oncomparative virtue.92Food Service Co.,202 NLRB 790, 800,805 (1973),on which SIUrelies,isreadily distinguishable from the present situationThere, al-though the Board recognized that when a request for company records"was made in general terms," the company must make the initial selec-tion of the records to be produced for inspection,the company had ex-pressed flexibility as to what ultimately might be provided.In its letterinviting the union to review certain documents at its premises, the com-pany wrote,"If we have any difference of opinion as to what is or is notrelevant and/or necessary,such matter will be raised at the time and dis-cussed"The company inFood Servicenotified the union that it was notuseful to delineate in advance of such a visit any and all matters whichmay or may not be relevant The Board,in dismissing this refusal-to-bar-gain allegation inFood Service Co,in those circumstances found signifi-cance in the union's failure to accept the company's invitation to visit Inthe present matter, while not less willing to select the limited hiring hallrecords it would show the Companies,SIU, by contrast,never signalledawillingness to compromise or even to discuss modifying its overly re-strictive position99 StElizabethCommunity Hospital,supra,Montgomery Ward & Co,supraFor the above reasons, I conclude that by refusing todisclose,on request, information completely under itscontrol and relevant and necessary to the collective-bar-gaining process,SIU refused to bargain in good faith inviolation of Section 8(b)(3) of the Act.94Cases Between United Industrial Workers of NorthAmerica(UIW) and Louisiana Dock Company, Inc.(LDC), and American Commercial Terminals, Inc.(ACT)E. Union Security,'Dues Deductions-Cases 9-CA-16703 and 9-CA-170531.ACT'sdiscontinuationof UIWdues deductionsand payments-FactsThe GeneralCounsel and Union contend that in con-traventionof theunion-security clause of the collective-bargaining agreement then in effect and unrevoked dues-checkoffauthorizations,ACT unilaterallydiscontinuedthe deduction of dues fromthe pay ofemployees JohnDoss and Joe Knight following their return to work atACT's Louisville,Kentucky facility after a strike, andstopped paying dues on theirbehalf to UIW.ACT contendsthat the return of these two men asnew employeeseffectivelynullified their earliercheckoffauthorizations and that, in any event,the discontinuationof dues withholding was consistentwiththese employ-ees'wishes.The collective-bargaining agreement95between LDCand UIW, whichcovered,among otherlocations, LDC'sfacilityatCairo,Illinois,andACT'sLouisville,Ken-tuckyfacility,providedat article I, section 6:The Companyagrees that as a condition of em-ployment all present employees shall become mem-bers of the Unionwithinthirty-one (31)days afterthe executionof thisAgreementor thirty-one (31)daysafter hire,whicheveris later, and all new em-ployees hired subsequent to the execution of thisagreement shall become members of the unionwithinthirty-one (31)days after hire, and shallremain membersof the Union while employed bythe Company during the life of thisAgreement. TheCompany is not obligated to take steps to enforcethis provision unless due notice is received from theUnionto the effect that an employee is not in com-pliance therewith... .Consistent with articleIV, section1,of the contract,which providesa formatfor dues-checkoffauthoriza-tions, employees sign the following:94 Having found that the requested information the Union has refusedto provide as demanded in the Company's July 6, 1981 letter,is relevantto the collective-bargaining process, I further conclude that the Unionbreached the specific terms of the settlement agreement,that the Region-alDirector's order, dated February 24, 1982,setting aside the settlementagreement was warranted,and that the Union,since September 22, 1980,has failed to bargain in good faith in this respect SeeInterstatePaperSupply Co.251 NLRB 1423, 1424-1425 fn9 (1980)Also seeGlobe GearCa v. NLRB,451 F 2d 1348(6th Cir 1971)95 Thiscontract, since expired and not replaced,was effective fromAugust19, 1976,through August 19, 1981. AMERICAN COMMERCIAL LINESCHECK-OFF AUTHORIZATIONUNITED INDUSTRIAL WORKERS OFNORTH AMERICAIherebyassign tothe UNITED INDUSTRIALWORKERS OF NORTH AMERICA OF THESEAFARERS' INTERNATIONAL UNION OFNORTHAMERICA-ATLANTIC,GULF,LAKES AND INLAND WATERS DISTRICT,and direct my Employer to deduct out of anywages earned and to be earned by me during thisand each Quarter hereafter, my regular membershipdues in suchamountas the Secretary-Treasurer ofsaidUnion shall from time to time certify as thecurrentregularperiod membership dues orassess-ments.Said dues are to be deducted at the monthlypro-rata rate on the first pay day of each month.This assignment and authorization shall be irrevo-cable for a period of one (1) year from the datehereof, or until theterminationdate of the currentcollectivebargaining agreementbetween the Unionand the Employer, whichever is the shorter period,and shall be automatically irrevocably renewed forlike periodsunless,withinthirty (30) days before theend of my renewal period, I submita writtenrevoca-tionsigned by myself and sent by registered mail,return receipt requested, to the Employer and theUnion.This instrument authorizes you to deduct fromthe first pay I receive immediately after the thirty-first (31st) day of my employmentan amount equalto the currentinitiationfees of the Union, whichamount shall be certified by the Secretary-Treasurerof said Union, and hold this sum along with mymonthly dues andany assessmentsthatmay havebeen deducted in trust,and remit them to the Unionon or before the twentieth (10th) day of each and everymonth.This authorization shall be effective on the thirty-second (32nd) day of my employment.Date of Hire:Company:S.S.No.:Hm. Phone:Name: (Print)Address:Signature:Date[Emphasis added.]Article III of the contract, entitled "Grievance Proce-dure," provides that there shall be no strike, lockout, orwork stoppage without prior use of the contractualgrievance-arbitration procedure.The grievance proce-dure, which calls for strictly specified time limits for pro-ceeding and answering at each level, goes through twosteps before culminating in arbitration at the third step.As noted, the complaint allegation in Case 9-CA-16703 is that, contrary to the above contractual provi-sions for union security and union dues-checkoffs, since655October 6, 1980, ACT96 unilaterally stopped deductingdues from the wages of bargaining unit employees JohnDoss and Joe Knight and no longer paid over dues ontheir behalf to UIW. Both Doss and Knight had previ-ously executed dues-deduction authorizations. Also ex-plored in the record, although notallegedas violative inthis complaint, was ACT's assertedconcurrent failure todeduct andremitthe dues of two other unit employees,Louis Tindaland Billy James,although both also had au-thorized same.The parties stipulated that Doss was hired into the bar-gaining unitatLouisville by ACT on October 16, 1978,where he continued to he employed until July 14, 1980,when he joined other employees in a strike.97Doss was rehired by ACT as a new employee on Oc-tober 6, 1980.98 Doss continuedto work in thebargain-ing unitafter his return until April 15, 1981, when hewas promoted to foreman. As such he became a supervi-sor withinthe meaningof Section 2(11) of the Act.99Joe Knight worked in thebargaining unitfrom April29, 1980, to July 14, 1980, when he, too, joined thestrike. Like Doss, Knight returnedas a newemployee onOctober 6, 1980, having receivedthe sameSeptember 19letter from OperationsManagerGray.He was still em-ployed in thebargaining unitat the time of the hearing.Tindaland James commencedworkin bargaining unitpositions onMarch 12 and April 2, 1979, respectively,and both continued until July 14, 1980, when they joinedthe strike. Both were rehiredas newemployees on April6, 1981, each having received the September 19 termina-tion letter from Gray. Tindal continued to work withinthe bargainingunit untildischarged on April 27, 1981,less thana month after his return.James still was em-ployed at the time of the hearing.Earlier, within 32 days of their dates of initial employ-ment,each of these four men executed the above-de-scribed dues-checkoff authorizations on behalf of UIW.These authorizations were signed on the following dates:Doss-October 17, 1978;Knight-May 30, 1980;Tindal-March 12, 1979; and James-April 2, 1979. It isstipulated that from the times thesemen signedtheir re-spective checkoff authorizations until July 15, 1980,98 The partiesagree that since January1, 1979, ACT hasbeen the suc-cessor toLDC at the Louisville facilityand is boundby the above col-lective-bargaining agreementAlso see Judge Linton's decisioninLouisi-ana Dock Co.,supra,297 NLRB No 65, JDslip op at 3(Dec 15, 1989)97 Thestrike,which continuedfrom July 15to September 15, 1980,also was participatedin byKnight,James,and Tindal. At the Companies'motion, I above struckalldescriptivereferences in the Union's brief tothis strike as an unfair labor practice strike and to those who participatedtherein as unfair labor practice strikers as the status of the strike had notbeen alleged or litigated98 Doss, Knight,Tindal,James, and all other unit employeeswho thenwere participating in the strike,received thefollowing letter,dated Sep-tember 19, 1980, from DallasGray,operations manager ofthe LouisvillefacilityDue to the fact that the Seafarers'InternationalUnion failed toengage in picketing at our facilityfrom on oraboutAugust 11, 1980,through September 1, 1980, and inview of thefact thatyou did notreport towork during this periodwe concluded that you had volun-tarily terminated your employment.If you are interested in applyingfor work asa new employee,pleaseadvise us and we will process your application99 Certainconduct by Doss while a supervisoris also in issue in thisproceeding and will be discussed, infra 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhen they joined the UIW-called strike, ACT checkedoff and paid over their union dues, as authorized. How-ever, no dues were checked off or remitted to UIW con-cerning these men from July 14, 1980,toAugust 19,1981, the contact expiration date.Pursuant to an informal settlement agreement ap-proved by the Regional Director for Region 9 on No-vember 9, 1981, in which ACT and UIW joined, theoriginal seniority dates of all of these employees were re-stored. Accordingly, although they had returned to workas new employees after the strike with seniority onlyfrom their dates of return,under the settlement their se-niority reverted back to their dates of initial hire.Knight, James and Doss were called as witnesses byRespondentACT asto the status of their checkoff au-thorizations following their poststrike employment.100Knight related that after his return to ACT on Octo-ber 6,1980, he noticed that dues were no longer beingwithheld. About 2 to 3 weeeks later, he asked OperationsManager Gray if he was to sign something to pay hisdues again.Gray asked if hewanted to sign for uniondues at that time.When Knight said that he did not,Gray told him that was his decision. According toKnight,Gray had not said anything as to why it wouldhave been necessary for Knight to have signed a newcheckoff authorization in order to have dues with-held. 10 1Doss testified that on receiving his firstweekly pay-check following his October 6, 1980 return, he too, ob-served that union dues had not been withheld.Doss thentoldGray that he did not want union dues deductedfrom his wages.Doss did not recall any reply fromGray.Although James notice that no dues were deductedfrom his first paycheck, received in mid-April 1981 afterhisApril 6 return,neither he nor any member of man-agement mentioned the matter.102The dues of these men have not been withheld or paidover to the Union at any time since their poststrikereturn.MichaelG.Worley'03 testified that in 1980-1981,while SIU port agent in nearly Jeffersonville, Indiana, healso represented UIW employeesatACT'sLouisville fa-cility, and administered the collective-bargaining agree-ment at that location.In hisUIW capacity, Worley became involved in thedues controversy concerning Doss and Knight in Louis-ville inMarch 1981, when he learned,while checkingwith the UIW's secretary-treasurer's office in Brooklyn,New York,that their dues, and,as will be discussed thedues of other employees, had not been paid to the Unionby ACT. On March 10, 1981, Worley sent the followingletter to Operations Manager Gray:100 Tindal, terminated by the Respondent on April 27,1981, did nottestify101 Gray did not testify.102 At the time of the hearing, both Knight and James, who, original-ly,were employed as laborers,were classified as first class mechanics,positions reached after the strikeDoss, as noted,has been a supervisorsince April 15, 1981103Worley,SIU port agent at Wilmington, California,at the time ofthe hearing, has held a variety of such positions with that union sincemid-1973Our records reflect that your employees Mr.John Doss and Mr. Joe Knight have executed DuesCheck-offAuthorization lettersdirectingyourCompany to deduct and remit to this Union pay-ments for Union dues.Our records also reflect that no payments havebeen received in behalf of Mr. Doss or Mr. Knight.Be advised that the Union demands payment byMarch 20, 1981.Worley received no reply this letter.2.Discussion and findingsIt is settled that an employer's refusal to honor dues-deduction cards submitted by the union during the termof collective-bargaining agreementproviding for unionsecurity and dues checkoff is violative of Section8(a)(1)and (5) of the Act. 104 Where the checkoff clause of thecontract requires that notice of withdrawal of the dues-deduction authorization be given in writing to both theemployer and union before such revocation is effective,such a provision may be enforced so that where the em-ployer, without notifying the union,honors and treats aseffective, checkoff revocations not served on the union,the employer unilaterally changes the terms of the con-tract at midterm in violation of Section 8(a)(1) and (5) ofthe Act' 105In the present matter,ACT terminatedDoss andKnight in September 1980 while they were participatingin a UIW-sponsored strike at the Louisville facility andrehired them as new employees as of October 6, 1980,with seniority as of that rehire date.Since their return,contrary to the checkoff authorizations they signed earlyin their initial employment withACT, nodues have beendeducted from their pay and remitted to UIW. Until July14, 1980, when Doss and Knight joined the strike, ACThad honored their checkoff authorizations by deductingand remitting to the Union the appropriate dues. In No-vember 1981,pursuant to an informal settlement agree-ment approvedby theRegional Director for Region 9,inwhich ACTand UIW had joined, their original se-niority dates were restored,as was the original senioritydate of James.James also had joined the strike but hadnot returned as a new employee until April 1981.106A necessary effect of restoring their original senioritydates to Doss and Knight by the time of this proceedingwas to end ACT's claim that they were new employeessince October 6 and, therefore,were required to executenew dues-deduction authorizations.While I do not adoptUIW's argument that there had been no interruption inthe employment relationship based on the unsupportedcontention that they were reinstated unfair labor practicestrikers,I do find,however, from the parties' agreementthat in restoring original seniority to these employees,they inherently concurred that there had been no func-tional break in the employment relationship.According-104 ColsonEquipment. Inc,257 NLRB 78, 79 (1981)105Rock-TennCo,238 NLRB 403, 408 (1978).106 Tindal,whose situation had been similar to James,was dischargeda few weeks after his return as a new employee and was not an immedi-ate beneficiary of the settlement AMERICAN COMMERCIAL LINESly,allemployment rights and obligations of these em-ployees, including those arising under the collective-bar-gaining agreement,related back to their dates of originalhireand their original dues-deduction authorizationswere automatically revalidated. To reach a different con-clusion would be so diminish the effect of the settlementagreement by selectively reducing the significance of re-storing seniority, a principal term. Therefore, it is con-cluded that he original dues-checkoff authorization exe-cuted by Doss and Knight were validly reactivated bythe settlement agreement,and that those authorizationscontinued in effect until the expiration date of the con-tract or, in Doss' case,until he became a supervisor. Nonew checkoff authorizations were required.107Ialso find no merit to ACT's contention that thisclaim for the dues of Doss and Knight is barred by Sec-tion10(b) of the Act, which prohibitsthe issuance ofcomplaint upon any unfair labor practice charge occur-ring more than 6 months before the filing of the chargewith the Board and service of a copy of the charge uponthe person against whom such charge is made.In thisregard, ACT argues from the 6-month limitation periodthat as no dues had been withheld from the wages ofDoss and Knight and remitted to UIW since October 6,1980, a charge complaining of the failure to have done somust have been filed and served on it no later than April6, 1981.108The above-noted stipulation that dues were not de-ducted or remitted, however, does not address when theUnion could have become aware of such nonpayment,which is when the limitations period starts to run. Dossand Knight, although unsure of dates, testified, in effect,that they learned dues were not being withheld onFriday, October 10, when they received their first pay-checks after returning to work. Their observation that nodues deduction had been made, of course, was not imput-able to the Union. The checkoff authorizations signed byDoss,Knight, James, and Tindal provide, in relevantpart, that dues were "to be deducted at the monthly pro-rata rate on the first pay day of each month," and to beremitted "to the Union on or before the twentieth (20th)day of each and every month." ACT, noting this, arguesthat, even if the charge had been filed on April 20, it stillwould be untimely as not served on the Company untilApril 22, 1981, 2 days after the end of the limitationperiod.I disagree. The duty to establish as part of its 10(b) de-fense just when UIW had, or should have had, knowl-edge that dues deliberately no longer would be deductedand remitted, so as to start the running of the 6-month107 IndustrialTowel & Uniform Service Co.,195 NLRB1121 (1972), andRailway Clerks (Yellow Cab),205 NLRB 890,892, enfd 498F.2d 1105(5thCir 1974), are cited by ACT for theproposition that former em-ployees such as Doss and Knight,when rehired as new employees, maybe required to sign newcheckoffauthorizationsas their previously exe-cuted authorizations ended with the original employment relationship andwere not revived by return as new employees.Thesecases are inaoppo-site as in those matters there had been no agreementto restorethe affect-ed employees'original senioritySimply put,ACT cannotagree to re-store the seniorityof Doss andKnight while,at the same time, continueto treat them like new employees.108 The relevant changewas filed on April 16,1981, and a copyserved on ACT on April 22657limitations period,restswith ACT asthe proponent ofthis defense. Here, contrary toGeneral Marine Transpor-tationCorp. v.NLRB,I09on which ACT stronglyrelies,theCompany gave no notice of repudiation to theUnionI I o andso there was no way for this Union toknow immediately whether the nonpayment of dues rep-resented a willful act or mere delinquency. Absent af-firmative repudiation, the Union was entitled to a reason-able period in which to make this determination beforeknowledge could be inferred that ACT deliberately wasnot going to collect and pay over the dues. While such areasonable period, of course, would be much briefer thanto the following March when Worley finally requestedpayment in writing, it does not necessarily start themoment payment is not received. A different findingwould require the parties, at their peril, to file unfairlabor practice charges at the first discrepancy.I I IIfurther find that the 10(b) limitationsperiodwastolled by the pendency of the charge concerning thestatus of Doss and Knight as new employees, which, fi-nally,was resolved in favor of restoring their seniority.Until their status was settled, as was done in that pro-ceeding,the efficacy of their checkoffauthorizations,which ACTconsidered invalid,could not be determined.Finally, even if it were concluded that claims for Oc-tober 1980 dues from Doss and Knight were initiallytime-barred by a strict application of the 10(b) rule, theviolation continued into the 10(b) period as the refusualsto deduct and remit their dues persisted during the con-secutive succeeding months.' 12It is clear underRock-Tenn,supra, that the oral state-mentsby Doss and Knight to ACT's Louisville Oper-ationsManager Gray in October 1980 that they did notwant checkoff resumed were insufficient to serve as ef-fective authorization revocations where the contract andthe authorizations provided that such revocations mustbe in writing and served by registered mail on both ACTand UIW. Accordingly, ACT violated the Act by unilat-erally honoring and effectuating these oral revocation re-quests.For the abovereasons, itis concluded that ACT vio-lated Section 8(a)(5) and (1) of the Act by unilaterallydiscontinuing dues deductions from the wages of Dossand Knight and payments of same to UIW,113 after they109 619 F 2d180 (2d Cir 1980),denying enf238 NLRB 1372. TheBoard has not indicated that it has abandoned the position it took in Gen-eralMarine Transportation,supra110 InGeneralMarine Transportation,supra,unlike the present case,the respondent sent the union correspondence announcing its intentionnot to bargain.111Farmingdale IronWorks,249 NLRB 98fn 3, 106(1980), enfd 661F 2d 910 (2d Cir 1981)'12Campo Slack,266 NLRB 492 (1983)11" Although the recordcontains considerable evidence concerningACT's similarunilateral cessationof duesdeductions and payments toUIW re Jamesand Tindal,such conduct was not alleged as unlawful andthe General Counsel makes no claim thatACT had violated the Act con-cerning themAccordingly,no findingof violation ismade with respectto these two menU!W did notdemand the discharge of Jamesand Tindal, nor of Dossand Knight,for nonpayment of dues under the contractual union-securityclause as was the case with14 otheremployees,to beconsidered belowinCase 9-CA-17053-1-2-3 A principle purposefor the evidence ad-Continued 658DECISIONSOF THE NATIONALLABOR RELATIONS BOARDreturned in October 1980, contrary to the collective-bar-gaining agreementthen in effect, and duringits term.114F. Failure to Discharge for Nonpayment of UnionDues-Case 9-CA-170531.The factsThe General Counsel and UIW contend that ACT re-pudiated the above-quoted union-security clause by un-lawfully refusing to comply with UIW's demand that thefollowing 14 Louisville employees, hired on the datesshown next to their names,be terminated for nonpay-ment11s of union dues: I16Ronald TomesApril 21, 1981Jack VoylesApril 8, 1981Billy RiceApril 8, 1981Jim WilliamsAugust 4, 1980Mark FerreeFebruary 1, 1981Ron HouseAugust 26,1981Tony ArnoldAugust 11,1980Rick JenningsAugust 12,1980TerryWilliamsAugust 21,1980Mike RitchieFebruary 12, 1981William DuvallNovember 19, 1980Kevin Bennett' 16May 1, 1981Kevin McCoyMay 6, 1981Joseph MayMay 7, 1981On March 10, 1981, in addition to the aforementionedletter that port agentWorley senttoACT'sLouisvilleOperations Manager Gray demanding dues payments onbehalf of Doss and Knight, he also sent separate identicalletters to 7 of the above-listed 14 employees-Terry Wil-liams, Jennings,Arnold,Duvall,Ritchie, JimWilliams,and Ferree-advising the recipients that the initiation feeand monthly union dues were $75 and $8, respectively,and that payment of the initiation fee and dues,both cur-rently and past due, was being requested as each of theseemployees had failed to meet his monetary obligations tothe Union.These recipients were given the opportunityto pay their initiation fees in three $25 installments be-tween March 20 and April 3, 1981, but were advised thatpayment of the full amount of dues owed,which hadduced concerning James andTindal,as wellasDossand Knight,appearsto relate toACT's contentionin that other matter thatUIW's demandsfor discharge were made disc riminatorily as the four named employeeshad participated in the Union's 1980 strike whilethe 14 whosedischargeswere demanded had not714 ACT's defense that the issue concerning the unpaiddues of Dossand Knight be submitted to arbitrationunderCollyer InsulatedWire,192NLRB 837 (1971). as reaffirmed byUnitedTechnologies,supra,andOlinCorp,supra,iswithout merit as the point at issue does not involve themeaning and applicationof the collective-bargaining agreement, but thesignificanceof the provisionof a Board settlement agreement calling forrestoration of original seniority to certainemployeesThis matter,rootedin statutoryobligation,cannot be resolved under the contratucal griev-ance-arbitrationmachinerySeeEdward J. White. Inc,237 NLRB 1020,1026 (1978).11 r,Theparties stipulated that although all the 14 names individualswere hiredinto bargaining unit positions,at no time during their employ-ment with ACT did theyexecute dues-checkoff authorizationsor other-wise tender union dues to UIW.I16Of thenamed employees,only Bennett was later terminated, onSeptember 14, 1981, because of absenteeism and tardiness,reasons unre-lated to UIW's demandbeen accruing monthly since their respective 31st days ofemployment, must be made at UIW's Jeffersonville, Indi-ana office no later than March 27, 1981.On March 21, 1981, a copy of this same letter was sentto employee Ron House.Worley sent a series of identical followup letters to thefirst seven addresses, from Terry Williams to Ferree, in-clusive, on March 28. In thismailing,Worley attachedcopies of his original letters and of the master collective-bargaining agreement.Citing article 2, section 6, of thecontract,Worley reminded his readers that they werenot in compliance with the union-security clause becauseof their failure to pay the required union initiation feeand dues. Worley gave notice that if payment was notreceived by April 3, 1981, the Union would request theirdismissal.No moneys were received.On May 28, 1981, Worley personally hand deliveredto the seven recipients of his March 10 correspondence,his new written reminder that they had not paid theirdues and initiation fees under the contractual union-secu-rity clause, as previously requested. The employees againwere advised of the amounts of the initiation fee andmonthly dues, but were informed that they couldachieve compliance by paying the sum of $99, coveringthe $75 initiation fee and $8 dues for the months ofMarch, April, and May 1981.11'This letter specified that if payment was not receivedby June 5, 1981, the Union would demand that the Com-pany discharge them for failure to comply with theunion-security clause.Also on May 28, Worley hand delivered' 18 to morerecentlyhiredLouisville employeesTomes,Voyles,Rice,House, Bennett, McCoy, and May, a second uni-form letter of that' date. This letter notified them of theirobligation to pay initiation fees and dues to the Union intheabove-describedamounts under the contractualunion-security clause, which there was quotedin its en-tirety.These employees were advised that unless $83,representing the initiation fee and I months' dues, werereceived by June 15, 1981, UIW would enforce theunion-security clause of the contract and demand theirdischarge.Worley's letters of May 28 were unanswered as washis earlier similar correspondence. After checking withthe union secretary-treasurer's office to learn whetherdues had been paid by any of the individuals, or byACT, Worley wrote to Operations Manager Gray onJune 12, 1981, advising that 11 of the named 14 employ-ees had failed to become members of UIW within 31days of their dates of hire, and, although notified in writ-ing of their union-security clause obligations and givenan opportunity to comply, they had failed to do so.Therefore,UIW demanded the discharges of Tomes,Voyles, Rice, Jim Williams, Ferree, House, Arnold, Jen-nings, Terry Williams, Ritchies, and Duvall.117Worley'sMay 28 demand for only 3 months' dues represented for-ebearance in terms of what had been originally demanded and what wasdue under the union-security clause from mostof those employeesIleWorley testifiedthat his efforts to hand deliver the May 28 letterswere facilitatedby Lewis Tindal, who hadserved asshopsteward in1980, and who,unlikeWorley,personally knew some of the men AMERICAN COMMERCIAL LINESOn June 23, in a like letter to Gray, Worley, for thesame stated reasons, requested the immediate dischargeof the three remaining employees to whom he had writ-ten earlier,Bennett,McCoy, and May. Worley never re-ceived responses to his June 12 and 23 letters toGray.Worley testified that as SIU port agent,he is not anofficer of UIW and only occasionally represented thatUnion.He related that he first had learnedthatACTwas not deducting and remitting dues, including those ofDoss and Knight,when,in the context of UIW's trou-bled relationshipwith ACT,he checked with the union'ssecretary-treasurer on March 1,1981, to ascertain gener-allywhether dues were being withheldatACT'sLouis-ville terminal.Before the start of the July-September 1980 strike atACT's Louisville facility, that Company had followed apractice of providing UIW with copies of new checkoffauthorizations from recently hired employees.This prac-tice ended with the start of the strike and did not resumeafter the strike was over. It is stipulated that the Compa-ny also had regularly supplied UIW with computerprintouts showing the amounts deducted from the pay ofeach employee and each employee's date of hire.Worley conceded that shortly beforemailing his initialcorrespondence in this series,on March 10, he had metin the company cafeteria with several unidentified bar-gaining unit employees who had expressed to him theirdislike for UIW and their disinclination to be members.He had received information during the strike, also fromunidentified sources, thatACT had hiredemployees whowere working at the facility while the picketing wasgoing on.Some of these newly hired employees wereamong the 14 employees whose discharges later were de-manded by Worley because of failure to pay dues andinitiation fees.AlthoughWorley, as described, had demanded pay-mentby ACT for the dues ofDoss and Knight, at notime had he demanded that they be discharged for non-payment of moneys due under the contractual union-se-curity clause.' 19ACBL Vice President Kilroy testified that after Wor-ley's letters of June 12 and 23 demanding discharge ofthe 14 employees were given to him by Gray,he investi-gated the payroll records of the 16 unit employees, in-cluding those of James and Knight, and found that dueshad not been withheld.However, Kilroy took no actionto comply with UIW's requests for termination,explain-ing that he had not met the Union's demands as it wasasking for the discharge of employees who had not hon-ored its picket line, but not for the termination ofmember employees who had honored the picket line,such as Knight and James.Kilroy also testified that hehad heard from other sources that employees at ACThad run Worley off the Company's premises earlier thatyear.ACT, accordingly, argues that the Union's de-19 As noted,no requests were made by UIW for the discharge ofJames and Tindal, who returnedto ACT's employ on April 6,1981, afterUIW's first collection attempts, on March 10 and 21 As Doss became asupervisor on April 15 and as Tindal was terminated for unrelated rea-sons on April 24,by May 28, James,Knight,and the 14 named employ-ees made up the total of 16 employees in the bargaining unit at Louis-ville.659mands for the termination of the 14 men was not solelyan effort to enforce the contractual union-security clause,but was a calculated attempt to punish those who hadnot supported the strike and who otherwise were averseto becoming UIW members.ACT furthercontends thatalthough some of the 14 employees were hired as long as7 months before March,when Worley began his collec-tion correspondence,he did not begin his campaign tocollect dues until that month because it was then that hemet with the hostile employees. ACT asserts that if theUnion had been motivated solely by the desire to collectback dues and to enforce the contract,discharge ofJames and Knight, also in arrears,would have beensought,aswell.According to ACT,the distinguishingfactor between James and Knight and the 14 otherswhose discharge had been demanded was Worley'sknowledge that James and Knight had supported the1980 strike while some of the others had not, but hadcrossed the picket line.120Worley, in turn,explained that he had not demandedthe discharge of James and Knight because, unlike theothers, they had executed timely dues-checkoff authori-zations, had paid their initiation fees and dues in the past,and as their current dues arrearages since returning toACT's employ had accrued through no fault of theirown. However,he had tried to collect their dues fromtheCompany. As a part-time representative of UIW,Worleyhad not learned that dues were not being with-held at ACT'sLouisville facility until his inquiry ofMarch 1,and, accordingly,had not acted to enforce theunion-security clause until after that date.Accordingly toWorley, thetiming of his efforts to enforce the union-se-curity clause followed his learning of the problem andwas not influenced by the expressed antiunion sentimentsof certain unidentified employees in March.2.Discussion and findingsWhere an employer does not accede to a union's re-quest,made under the union-security provisionof theircollective-bargaining agreement and during the contractterm,that certain employees be discharged for failing topay their appropriate initiation fees and dues,the em-ployerunilaterally modifies the parties'contract in viola-tion of Section 8(a)(5) and(1) of the Act ifthe union,before requesting discharge, had notified the relevantemployees that their jobs were in jeopardy for nonpay-ment of dues and/or initiation fees, had given them op-portunity to cure their delinquencies, and if the dischargerequest is solely to enforce the contractual union-securityclause, rather than to retaliate against the employees forsome other reason.112 1 Laxness by a union in enforcing aunion-security agreement does not preclude the unionfrom thereafter seeking enforcement.122However,i20 Ten ofthe fourteenemployeeswhose terminations were sought inenforcementof theunion-security clause werenot hired until after thestrike had ended121Independent StaveCo, 248 NLRB 219, 220 fns. 4 and 5 (1980),California Blowpipe & Steel Co,218 NLRB 736 (1975)122California Blowpipe & Steel Co,supra at75,Zoe Chemical Co,160NLRB 1001, 1013 (1966),enf denied406 F.2d 574 (2d Cir. 1969) CfSpecial Machine & EngineeringCo, 109 NLRB838, 839-840 (1954) 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabsent unlawful considerations,the failure to treat all de-linquents alike does not per se preclude a union fromlawfully invoking a union-security clause against particu-lar individuals. 12 3Noting that when in the present matter UIW's demandfor the discharge of the 14 employees was made, the col-lective-bargaining agreement was still in efect, that theembodied union-security clause was lawful on its face,that the employees had been given adequate specificnotice of their financial obligations to pay initiation feesand dues,124 that they had been warned that their jobswere in jeopardy if they did not make payment,and thatthey had been given extended opportunities to remit themoneys even in lesser amounts than owed, I find that theCompany was obliged to accede to the Union's demandsfor the termination of these employees.It is not supportiveof ACT's argument concerning re-taliation against nonstrikers that employees suchas TerryWilliams, Jim Williams,Tony Arnoldand Rick Jennings,who had been hired in August 1980, during the strike,who had worked during the strike, and whose dues li-ability had been accruing since the expiration of their 31day union-security clause grace periods on various datesin September 1980, were informed in Worley's May 28,1981 letter that they could become current by payingtheir initiation fee and dues for only the preceding 3months-March through May.In fact,contrary to ACT,the employees who were most kindly treated by UIW inthis connection,both with respect to the amount of debtforgiveness and repeated extensions of time to makegood,were the employees who had been hired duringthe strike and who had crossedUIW'spicket lines.Moreover,as noted,10 of the 14 relevant employeeswere not hired until the strike had ended.Also contrarytoACT,which would connect Wor-ley's initial attempts in March 1981 to collect union feesand dues to his meeting that month with unit employeeshostile to UIW, I find no special significance in Worley'stiming.As a full-time SIU official who represented UIWon a part-time basis,he explained that he did not learn ofthe dues delinquencies until March 1 when he checkedwith the secretary-treasurer's office.This apparently iscorroborated by the fact that he also did not attempt tocollect the dues of Doss and Knight until that month,either, althoughACT seeksto distinguish the treatmentafforded them as strike supporters from that of the otheremployees.Doss and Knight had paid their initiationfees/dues and had supported the strike.Notice of revoca-tionof their checkoff authorizations had never beenserved on the Union as required by the contract and theauthorizations.As inCaliforniaBlowpipe& SteelCo.,125 I find theCompany's failure to communicatetoUIWits reasonsfor not complying with requests that the union-securityclause be enforced indicates that reasons now advanced,are not the real ones.UIW hadnever received an answer123 NorthAmericanRejactortes Co,100 NLRB1151, 1155 (1951).124 The Company does not assert that the fees and dues sought wereexcessive123 218 NLRB at 746to any of its letters to the employees126 or to the Com-pany, and Worley testified without contradiction that hisfirst information as to why the Company had not agreedto his requests for enforcement of the union-securityclause was when he heard Kilroy on the witness standduring this proceeding.As inCaliforniaBlowpipe,theCompany's reasons for not complying with the requestthat the union-security provision be enforced were notprepared or presenting until well after the unfair laborpractice charges had been filed and when ACT was de-fending against the charges.As held byAdministrativeLaw Judge Shapiro in his Board-approved decision inCaliforniaBlowpipe:In such an atmosphere,tainted by a live contro-versy, the statements of Respondent's labor relationsconsultant or its attorney are of no help to me inevaluating the state of mind of [Respondent's presi-dent]Hogan and the basis of Hogan's belief whenhemade the decision not to comply with theUnion's request. I am convinced that if Hogan, ashe testified,was concerned about unequal or unfairtreatment being accorded to the employees. . .thatHogan would have communicated this informationto the Union in order to justify his refusal to dis-charge the employees,as requested by the Union,rather than simply not answer the request.Also, contrarytoACT,127 itwas the Company,having received the Union'sdischarge demand, ratherthan the Union,that had the obligation to investigate anddetermine whether the alleged delinquents were, in fact,members in good standing and would agree to becomemembers of UIW.128ACT madeno such effort.No merit is found to the Company's contention thatunder Section 10(b) of the Act, complaint allegationsconcerning the decision to not terminate the 14 employ-ees are,at least in part, time-barred as UIW knew, orshould have known,that a number of the affected em-ployees had not been paying their dues or initiation feesfor periods in excess of 6 months before June 29, 1981,when the relevant charge was filed and served.128 InTeamsters"General"Local No.200 (State Sand&GravelCo.),130 the Board found that the respondent union hadviolated Section 8(b)(2) ofthe Actby causing the com-pany to discharge one employee and to reduce the se-niority of another its written demand that both employ-ees be terminated under the contractual union-securityclause for nonpayment of dues.The Board there foundthat the case against the union was not time-barred al-though the request for discharge had been mailed outsidethe 10(b) period asboththe request was received by thecompany and the employees disciplined within 6 monthsof the filing of the charge. There, as applicable here, the10(b) period began to run when the request for dischargewas received by the employer. While the Union in the126 ACT receivedconcurrent carbon copiesof all of Worley's lettersto the dues-delinquent employees127 See RespondentCompanies' initial posthearingbrief, p. 37128Independent Stave Co.,248 NLRB at 220129 An amended charge wasfiled andserved onJuly 15.130 155 NLRB 273, 274 (1965) AMERICAN COMMERCIAL LINES661present matter,as arguedby ACT,should have knownthat certain employees had not been paying dues formore than 6 months before it demanded their termina-tion, itwas not until the Union had demanded compli-ance with the enforcement of the contract that it couldknow whether the Company intended to meet its bar-gaining obligation in this area.Accordingly, as theUnion's two unanswered demands for discharge in thepresentmatter and the relevant unfair labor practicecharge were all filed during the month of June 1981,within the 10(b) period,Ifind that the complaint is nottime-barred.Finally, contraryto ACT,deferral of the matter to ar-bitrationunderCollyerInsulatedWire,' 3 tand theBoard'svery recent decisions inUnitedTechnologiesCorp.,132andOlinCorp.,'33would be inappropriate asthe dispute issue involves repudiation of the contractualunion-security clause and,therefore,rejectionof theprinciples of collective bargaining.See the dissentingopinion by former Members Penello and Walther inGen-eral American TransportationCorp.,'34 and quoted withapproval by the Board majority inUnited Technologies,supra.t 35Moreover,the parties have not invoked thegrievance-arbitrationmachinerywhich,by its terms,specifies that grievances initially must be taken up within3 days after occurrence of the subject of the grievance,and which provides a strict timetable by which each ofthe subsequent stages of grievance processing mustoccur.There, in fact,isno showing that any grievanceshad been,or now could be timely filed in this area.As the record as a whole does not establish that theUnion acted toward the employees whose discharge itwas seeking in any way that can be characterized as dis-criminatory,unreasonable or contrary to its obligationsto treat all employees uniformly in enforcing its union-security agreement,and as the Respondent'sother de-fenses herein are not found meritorious,it is concludedthat by not acceding to the Union's timely request to en-force the union-security provisionof the contract, ACTunilaterallymodified the parties'contract at midterm inviolation of Section 8(a)(5) and(1) of the Act. 136G. FailuretoNotify UIW ofJob Openings and to UseUIW'sHiring Hall-Case9-CA-17553-1-2-31.The factsThe General Counsel and UIW contend that LDC atitsCairo,Illinois facility, andACT at itsLouisville, Ken-tucky facility, violated Section 8(a)(1), (3), and (5) of the131 192 NLRB 837, supra132 268 NLRB, 557, supra.133 268 NLRB,573, supra.134 228 NLRB808, 817(1977).195 268 NLRB at 559-560196 Although the terminationof solarge a number of bargaining unitemployees might constitute a hardshipfor ACT-in this case 14 out of atotal of 16 unit employees would have been affected-ACT presented noevidence that this consideration had caused it to not comply with theUnion's requestAs inCalifornia Blowpipe,supra at 753, at no time,eitherto the Union or during the course of this litigation,did ACT indicate thatin refusing to discharge the employees it was motivated,even in part, bythe economic hardship that would result from the discharges. Underthese circumstances,there is no reason to attributetoACT a motive ofeconomic hardship it had not claimed for itselfAct byrepudiating the hiring hall provision of the col-lective-bargaining agreement with UIW in not notifyingUIW whenjob openings arose, andby directlyhiring 15employees,from April 21 to July 29,1981, without usingUIW's exclusive hiring halls. Accordingly, LDC andACT are charged with unlawful unilateral modificationof the terms of the collective-bargaining agreement withUIW, and withdiscriminating against anywork appli-cants then registeredatUIW's hiring halls and availablefor referral to positions filled by the 15 employees hiredin alleged unlawful circumvention of the referral system.The Respondent Companies,although agreeing thatthey have been hiring at Cairo and Louisville withoutnotifying UIW of job vacancies and without using UIWas an exclusive employee source as requiredby the con-tract,deny that they have violatedthe Acton groundsthat:(1)UIW operates no hiring halls, is without aformal referral procedure and the General Counsel failedto prove that UIW had any applicants registered for re-ferrals;(2)UIW,by prolonged nonenforcement, hadwaived its rights under the contractual hiring hall provi-sion;and (3)the charge is time-barred by Section 10(b)of the Act.The parties'collective-bargaining agreement consistsof a "Master Agreement" between LDC and UIW, effec-tive from August 19, 1976, through August 19, 1981, anda series of amendments agreed upon at various later datesduring the contract term.These amendments,embodiedin a series of signed letter and addendum, did not extendthe term of the contract. On January 23, 1979, ACTbecame successorto LDCat the Louisville coal transferfacility t S 7 and it is undisputed that ACT became boundby the existingbargaining agreementwith UIW with re-spect to the Louisville part of the multilocation bargain-ing unit, while LDC remained a party with respect toother facilities,including the location at Cairo, Illi-nois.138ArticleII, section1(a), of the aforesaidmaster agree-ment provides:The Company agrees to notify the Union whenevera job opening arisesand the Union agrees to furnishthe Company with capable, competent and physical-ly fitpersons when and where they are required.To assuremaximum harmonious relations, and inorder to obtain the best qualified employees,theCompany agreesto secure all vacancies within the unitthrough the hiring hall of the Union.If,for anyreason, the Union does not furnish the Companywith capable, competent physically fit persons whenandwhere they are required an of the ratingsneededto fillsuch vacancies in ample time to pre-vent any delay of the work schedule covered bythisAgreement,the Company may then obtain per-137 Although the complaint in Case9-CA-17553-1-2-3 alleged thatLDC, ACT, ACBL, and ACL werea single,integrated enterprise, in ac-cordance with the parties' stipulation that that issue is not relevant to theinstant proceeding, no finding is made in this regard.138 As noted in the description of the above found relevant unit, otherincluded facilities besides Cairo and Louisville were at Harahan andWestwego,Louisiana,and Hennepin,Illinois. 662DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsonnelfromany available source, inwhichcase theUnion shall be notified.139 [Emphasis added.]The followingfacts are undisputed.From January2, 1975, to thetime of the hearing,LDC atitsCairo,Illinois facility, andACT, from March1978 until August 1981, at its Louisville facility, neithernotifiedUIW whenunit job openings arose at their re-spective facilities,nor filledany vacancies within the bar-gaining unit throughuse of UIWhiringhalls.The partiesagree thatUIW knewthis. 140LDC and ACT,respectively,hired the numbers ofbargaining unit employees shown at the below designat-ed facilitieswithout noticetoUIWor recourse to itshiring halls:TimesofEmployer (CalendarFacilitEmployeesHireYear-CY)yHiredAug. 20,1976 thruLDCDecember 31,1976Cairo, IL35LDCCY 1977Cairo, IL78LDCCY 1978Cairo, IL113LDCCY 1979Cairo, IL118LDCCY 1980Cairo, IL105LDCCY 1981Cairo, IL24LDCCY 1976Hennepin, IL2LDCCY 1977Hennepin, IL16LDCCY 1978Hennepin, IL10LDCCY 1979Hennepin, IL25LDCCY 1980Hennepin, IL13LDCCY 1981Hennepin, IL0ACTCY 1977Louisville, KY2ACTCY 1978Louisville, KY14ACTCY 1979Louisville, KY9ACTCY 1980Louisville, KY11ACTCY 1981Louisville, KY10UIW didnot operate any hiring halls for the purposeof referring employees to theCairo and Louisvillefacili-ties, the two locationswhere thehiringmethods fol-lowedare here at issue, and also, did not have a formalreferral procedure.On April 7, 1981, SIU portagent Michael Worley sentthe following mailgramon behalf of UIW to DallasGray, ACT's Louisvilleoperations manager:19 Theparties stipulated that the hiring hall provisions in the earliercollective-bargaining agreementbetween LDCand U1W,effective Janu-ary 15,1974, toJanuary 15,1977,were identical to those quoted abovefrom thecollective-bargaining agreement that expired on August 19,1981140 From 1976 through August1981,LDCsentUIW halls in StLouis.Missouri,Paducah,Kentucky,andNew Orleans,Louisiana,monthly computer printouts concerning employeesatLDC's facilities atCairo,Hennepin and Harahan-WestwegoThese printouts,among otherthings,showed the names of employees who worked during each month,each employee's social security number,the amounts in dues and initi-ation fees deducted from each employee's pay,and each employee's dateof hireFrom 1977 until August1981, ACT alsosent monthly computer print-outs to UIW hiring halls in St Louis, Paducah,and New Orleans, whichcontained the same employee information concerning Louisville, Ken-tucky,employees as wasprovided by the LDC-furnish printoutsAs youare aware,Article 2Section 1(a) of the col-lectivebargaining agreement between AmericanCommercial Terminals Inc. and the United Industri-alWorkers of North American requires a companyto notify the Union whenever a job opening arises.Thisagreement is in full force and effect, and theUnion expects and demands that the Company com-pany fully with Article 2, Section 1(a) as well as allother terms of said agreement... .Worley received no written response to this mailgram,but testified that sometime between April 7, when hesent the communication,and May 28,1981, he met withGrayduring a visitto ACT's premises.On that occasion,Gray told Worley that it was his understanding that thecollective-bargaining agreement provision relating tounion notification of vacancies,as referred inWorley'smailgram,did not applyto ACT.Worley replied that itwas his understanding that the notification provision didapply, and he again asked Gray to adhere to those con-tract provisions.Gray responded that he was not in-volved with all that and that the matter should be left tothe lawyers.Worleydid not again speak to Gray aboutACT's failureto notifyUIW of jobopenings.On April13, 1981, Nicholas J. Marrone,UIW businessagent in Paducah, Kentucky, sent Captain Al Pannier,LDC marine superintendent in Cairo, the followingletter:The United Industrial Workers demands that thecompany immediately comply with Article 2, Sec-tion 1(a) of the current collective bargaining agree-ment between Louisiana Dock Company and theUnited Industrial, Workers of North America.Our Office is open from 8:00 to 5:00 on weekdaysand 8:00 to 12 noon on Saturdays for job calls.Pannier wrote his reply on the bottom of Marrone'sletter,where he advised Marrone that the cited contractprovision did not apply to Cairo according to the Cairoaddendumof January 15, 1977.141Following these communications and as alleged in thecomplaint,LDC and ACThired the following employ-ees into bargaining unit positions at Cairo and Louisville,respectively, on the dates shown, without notifying UIWof existing job vacancies or contacting that Union for re-ferrals:ACT (Louisville)Ron ThomasApril 21, 1981Kevin Bennett'May 5, 1981Joseph MayMay 22, 1981Kevin McCoyMay 22, 1981191 Examination of the January 15, 1977 document referred to by Pan-nier (J.Exh 8(c)),and received as part ofthe collective-bargainingagreement, reveals nothing to support or clarify Pannier's response Inthe so-called Cairo addendum,the parties agreed to reaffirm and amendthe master agreement of August1976 byestablishing new wage rates forspecified work classifications,effective January 16, 1977, and to set forththe holidays to be observed AMERICAN COMMERCIAL LINESBilly PettittLDC (Cairo)April 28, 1981Jerry HeldApril 28, 1981Leon BrownMay 4, 1981Kirk KerrMay 11, 1981Steve DentonMay 13, 1981Tony HarpMay 20, 1981George WilliamsJune 1, 1981Joseph CrewsJune 30, 1981Randall GardnerJuly 12, 1981James CarterJuly 29, 1981Richard SanfordJuly 29, 19812.Discussion and conclusionsAn employer'sobligation,inappropriatecircum-stances,to use contractual mandated hiring procedureshas been recognized above in this decision where it wasfound that ACBL and ITC violated Section 8(a)(1), (3),and (5) of the Act by their failure to use SIU's exclusivehiring halls as their source for bargaining unit employ-ees.142Here, however, it is established that UIW has not hadan operative hiring hall or a formaljob referral proce-dure.InPlasterersLocal 534 (Duran Maguire),143the Board,inwhat appears to be its most recent expression,accept-ed the second remand in that case from the U.S. Courtof Appeals for the First Circuit.144 In his supplementaldecision, approved by the Board. Judge Dyer, in recom-mending violation,found that the union's hiring hall op-eration was not legitimate.In so concluding,he observedthat the union did not operate a referral hall, but ran areferral system largely from its office telephone. Thebusiness agent, entirely at his discretion,determined towhom to refer jobs, and matched skills to employment.There were no published rules and no use of a chrono-logical order for referring employees. As Judge Dyernoted,145 "There was no chance for anyone coming infrom the outside to see how the system ran."The Board's acceptance of the remand inDuron Ma-guireactually was consistent with the weight of its ownprecedent in hiring hall cases.In such matters, the Boardhas emphasized the need for formal procedures in theoperation of exclusive hiring halls, entailing some meas-ure of accountability. The Board consistently has held142 Also seePacific IntercomCo,255 NLRB 184(1987),Kraft Plumb-mg & Heating,252 NLRB 891 (1980)141 243 NLRB 712 (1979).144 See 590F 2d 15 (1st Cir.1978) In vacating and remanding theBoard's initial decision inDuron Maguire.216 NLRB 826(1975),whichdismissed a complaint alleging that the respondent union had violatedSec 8(b)(1)(A) and(2) of the Act by theway it operated its referralsystem,the samecourt ofappeals, at526 F 2d 1189 (1975), found, amongother things, an absence of evidence that an exclusive hiring hall hadbeen in operation or that the Respondent Union had asserted any right tooperate a hiring hall Consistent with the terms of this first remand, asupplementary hearing was held before Administrative Law Judge Dyeron the matter of whether the Union,in fact,operated a legitimate exclu-sive hiring service.The Board's disaffirmanee of JudgeDyer'ssupple-mental decision,at 235 NLRB 826 (1978).led to the second remand fromthe First Circuit,590 F 2d15 (1978),which the Board ultimately accept-edThe Board's backpay decision inDuron Maguire,which contains afinal historical recitation, is at 265 NLRB 1255 (1982)145 235 NLRB at 832.663hiring halls to be in violation of Section 8(b)(1)(A) and(2) of the Act absent any "objective criteria or standardsfor referral of employees"and where there is an attend-ant arrogation of "unbridled discretion" by those towhom the system is entrusted.148 Not only such objec-tive standards for referrals exist, but the Board also re-quires that a union's duty to represent work applicantsfairly in the operation of its hiring hall also includes theobligation to give timely notice of any significant changein its referral procedures to those who use its hall.147In the presentmatter, UIW,although asserting its con-tractualclaimto exclusively refer employees for employ-ment to LDC's Cairo facility and ACT's Louisville facil-ity, had neither a hiring hall nor a formal referral proce-dure-just the type of situation proscribed by the above-cited authority. There was no evidence that anyone everhad been referred through whatever system UIW mayhave proclaimed.Absent the existence of a hiring halland of formal referral procedures, there is no way thatthe "objective criteria or standards"and the absence of"unbridled discretion," requiredby theBoard of thosewho make work referrals,can be maintained or verified.AlthoughDuron Maguire,supra, and the other author-ity cited above where unlawfully operated hiring hallswere found,were cases brought against unions, publicpolicy precludes a finding that LDC and ACT had vio-lated Section 8(a)(1), (3), and(5) bytheirfailure to useUIW's nonexistent, unstructured referral system which,in present form,appears to stand in violationof the Act.Accordingly,Iwould dismiss allegations of the com-plaint in Case 9-CA-17553-1-2-3 that allege that LDCand ACT had refused to bargain in violation of Section8(a)(5) and(1) of theAct byhiring the above-named 15employees at Cairo and Louisville, respectively. Also,since, in any event absent formal referral procedures, itcould not be possible to meaningfully determine whichwork applicants, if any, might have been available to fillthose 15 vacancies on referral from UIW, there is nobasis for a finding of discrimination within the meaningof Section 8(a)(3) and (1) of the Act.148146PlumbersLocal 198 (Jacobs/Wiese),268 NLRB 1312 fn. 1 (1984)147 SeeOperatingEngineersLocal 406 (Ford Construction),262 NLRB50, 51 fn. 6 (1982),where the Board emphasized the need for referralprocedures by holding that the union's failure to give timely notice of asignificant change in such procedures was violative of Sec 8(b)(1)(A) ofthe Act148 In dismissing the above allegations,Ido not rely on the Respond-ent's other argumentsHad UIW's hiring halls been viable and structuredto ensure that referrals would be made objectively, its past failures toinsist on rigid enforcement of the hiring hall provisions of the agreementwould not mean that it permanently had waived its contractual rightsPeerlessPublications,231NLRB 244,258-259(1977);Murphy DieselCo,184 NLRB 757, 763 (1970), enfd 454 F2d 303(7th Cir 1971)Here theunion had asserted its claim during the contract term,and "a right oncewaived is not necessarily lost forever"Murphy Diesel Co,supraFur-ther,although large numbers of employees had been hired without re-course to the hiring hallby LDC and ACT outsidethe 10(b) period, the15 employees alleged in the complaint to have been unlawfully so hiredwere all taken on after April 11, 1981, and,therefore.were hired withinthe 10(b) periodUnlikeMachinists Local 1424 (Bryan Mfg.) V. NLRB,362 U S 411, 417 (1960),thiswas not a situation where conduct occur-ring within the limitations period"can be charged to be an unfair laborpracticeonlythrough reliance on" an earlier unfair labor practice occur-ringoutsidethe 10(b)period, since,as noted, the disputed 15 hirings allContinued 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDH. Unilateral Introductionof Health and WelfarePlan-Case9-CA-17553-1-2-31.The factsThe partiesstipulatedthat,effectiveapproximatelySeptember1,1980,ACT implementeda new additionalmedical and life insuranceprogram forbargaining unitemployeesemployedat itsLouisville facility. The Gen-eralCounseland UIWcontendthatthese plans wereunilaterally implementedwithout notice toor bargainingwith the Union. The Companyasserts that the plan waslater agreed toby the Union.UnionRepresentativeWorley testifiedthat during avisitto ACT's Louisville facility on or about March 10,1981, he firstlearnedof the abovenew insurance pro-gramswhen he observeda documenton thebulletinboard headed"American CommercialTerminal-Louis-ville" and entitled,"A Summary of Your Life &MedicalBenefits."This postednoticelisted benefitsthen avail-able to employees under coverages for life insurance, ac-cidental death and dismemberment,weekly indemnity in-surance redisability, for hospitaland surgical expenses,respectively, and forin-hospitaldoctors' visits.Worley related that he tookthe paperfrom the bulle-tin board, showed it toOperationsManager Gray, andasked what it was.Gray tookthe notice from him andreassuredWorley that it did not apply to the hourly em-ployeesWorley whomrepresented,but related only tosalaried employees or supervisors.Worley avowed thatbeforethis conversationwith Gray, he had notseen thenotice of new benefitsin question,and had not discussedmedical and life insurance programswith Gray or withany other ACT official. 149Billy James,Jr., employed by ACT at the Louisvillefacility, testified that the first time he saw the notice ofinsurancebenefits described by Worleywas in May 1981,when hisforeman,John Doss,150 handedhim a copy ofthisbenefitssummary in the presenceof employee JackVoyles.Doss told Jamesthatthe noticewas the Compa-ny's insurancepolicy coveringhim, and he gave Jamesan insurancecard.Doss reassured James, in answer tohis inquiry, that the Companywas not going to takemoneyfrom the employees' checks toward the cost ofthe insurance.occurredwithin the limitations period SeePeerlessPublications,231NLRBat 245-246;Farmingdale Iron Works,249 NLRB at98-99 Finally,had the Respondents refused to use actually extant appropriately struc-tured UIWhiring halls, the contractual grievance-arbitrationmachinery,which the parties,in any event,had ignored,would have been inapplica-ble as the Respondent's conduct would have constituted a repudiation ofthe contract and rejection of the bargaining principle where deferral toarbitration is deemed inappropriate.SeeUnited Technologies Corp,268NLRBat560Under the present circumstances, these considerationsneed not be reached149 By the terms of artVI, sec 6,of the master agreement,LDC and,later,ACT, as well,agreed to contribute aspecifiedsum per employeeper day for each day worked by each employee to the United IndustrialWorkers of North America and Welfare and Pension Plan. While welfarebenefits available under the contractual UIW plan were not comparative-ly developed,it is undisputed that the benefits announcedby ACT in theposted notice represented a change from preexisting employee insurance150 Both James and Doss were referred to above in the discussionsconcerningACT's failureto deduct and remit union duesAs noted,Doss was promoted to foreman in April 1981. In this capacity,he becameJames'supervisor.ACBL VicePresidentKilroy testified that he had metwithWorleyon a matter unrelated to insurance on No-vember 3, 1980. Atthe conclusionof thismeeting,Worley told KilroythatACT-Louisvillehad not beenmaking contributionsto the UIW healthand welfareplan.Kilroy replied that this was correct; the Companyhad stoppedcontributingto the UIW healthand welfareplan in July1980whenthe employeeswent out onstrike.He told Worley thatthose who since had beenbrought inas new employeesand as strikerreplacementswere coveredunder a company health and welfare plan.Kilroy explainedthatthishad been done to avoid anyproblems such employees mighthaveinpresentingclaims underthe UIW program. Worleydemanded thatcompany contributionsto UIW's healthand welfare planbe resumed,tellingKilroy that if he wanted to paydoubleto keepthose people on the company health andwelfare plan, that was fine, but the Union wanted itscontractualcontributionsper man perday forevery unitmember.Accordingly, Kilroythen agreed to make con-tributionsto the UIW plan,while also keepingthe com-pany planin effect. The partiesagree that company con-tributionsto the UIW plan thereafterresumed in Decem-ber 1981 or January1982, ending the hiatus in such pay-ments that had begun the precedingJuly.Kilroy testifiedthat atthe November3 meeting,Worleydid not requestand he did not furnisha copy of themedical and life in-surance plans.Kilroyalso did not discuss the plans withWorley in detail, and did not say when they had becomeeffective.Nonetheless,accordingtoKilroy,Worleyagreed to the simultaneous maintenanceof both plans onthe understandingthat ACT wouldresume contributionsto the relevant UIW fund. ACT, therefore,asserts thatUIW, on November 3, had agreedto the continued ap-plicationof the companyplan to employees on a dualbasis in consideration of resumed contributions to theUIW welfareand pension plan. 15 1The General Counsel and UnionmaintainthatWor-ley's first knowledge of theintroductionof the companyplan, and,thus,UIW's cameinMarch 1981when he dis-cussedthe posted benefits summary with Gray.Discussion and ConclusionsAlthough pension,health and welfare plans providedfor by an expired collective-bargaining agreement consti-tute an aspect of employee wages, a term and conditionof employment that services expiration of the contract,and are mandatory subjects of bargaining not subject tounilateral changeby a party,152 in the present matter itappears thatACT and UIWon November 3, 1980,reached an accord regarding the conditions under whichthe Company's insurance program could be implement-ed. This occurredwhen Worley,for UIW,agreed to Kil-roy'sproposal thatACT agreedto Kilroy's proposal thatACT resumecontributionsto the contractualUIWhealth and welfare plan while, at the sametime,ACTwould continue to maintain and apply to unit employees151 ACT doesnot assert that it notified UIW and bargained before im-plementing the company plan for all Louisville unit employees.152PeerlessRoofing Co,247NLRB 500,503 (1980);HenHouseMarket,175 NLRB 596 (1969), enfd 428F.2d 133 (8th Cir 1970) AMERICAN COMMERCIAL LINESthe company medical and life insurance plans initially ef-fectuated on September 1, 1980. Pursuant to the Novem-ber agreement, the Company, within the next 2 monthsresumed its discontinued contributions to the UIW healthand welfare fund and generally carried out the terms ofthis new understanding.'53It is settled that when a union has sufficiently clearand timely notice of an employer's plan to change amandatory subject of bargaining and thereafter makes noprotest or effort to bargain about the plan, it waives itsright to complain that the employer acted in violation ofSection 8(a)(5) and (1) of the Act.'54Here, in exchange for resumed employer contributionsto the UIW health and welfare fund, Worley, on No-vember 3, 1980, agreed to the concurrent implementationof both the company and UIW health and insuranceplans, although he neither had requested nor receivedany details concerning the company-implemented bene-fits.As Administrative Law Judge Pannier held in hisBoard-approved decision inLange Co.,supra at 564:[O]nce the employer notifies a representative of adecision affecting employees which the latter repre-sents, the burden is upon the representative to indi-cate whether it wishes to pursue the matter by ob-taining further details and by bargaining with theemployer concerning the matter.The Company's insurance program was introducedwhile the collective-bargaining agreement was still ineffect and, as there had been no notice to or bargainingwith UIW before its original implementation, the insur-ance program when put in place in September 1980 wasan unlawful unilateral midterm modification of the con-tract, in violation of Section 8(a)(1) and (5) of the Act.Had that situation continued unchanged into the 10(b)period, the Company's insuranceprogram would havebeen violative.155 However, in November 1980, while15°' IncreditingKilroy'saccountof the NovembermeetingwithWorley,it is noted thatKilroy's recollection in this area appeared superi-orWorley experienced difficultyeven in remembering events leading tothe November meetingKilroy testified that the Novembermeeting haditsgenesison June 17,1980, at theFederal courthouse in Louisville,when Worleyhad requested a meeting to discuss a production relatedproblem anda UIW proposal to have 20cents an hour deducted fromemployees'wages so that theycould be covered under a majormedicalplan.Kilroy hadagreed to such a meeting at the time as he wanted todiscusswithWorley some of theclaims problems the employees werehaving underthe UIW planBy letter,dated July 3, 1980, to Worley,Kilroy referredto their June 17 agreementto conferand suggested July14 as the meeting date.Although Worley and Kilroymet several timesthereafter,the matters in question were not discusseduntilNovember 3UntilWorley's recollectionwas refreshed by Kilroy's July 3 letter, heinitially could not recall hisJune 17conversationwith Kilroy,or that ameeting had been set up.Not less compelling is the extreme unlikelihoodthatACT wouldhave undertaken the double expenseof concurrentlypaying for two employeeinsurance programs in the absence of an agree-ment with theUnion to that effect154Print-Quic,262 NLRB 857,861 (1982),LangeCo., 222 NLRB 558,563 (1976), citingLadies Garment WorAers Y. NLRB,463 F.2d 907, 918(D C Cir 1972).155 Asithas beenfound fromthe creditedevidence that UIW,through Worley. first learned of ACT's insurance program onNovember3, 1980,starting the runningof the 10(b) period,a charge would have tohave been filed on or before May 3, 1981. The chargehere was filed onOctober 15, 1981665still outside the 10(b) period,Kilroy and Worley reachedtheir agreement that the Company could continue itsown insurance plans for employees on a basis of doublecoverage by resuming contributions to the UIW healthand welfare fund.This agreement has governed the par-ties' understanding of the health and insurance benefits tobe provided to unit employees during the entire cogniza-ble 10(b)period,thereby superseding and rendering mootthe earlier violative conduct which is time-barred.Having found that the Company and Union had hadan understanding since November 1980 concerning em-ployee insurance benefits,littleweight need be given toargumentsby theGeneralCounsel and Union thatGray's March 10,1981, misstatement to Worley, that theposted summary of company-provided benefits appliedonly to nonunit personnel,tolled the 10(b) period afterthat date so as to bring the entire incident within theperiod of limitations.Worley, in real terms, had not beenmisled as when Gray made his incorrect statement asWorley and Kilroy had been in agreement on dual cov-erage for 5 months and UIW had been collecting re-sumed ACTcontributions to its health and welfare fundbased on this arrangement.Also, there is no evidencethatACT, sinceNovember 1980, had changed its insur-ance program from that then agreedto byWorley.Pacif-icIntercomCo.,156 andBurgess Construction Corp.,'57cited by the General Counsel and Union as authority fortolling the 10(b) period,are inapposite as here, unlikethose cases,from the credited evidence, there was nofraudulent concealment of the Company insurance pro-gram and its application to unit employees before agree-ment on dual plan coverage was reached,and UIW'sfailure to obtain information concerning the Companyplan at that time was its own fault. In these circum-stances,Gray's later inaccurate statement to Worley didnot affect the existing agreement and does not providegrounds for tolling the 10(b) period.For the above reasons,I find thatACT did notviolateSection 8(a)(5) and(1) of theAct byunilaterally imple-menting a company medical and life insurance planamong bargaining unit employees during the 10(b)period.15 8IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of RespondentsACBL, ITC, ACT, andLDC, and Respondent SIU, setforthin section III,above, found to constitute unfair labor practices ocurringinconnectionwith the operationsof theRespondentCompanies described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.155 255 NLRB184 (1981).157 227 NLRB 765 (1977), enfd 596 F.2d 378 (9th Cir 1979).150 Also seeTalbertMfg,264 NLRB 1051 fn 1 1054-1055 (1982):Print-Quit,supra 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.AmericanCommercialBargeLinesCompany,InlandTugs Company, American Commercial Termi-nals, Inc.,and LouisianaDock Company,Inc., are em-ployers engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Seafarers'InternationalUnion of North America,Atlantic,Gulf, Lakes and Inland Waters District, AFL-CIO, and UnitedIndustrialWorkers of North Americaof the Seafarers'InternationalUnion,Atlantic,Gulf,Lakes and Inland Waters District,AFL-CIOare labororganizations within the meaning of Section 2(5) of theAct.3.The following three separate units each constituteunits appropriate for purposes of collective bargainingwithin the meaning of Section9(b) of the Act:All headcaptains,deckhands,cooks, trainee engi-neers and tankermen employed by Inland TugsCompany-River Division on boats owned,operatedor chartered on a bareboat basis by it, excludingprofessional employees,guards and supervisors, asdefined in the Act, and all other employees. Thisrecognition shall not apply to bareboat charters toother operators, nor to crews of towboats of subsid-iary or affiliatedcompanies.All engineers and assistant engineers employedby Inland Tugs Company-River Division on boatsowned,operated or chartered on a bareboat basisby it, excluding professional employees,guards andsupervisors, as defined in the Act, and all other em-ployees.This recognition shall not apply to bare-boat charters to other operators, nor to crews oftowboats of subsidiary or affiliated companies.All chief engineers, head deckhands, deckhands,cooks, trainee engineers,and tankermen employedby Inland Tugs Company-Canal Division on boatsowned,operated,or chartered on a bareboat basisby it, excluding professional employees,guards andsupervisors as defined in the Act, and all other em-ployees.This recognition shall not apply to bare-boat charters to other operators, nor to crews oftowboats of subsidiary or affiliated companies.4.Seafarers'InternationalUnion of North America,Atlantic,Gulf, Lakes and Inland Water District, AFL-CIO is now, and at all times material herein has been, theexclusive representative of all the employees in the afore-said appropriate units for purpose of collective bargain-ing within the meaing of Section 9(a) of the Act.5.The following unit is appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All employees employed by Louisiana DockCompany, Inc., and American Commerical Termi-nals, Inc.,at their Harahan and Westwego,Louisi-ana, fleeting and repair facilities;theirCairo, Illi-nois,fleeting and repair facilities;their Hennepin, Il-linois, barge cleaning and unloading facility; and thecoal transfer and manhole product facilities locatedatAmerican Commercial Terminals,Inc., in Louis-ville,Kentucky, excluding office clerical employees,professional employees,guards and supervisors, asdefined in the Act.6.United IndustrialWorkers of North American ofthe Seafarers' International Union Atlantic,Gulf, Lakesand Inland Waters District,AFL-CIOis now,and at alltimes material has been,the exclusive representative ofall the employees in the aforesaid appropriate units forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.7.ACBL and ITC, by avoiding the use of SIU's exclu-sive referral system when hiring bargaining unit employ-ees, have unilaterally altered the terms and conditions ofthe applicable collective-bargaining agreementwith SIUand have repudiated the hiring hall provisions of thatcontract in joint and several violations of Section 8(a)(5)and (1) of the Act.8.ACBL and ITC, by evading the use of SIU's exclu-sive contractual referral system indirectlyhiring bar-gaining unit employees,as described above, have dis-criminated against work applicants registered at SIU'sexclusive hiring hall and available for referral to theiremploy, in joint and several violation of Section 8(a)(3)and (1) of the Act.9.SIU,by failing and refusing since September 22,1980, to provide ACBL and ITC with duly-requestedaccess to information relevant and necessary to the col-lective-bargaining process has been in violation of Sec-tion8(b)(3) of the Act.10.ACT,by unilaterally failing to honor the dues-de-duction authorizations of unit employees and by failingto disburse such duesto IUWin accordancewith theterms of the applicable collective-bargaining agreementwith that Union,is in violation of Section 8(a)(5) and (1)of the Act.11.ACT and LDC,in failing and refusing to accede toUIW's requests to enforce the union-security clause oftheir collective-bargaining agreement are in joint andseveral violations Section 8(a)(5) and(1) of the Act.12.The aforesaid unfair labor practices constituteunfair labor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.13.The respective Respondents did not violate theAct in any other manner except as specifically foundherein.THE REMEDYHaving found that the RespondentsACBL, ITC,LDC, ACT,and SIU,respectively,have engaged in, andare engaging in certain unfair labor practices affectingcommerce,I shall recommend thattheybe required tocease and desist and to take certain affirmative action inorder to effectuate the policiesof the Act.It has been found in Case 9-CB-4736thatSIU violat-ed Section8(b)(3) of the Actby refusing to furnish cer-tain necessary and relevant hiring hall records requestedfor examinationby ACBLon behalf of itselfand ITC.The firstspecific,updated request for such data foundappropriate is containedin ACBLvice president Kilroy'sJuly 6,1981, letterto SIUwhere he is unsuccessfully AMERICAN COMMERCIAL LINESasked forinspection of all hiring hall recordsat SIU'shalls at Jeffersonville,Indiana,Paducah, Kentucky, NewOrleans,Louisiana,and St.Louis,Missouri,including,but notlimited to registration cards,daily activity re-ports, joborders, cliniccards, job calls, and SIUcomput-er printouts listing registrants at all locations.It has beenfound above thattheseCompaniesare entitledto reviewsuch previousrefusedinformation.Havingdefined the type ofhiring hall information towhichthese Companies are entitled,it is noted that inthe intervening time sincethe Companies'demands, theJeffersonville and Paducah hiring halls havebeen closed,otherrelevanthallsmay haveopened,and otherconsid-erationsmay have changed. Therefore, I would defer tothe compliance stage of thisproceedingfor determina-tion of therelevant hiring hall locations normally usedby ACBL and ITC and the timeperiodsfor which nec-essary andrelevant referralsystemrecords must be pro-duced.Having foundinCases 9-CA-16993 and 9-CA-17418that ACBL and ITC had unlawfully hired 16 employeesin opposition to its contractualobligationto use SIU'sexclusivehiringhall-viz, JamesF.Hyden,Ronald,Coutler,Eddie L. Brandenburg, Robert E. Orwick,Robert E. Whipple, Howard D.Hardie,Samuel CarlIsaacs,Harold Kingsmill,Nauyen Tai Tu, Gerald LeeBabb,MortyOlsson,BobbyHicks,J.N.Nimon,Thomas Entwhistle, Johhny Ray Goldman,and JimWilson-on the above-designated dates, theseCompaniesshould be and severally requiredtomakewhole thoseworkapplicantswho would have been referred to themfor employment through SIU'shiring halls were it notfor these Companies'unlawfulconduct. Backpay is to becomputedin a manner consistentwithOgle ProtectionService,159withinterest thereon asset forth inFloridaSteelCorp.,180In addition,because of their failure toabide by theterms of the contractual hiringhall provi-sions byhiringworkapplicantswho hadbeen registeredfor referral at their exclusivehirings, insteadof the 16above-named employees,theCompanies should be re-quiredto makewhole the appropriatefringebenefit trustfunds for lossessufferedby reimbursing thesefunds tothe extentthat contributions would havebeen made onbehalf of those who would havebeenreferred to workwere it not for the Companies'unlawful failure to useSIU'shiring hallson the above-stipulated dateswhen the16 above-named employeesweredirectly hired.161159 183 NLRB 682 (1970)160 231NLRB 651(1977)See,generally,IsisPlumbing Co,138NLRB 716 (1962)161 Because the provisions of employee benefit agreements are variableand complex,the Board does not provide at the adjudicatory stage of aproceeding for the addition of interest at a fixed rate on unlawfully with-held fund payments.I leave to the compliance stage the question whetherRespondentsACBL and ITCmust pay any additional amounts into these667Having found in Case9-CA-17503 that ACT andLDC haveviolatedthe Act,jointly andseverally, by re-pudiating the union-security agreement in the contractwith UIW.I shall recommend the issuance of the cus-tomary cease-and-desist order.However, as the collec-tive-bargaining agreement has expired,an order that pro-videdfor the discharge of employeeswho did not payback dues through to the August 19, 1981, contract expi-ration date,would,in effect,compel those Companies toreinstate the union-security agreement.Thiswould becontrary to the policiesof theAct.162 For this and forother reasons setforth inCalifornia Blowpipe & Steel Co.,supra, a discharge remedy, in the absence of an agree-ment, does not seem appropriate and is not granted. Italso is not appropriate to reimburseUIW for any loss ofdues resulting from the Companies'unlawful refusal toimplement the contractual union-security agreement asthe Board has ordered dues reimbursementonly where,unlike here, employees have individually signed dues-checkoffauthorizations. 16 3However, UIW's claiminCase 9-CA-16703 for backdues on behalf of John Doss and Joe Knight, whosedues-deductionauthorizationsACT had unilaterallyceased to honor,isdistinguishable from the above find-ing in Case9-CA-17053 concerning the 14employeeswho had not complied with the union-security clause,where back dues were not applicable.Unlike those em-ployees, the dues-deduction authorizations signed byDoss and Knight,whichneitherhad properly revoked,created an obligationon ACT to withholddues fromtheir wages and to pay such moneys toUIW. Therefore,ACT shouldbe required to reimburseUIW for Dossdues accruingfrom October6, 1980, when he returnedtoworkafter the strike,untilApril 15, 1981,when heleft thebargaining unit tobecome a supervisor. ACT,likewise, should reimburseUIW forKnight's dues, alsofrom hisOctober 6,1980, return,untilAugust 19, 1981,when the contract expired.Interest shall be paid on thesenonwithheld union dues in the manner setforthin Flori-da Steel Corp.164[RecommendedOrderomitted from publication.]benefit funds in order to satisfy the Board's "make whole" remedy Theseadditional amounts may be determined,depending on the circumstancesof each case,by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions,to evidenceif any loss directly attributable to the unlawful withholding action, whichmight include the loss of return on investment of the portionof fundswithheld, additional administrative costs,etc,but not collateral lossesMerryweather Optical Co,240 NLRB 1213 (1979),Campo Slacks,266NLRB at 501.162California Blowpipe & Steel Co,218 NLRB at 755.'eaCalifornia Blowpipe & SteelCo.,supra at 754;Ogle Protection Serv-ice,supra at 682164 231 NLRB at 651 Also seeFitzpatrick Electric Inc,242 NLRB 739(1979)Although ACT is primarilyliable for the back dues of Doss andKnight,LDC has a secondaryliabiityas an employerof employeeswithin the affected unit